
	
		I
		112th CONGRESS
		1st Session
		H. R. 501
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2011
			Mr. Markey (for
			 himself, Mr. Rahall,
			 Mr. Waxman,
			 Mr. George Miller of California,
			 Ms. Eddie Bernice Johnson of Texas,
			 Mr. Holt, Ms. Woolsey, and Mrs. Capps) introduced the following bill; which
			 was referred to the Committee on Natural
			 Resources, and in addition to the Committees on
			 Science, Space, and
			 Technology, Energy and
			 Commerce, Transportation
			 and Infrastructure, and Education and the Workforce, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To provide for the implementation of the recommendations
		  of the National Commission on the BP Deepwater Horizon Oil Spill and Offshore
		  Drilling, and for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited as the Implementing the Recommendations of the BP Oil Spill
			 Commission Act of 2011.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Definitions.
					Title I—Creation of New Department of the Interior
				Agencies
					Sec. 101. Bureau of Ocean Energy Management.
					Sec. 102. Bureau of Safety and Environmental
				Enforcement.
					Sec. 103. Office of Natural Resources Revenue.
					Sec. 104. Ethics.
					Sec. 105. References.
					Sec. 106. Abolishment of Minerals Management
				Service.
					Sec. 107. Conforming amendment.
					Sec. 108. Outer Continental Shelf Safety and Environmental
				Advisory Board.
					Sec. 109. Limitation on effect on development of ocean
				renewable energy resource facilities.
					Sec. 110. Annual report on offshore energy development
				activities.
					Title II—Federal Oil and Gas Development
					Subtitle A—Safety, Environmental, and Financial Reform of the
				Outer Continental Shelf Lands Act
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. National policy for the Outer Continental
				Shelf.
					Sec. 204. Jurisdiction of laws on the Outer Continental
				Shelf.
					Sec. 205. Outer Continental Shelf leasing standard.
					Sec. 206. Chemical Safety Board Investigation.
					Sec. 207. Leases, easements, and rights-of-way.
					Sec. 208. Exploration plans.
					Sec. 209. Outer Continental Shelf leasing program.
					Sec. 210. Environmental studies.
					Sec. 211. Safety regulations.
					Sec. 212. Enforcement of safety and environmental
				regulations.
					Sec. 213. Judicial review.
					Sec. 214. Remedies and penalties.
					Sec. 215. Uniform planning for Outer Continental
				Shelf.
					Sec. 216. Oil and gas information program.
					Sec. 217. Limitation on royalty-in-kind program.
					Sec. 218. Restrictions on employment.
					Sec. 219. Repeal of royalty relief provisions.
					Sec. 220. Manning and buy- and build-American
				requirements.
					Sec. 221. Coordination and consultation with affected state and
				local governments.
					Sec. 222. Implementation.
					Sec. 223. Report on environmental baseline studies.
					Sec. 224. Cumulative impacts on marine mammal species and
				stocks and subsistence use.
					Sec. 225. Savings clause.
					Subtitle B—Royalty Relief for American Consumers
					Sec. 231. Short title.
					Sec. 232. Eligibility for new leases and the transfer of
				leases.
					Sec. 233. Price thresholds for royalty suspension
				provisions.
					Title III—Oil and Gas Royalty Reform
					Sec. 301. Amendments to definitions.
					Sec. 302. Compliance reviews.
					Sec. 303. Clarification of liability for royalty
				payments.
					Sec. 304. Required recordkeeping.
					Sec. 305. Fines and penalties.
					Sec. 306. Interest on overpayments.
					Sec. 307. Adjustments and refunds.
					Sec. 308. Conforming amendment.
					Sec. 309. Obligation period.
					Sec. 310. Notice regarding tolling agreements and
				subpoenas.
					Sec. 311. Appeals and final agency action.
					Sec. 312. Assessments.
					Sec. 313. Collection and production accountability.
					Sec. 314. Natural gas reporting.
					Sec. 315. Penalty for late or incorrect reporting of
				data.
					Sec. 316. Required recordkeeping.
					Sec. 317. Shared civil penalties.
					Sec. 318. Entitlements.
					Sec. 319. Limitation on royalty in-kind program.
					Sec. 320. Application of royalty to oil that is saved, removed,
				sold, or discharged under offshore oil and gas leases.
					Sec. 321. Disposition of revenue.
					Title IV—Gulf of Mexico Restoration
					Sec. 401. Short title.
					Sec. 402. Gulf coast ecosystem restoration.
					Title V—Coordination and planning
					Sec. 501. Regional coordination.
					Sec. 502. Regional Coordination Councils.
					Sec. 503. Regional strategic plans.
					Sec. 504. Regulations and savings clause.
					Sec. 505. Ocean Resources Conservation and Assistance
				Fund.
					Sec. 506. Waiver.
					Title VI—Oil Spill Accountability and Environmental
				Protection
					Sec. 601. Short title.
					Sec. 602. Repeal of and adjustments to limitation on
				liability.
					Sec. 603. Evidence of financial responsibility for offshore
				facilities.
					Sec. 604. Damages to human health.
					Sec. 605. Clarification of liability for discharges from mobile
				offshore drilling units.
					Sec. 606. Standard of review for damage assessment.
					Sec. 607. Procedures for claims against Fund; Information on
				claims.
					Sec. 608. Additional amendments and clarifications to Oil
				Pollution Act of 1990.
					Sec. 609. Americanization of offshore operations in the
				Exclusive Economic Zone.
					Sec. 610. Safety management systems for mobile offshore
				drilling units.
					Sec. 611. Safety standards for mobile offshore drilling
				units.
					Sec. 612. Operational control of mobile offshore drilling
				units.
					Sec. 613. Single-hull tankers.
					Sec. 614. Repeal of response plan waiver.
					Sec. 615. National Contingency Plan.
					Sec. 616. Tracking Database.
					Sec. 617. Evaluation and approval of response plans; maximum
				penalties.
					Sec. 618. Oil and hazardous substance cleanup
				technologies.
					Sec. 619. Implementation of oil spill prevention and response
				authorities.
					Sec. 620. Impacts to Indian Tribes and public service
				damages.
					Sec. 621. Federal enforcement actions.
					Sec. 622. Time required before electing to proceed with
				judicial claim or against the Fund.
					Sec. 623. Authorized level of Coast Guard
				personnel.
					Sec. 624. Clarification of memorandums of
				understanding.
					Sec. 625. Build America requirement for offshore
				facilities.
					Sec. 626. Oil spill response vessel database.
					Sec. 627. Offshore sensing and monitoring systems.
					Sec. 628. Oil and gas exploration and production.
					Sec. 629. Authorization of appropriations.
					Sec. 630. Extension of liability to persons having ownership
				interests in responsible parties.
					Sec. 631. Clarification of liability under Oil Pollution Act of
				1990.
					Sec. 632. Salvage activities.
					Sec. 633. Requirement for redundancy in response
				plans.
					Sec. 634. Federal Oil Spill Research Program.
					Sec. 635. Oil Spill Liability Trust Fund.
					Title VII—Miscellaneous Provisions
					Sec. 701. Repeal of certain taxpayer subsidized royalty relief
				for the oil and gas industry.
					Sec. 702. Leasing on Indian lands.
					Sec. 703. Outer Continental Shelf State boundaries.
					Sec. 704. Liability for damages to national wildlife
				refuges.
					Sec. 705. Strengthening coastal State oil spill planning and
				response.
					Sec. 706. Information sharing.
					Sec. 707. Limitation on use of funds.
					Sec. 708. Environmental review.
					Sec. 709. Government Accountability Office
				evaluation.
					Sec. 710. Study on relief wells.
					Sec. 711. Flow rate technical group.
					Title VIII—Study of actions to improve the accuracy of collection
				of royalties
					Sec. 801. Short title.
					Sec. 802. Study of actions to improve the accuracy of
				collection of Federal oil, condensate, and natural gas royalties.
					Sec. 803. Definitions.
					Title IX—Offshore Oil and Gas Worker Whistleblower
				Protection
					Sec. 901. Short title.
					Sec. 902. Whistleblower protections; employee protection from
				other retaliation.
					Sec. 903. Definitions.
				
			2.DefinitionsFor the purposes of this Act:
			(1)Affected Indian
			 tribeThe term affected Indian tribe means an
			 Indian tribe that has federally reserved rights that are affirmed by treaty,
			 statute, Executive order, Federal court order, or other Federal law in the area
			 at issue.
			(2)Coastal
			 StateThe term coastal State has the same meaning
			 given the term coastal state in section 304 of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1453).
			(3)DepartmentThe
			 term Department means the Department of the Interior, except as
			 the context indicates otherwise.
			(4)FunctionThe
			 term function, with respect to a function of an officer,
			 employee, or agent of the Federal Government, or of a Department, agency,
			 office, or other instrumentality of the Federal Government, includes
			 authorities, powers, rights, privileges, immunities, programs, projects,
			 activities, duties, and responsibilities.
			(5)Important
			 ecological areaThe term important ecological area
			 means an area that contributes significantly to local or larger marine
			 ecosystem health or is an especially unique or sensitive marine
			 ecosystem.
			(6)Indian
			 landThe term Indian land has the meaning given
			 the term in section 502(a) of title V of Public Law 109–58 (25 U.S.C.
			 3501(2)).
			(7)Indian
			 tribeThe term Indian
			 tribe has the same meaning given the term Indian tribe
			 has in section 4 of the Indian Self-Determination and Education Assistance Act
			 (25 U.S.C. 450b).
			(8)Marine ecosystem
			 healthThe term marine ecosystem health means the
			 ability of an ecosystem in ocean and coastal waters to support and maintain
			 patterns, important processes, and productive, sustainable, and resilient
			 communities of organisms, having a species composition, diversity, and
			 functional organization resulting from the natural habitat of the region, such
			 that it is capable of supporting a variety of activities and providing a
			 complete range of ecological benefits. Such an ecosystem would be characterized
			 by a variety of factors, including—
				(A)a complete
			 diversity of native species and habitat wherein each native species is able to
			 maintain an abundance, population structure, and distribution supporting its
			 ecological and evolutionary functions, patterns, and processes; and
				(B)a physical,
			 chemical, geological, and microbial environment that is necessary to achieve
			 such diversity.
				(9)MineralThe
			 term mineral has the same meaning that the term
			 minerals has in section 2(q) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331(q)).
			(10)Nonrenewable
			 energy resourceThe term nonrenewable energy
			 resource means oil and natural gas.
			(11)OperatorThe
			 term operator means—
				(A)the lessee;
			 or
				(B)a person
			 designated by the lessee as having control or management of operations on the
			 leased area or a portion thereof, who is—
					(i)approved by the Secretary, acting through
			 the Bureau of Ocean Energy Management, Regulation and Enforcement; or
					(ii)the holder of operating rights under an
			 assignment of operating rights that is approved by the Secretary, acting
			 through the Bureau of Ocean Energy Management, Regulation and
			 Enforcement.
					(12)Outer
			 Continental ShelfThe term
			 Outer Continental Shelf has the same meaning given the term
			 outer Continental Shelf in the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1331 et seq.).
			(13)Regional Ocean
			 PartnershipThe term
			 Regional Ocean Partnership means voluntary, collaborative
			 management initiatives developed and entered into by the Governors of two or
			 more coastal States or created by an interstate compact for the purpose of
			 addressing more than one ocean, coastal, or Great Lakes issue and to implement
			 policies and activities identified under special area management plans under
			 the Coastal Zone Management Act of 1972 (16 U.S.C. 1451 et seq.) or other
			 agreements developed and signed by the Governors.
			(14)Renewable
			 energy resourceThe term renewable energy resource
			 means each of the following:
				(A)Wind
			 energy.
				(B)Solar
			 energy.
				(C)Geothermal
			 energy.
				(D)Landfill
			 gas.
				(E)Marine and
			 hydrokinetic renewable energy, as that term is defined in section 632 of the
			 Energy Independence and Security Act of 2007 (42 U.S.C. 17211).
				(15)SecretariesThe
			 term Secretaries means the Secretary of the Interior and the
			 Secretary of Commerce.
			(16)SecretaryThe
			 term Secretary means the Secretary of the Interior, except as
			 otherwise provided in this Act.
			(17)Terms defined
			 in other lawEach of the
			 terms Federal land, lease, and mineral
			 leasing law has the same meaning given the term under the Federal Oil
			 and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et seq.), except that
			 such terms shall also apply to all minerals and renewable energy resources in
			 addition to oil and gas.
			ICreation of New
			 Department of the Interior Agencies
			101.Bureau of Ocean
			 Energy Management
				(a)EstablishmentThere is established in the Department of
			 the Interior a Bureau of Ocean Energy Management (referred to in this section
			 as the Bureau) to be headed by a Director of Energy Management
			 (referred to in this section as the Director).
				(b)Director
					(1)AppointmentThe Director shall be appointed by the
			 President, by and with the advice and consent of the Senate, on the basis
			 of—
						(A)professional
			 background, demonstrated competence, and ability; and
						(B)capacity
			 to—
							(i)administer the
			 provisions of this Act; and
							(ii)ensure that the
			 fiduciary duties of the United States Government on behalf of the people of the
			 United States, as they relate to development of nonrenewable and renewable
			 energy and mineral resources, are duly met.
							(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(c)Duties
					(1)In
			 generalExcept as provided in paragraph (4), the Secretary shall
			 carry out through the Bureau all functions, powers, and duties vested in the
			 Secretary relating to the administration of a comprehensive program of offshore
			 nonrenewable and renewable energy and mineral resources management—
						(A)on the Outer
			 Continental Shelf, pursuant to the Outer Continental Shelf Lands Act as amended
			 by this Act (43 U.S.C. 1331 et seq.); and
						(B)pursuant to this
			 Act and all other applicable Federal laws, including the administration and
			 approval of all instruments and agreements required to ensure orderly, safe,
			 and environmentally responsible offshore nonrenewable and renewable energy and
			 mineral resources development activities.
						(2)Specific
			 authoritiesThe Director shall promulgate and implement
			 regulations for the proper issuance of leases for the exploration, development,
			 and production of nonrenewable and renewable energy and mineral resources, and
			 for the issuance of permits under such leases, on the Outer Continental Shelf,
			 including regulations relating to resource identification, access, evaluation,
			 and utilization.
					(3)Independent
			 environmental science
						(A)In
			 generalThe Secretary shall create an independent office within
			 the Bureau that—
							(i)shall report to
			 the Director;
							(ii)shall be
			 programmatically separate and distinct from the leasing and permitting
			 activities of the Bureau; and
							(iii)shall—
								(I)carry out the
			 environmental studies program under section 20 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1346);
								(II)conduct any
			 environmental analyses necessary for the programs administered by the Bureau;
			 and
								(III)carry out other
			 functions as deemed necessary by the Secretary.
								(B)ConsultationStudies
			 and analyses carried out by the office created under subparagraph (A) shall be
			 conducted in appropriate and timely consultation with other relevant Federal
			 agencies, including—
							(i)the
			 Bureau of Safety and Environmental Enforcement;
							(ii)the
			 United States Fish and Wildlife Service;
							(iii)the United
			 States Geological Survey; and
							(iv)the
			 National Oceanic and Atmospheric Administration.
							(4)LimitationThe
			 Secretary shall not carry out through the Bureau any function, power, or duty
			 that is—
						(A)required by
			 section 102 to be carried out through Bureau of Safety and Environmental
			 Enforcement; or
						(B)required by
			 section 103 to be carried out through the Office of Natural Resources
			 Revenue.
						(d)Comprehensive
			 data and analyses on outer continental shelf resources
					(1)In
			 general
						(A)ProgramsThe
			 Director shall develop and carry out programs for the collection, evaluation,
			 assembly, analysis, and dissemination of data and information that is relevant
			 to carrying out the duties of the Bureau, including studies under section 20 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1346).
						(B)Use of data and
			 informationThe Director shall, in carrying out functions
			 pursuant to the Outer Continental Lands Act (43 U.S.C. 1331 et seq.), consider
			 data and information referred to in subparagraph (A) which shall inform the
			 management functions of the Bureau, and shall contribute to a broader
			 coordination of development activities within the contexts of the best
			 available science and marine spatial planning.
						(2)Interagency
			 cooperationIn carrying out programs under this subsection, the
			 Bureau shall—
						(A)utilize the
			 authorities of subsection (g) and (h) of section 18 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1344);
						(B)cooperate with
			 appropriate offices in the Department and in other Federal agencies;
						(C)use existing
			 inventories and mapping of marine resources previously undertaken by the
			 Minerals Management Service, mapping undertaken by the United States Geological
			 Survey and the National Oceanographic and Atmospheric Administration, and
			 information provided by the Department of Defense and other Federal and State
			 agencies possessing relevant data; and
						(D)use any available
			 data regarding renewable energy potential, navigation uses, fisheries,
			 aquaculture uses, recreational uses, habitat, conservation, and military uses
			 of the Outer Continental Shelf.
						(e)Responsibilities
			 of land management agenciesNothing in this section shall affect
			 the authorities of the Bureau of Land Management under the Federal Land Policy
			 and Management Act of 1976 (43 U.S.C. 1701 et seq.) or of the Forest Service
			 under the National Forest Management Act of 1976 (Public Law 94–588).
				102.Bureau of
			 Safety and Environmental Enforcement
				(a)EstablishmentThere
			 is established in the Department a Bureau of Safety and Environmental
			 Enforcement (referred to in this section as the Bureau) to be
			 headed by a Director of Safety and Environmental Enforcement (referred to in
			 this section as the Director).
				(b)Director
					(1)AppointmentThe Director shall be appointed by the
			 President for a fixed term of five years, by and with the advice and consent of
			 the Senate, on the basis of—
						(A)professional
			 background, demonstrated competence, and ability; and
						(B)capacity to
			 administer the provisions of this Act.
						(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(c)Duties
					(1)In
			 generalThe Secretary shall
			 carry out through the Bureau all functions, powers, and duties vested in the
			 Secretary relating to the administration of safety and environmental
			 enforcement activities related to offshore nonrenewable and renewable energy
			 and mineral resources—
						(A)on the Outer
			 Continental Shelf pursuant to the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.); and
						(B)pursuant
			 to—
							(i)the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1701 et
			 seq.);
							(ii)the
			 Energy Policy Act of 2005 (Public Law 109–58);
							(iii)the Federal Oil
			 and Gas Royalty Simplification and Fairness Act of 1996 (Public Law
			 104–185);
							(iv)the
			 Forest and Rangeland Renewable Resources Planning Act of 1974 (16 U.S.C. 1600
			 et seq.);
							(v)the
			 Federal Land Policy and Management Act of 1976 (43 U.S.C. 1701 et seq.);
							(vi)this Act;
			 and
							(vii)all other
			 applicable Federal laws,
							including
			 the authority to develop, promulgate, and enforce regulations to ensure the
			 safe and environmentally sound exploration, development, and production of
			 nonrenewable and renewable energy and mineral resources on the Outer
			 Continental Shelf.(d)AuthoritiesIn
			 carrying out the duties under this section, the Secretary’s authorities shall
			 include—
					(1)performing necessary oversight activities
			 to ensure the proper application of environmental reviews, including those
			 conducted pursuant to the National Environmental Policy Act of 1969 (42 U.S.C.
			 4321 et seq.) by the Bureau of Ocean Energy Management in the performance of
			 its duties under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
			 seq.);
					(2)suspending or
			 prohibiting, on a temporary basis, any operation or activity, including
			 production on leases held on the Outer Continental Shelf, in accordance with
			 section 5(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(1));
					(3)cancelling any
			 lease, permit, or right-of-way on the Outer Continental Shelf, in accordance
			 with section 5(a)(2) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1334(a)(2));
					(4)compelling
			 compliance with applicable worker safety and environmental laws and
			 regulations;
					(5)requiring
			 comprehensive safety and environmental management programs for persons engaged
			 in activities connected with the exploration, development, and production of
			 energy or mineral resources;
					(6)developing and
			 implementing regulations for Federal employees to carry out any inspection or
			 investigation to ascertain compliance with applicable regulations, including
			 health, safety, or environmental regulations;
					(7)collecting,
			 evaluating, assembling, analyzing, and publicly disseminating electronically
			 data and information that is relevant to inspections, failures, or accidents
			 involving equipment and systems used for exploration and production of energy
			 and mineral resources, including human factors associated therewith;
					(8)implementing the
			 Offshore Technology Research and Risk Assessment Program under section 21 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1347);
					(9)summoning
			 witnesses and directing the production of evidence;
					(10)levying fines and
			 penalties and disqualifying operators; and
					(11)carrying out any
			 safety, response, and removal preparedness functions.
					(e)Employees
					(1)In
			 generalThe Secretary shall ensure that the inspection force of
			 the Bureau consists of qualified, trained employees who meet qualification
			 requirements and adhere to the highest professional and ethical
			 standards.
					(2)QualificationsThe
			 qualification requirements referred to in paragraph (1)—
						(A)shall be
			 determined by the Secretary, subject to subparagraph (B); and
						(B)shall
			 include—
							(i)three years of
			 practical experience in oil and gas exploration, development, or production;
			 or
							(ii)a
			 degree in an appropriate field of engineering from an accredited institution of
			 higher learning.
							(3)AssignmentIn
			 assigning oil and gas inspectors to the inspection and investigation of
			 individual operations, the Secretary shall give due consideration to the extent
			 possible to their previous experience in the particular type of oil and gas
			 operation in which such inspections are to be made.
					(4)Training
			 academy
						(A)In
			 generalThe Secretary shall establish and maintain a National Oil
			 and Gas Health and Safety Academy (referred to in this paragraph as the
			 Academy) as an agency of the Department of the Interior.
						(B)Functions of
			 academyThe Secretary, through the Academy, shall be responsible
			 for—
							(i)the
			 initial and continued training of both newly hired and experienced oil and gas
			 inspectors in all aspects of health, safety, environmental, and operational
			 inspections;
							(ii)the
			 training of technical support personnel of the Bureau;
							(iii)any other
			 training programs for oil and gas inspectors, Bureau personnel, Department
			 personnel, or other persons as the Secretary shall designate; and
							(iv)certification of
			 the successful completion of training programs for newly hired and experienced
			 oil and gas inspectors.
							(C)Cooperative
			 agreements
							(i)In
			 generalIn performing functions under this paragraph, and subject
			 to clause (ii), the Secretary may enter into cooperative educational and
			 training agreements with educational institutions, related Federal academies,
			 other Federal agencies, State governments, labor organizations, safety training
			 firms, and oil and gas operators and related industries.
							(ii)Training
			 requirementSuch training shall be conducted by the Academy in
			 accordance with curriculum needs and assignment of instructional personnel
			 established by the Secretary.
							(D)Use of
			 departmental personnelIn performing functions under this
			 subsection, the Secretary shall use, to the extent practicable, the facilities
			 and personnel of the Department of the Interior. The Secretary may appoint or
			 assign to the Academy such officers and employees as the Secretary considers
			 necessary for the performance of the duties and functions of the
			 Academy.
						(5)Additional
			 training programs
						(A)In
			 generalThe Secretary shall work with appropriate educational
			 institutions, operators, and representatives of oil and gas workers to develop
			 and maintain adequate programs with educational institutions and oil and gas
			 operators, that are designed—
							(i)to
			 enable persons to qualify for positions in the administration of this Act;
			 and
							(ii)to
			 provide for the continuing education of inspectors or other appropriate
			 Departmental personnel.
							(B)Financial and
			 technical assistanceThe Secretary may provide financial and
			 technical assistance to educational institutions in carrying out this
			 paragraph.
						(6)Role of oil or
			 gas operators and related industriesThe Secretary shall ensure
			 that any cooperative agreement or other collaboration with a representative of
			 an oil or gas operator or related industry in relation to a training program
			 established under paragraph (4) or paragraph (5) is limited to consultation
			 regarding curricula and does not extend to the provision of instructional
			 personnel.
					103.Office of
			 Natural Resources Revenue
				(a)EstablishmentThere
			 is established in the Department an Office of Natural Resources Revenue
			 (referred to in this section as the Office) to be headed by a
			 Director of Natural Resources Revenue (referred to in this section as the
			 Director).
				(b)Appointment and
			 compensation
					(1)In
			 generalThe Director shall be appointed by the President, by and
			 with the advice and consent of the Senate, on the basis of—
						(A)professional
			 competence; and
						(B)capacity
			 to—
							(i)administer the
			 provisions of this Act; and
							(ii)ensure that the
			 fiduciary duties of the United States Government on behalf of the American
			 people, as they relate to development of nonrenewable and renewable energy and
			 mineral resources, are duly met.
							(2)CompensationThe
			 Director shall be compensated at the rate provided for Level V of the Executive
			 Schedule under section 5316 of title 5, United States Code.
					(c)Duties
					(1)In
			 generalThe Secretary shall carry out, through the Office—
						(A)all functions,
			 powers, and duties vested in the Secretary and relating to the administration
			 of offshore royalty and revenue management functions pursuant to—
							(i)the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.); and
							(ii)this Act and all
			 other applicable Federal laws; and
							(B)all functions,
			 powers, and duties previously assigned to the Minerals Management Service
			 (including the authority to develop, promulgate, and enforce regulations)
			 regarding offshore—
							(i)royalty and
			 revenue collection;
							(ii)royalty and
			 revenue distribution;
							(iii)auditing and
			 compliance;
							(iv)investigation and
			 enforcement of royalty and revenue regulations; and
							(v)asset management
			 for onshore and offshore activities.
							(d)OversightIn
			 order to provide transparency and ensure strong oversight over the revenue
			 program, the Secretary shall create within the Office an independent audit and
			 oversight program responsible for monitoring the performance of the Office with
			 respect to the duties and functions under subsection (c), and conducting
			 internal control audits of the operations of the Office.
				104.Ethics
				(a)CertificationThe
			 Secretary shall certify annually that all Department of the Interior officers
			 and employees having regular, direct contact with lessees and operators as a
			 function of their official duties are in full compliance with all Federal
			 employee ethics laws and regulations under the Ethics in Government Act of 1978
			 (5 U.S.C. App.) and part 2635 of title 5, Code of Federal Regulations, and all
			 guidance issued under subsection (b).
				(b)GuidanceNot
			 later than 90 days after the date of enactment of this Act, the Secretary shall
			 issue supplementary ethics guidance for the employees for which certification
			 is required under subsection (a). The Secretary shall update the supplementary
			 ethics guidance not less than once every 3 years thereafter.
				105.References
				(a)Bureau of Ocean
			 Energy Management, Regulation and EnforcementAny reference in
			 any law, rule, regulation, directive, instruction, certificate, or other
			 official document, in force immediately before the enactment of this
			 Act—
					(1)to the Minerals Management Service that
			 pertains to any of the duties and authorities referred to in section 101 is
			 deemed to refer and apply to the Bureau of Ocean Energy Management established
			 by section 101;
					(2)to the Director of the Minerals Management
			 Service that pertains to any of the duties and authorities referred to in
			 section 101 is deemed to refer and apply to the Director of the Bureau of Ocean
			 Energy Management; and
					(3)to any other position in the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 101 is deemed to refer and apply to that same or equivalent
			 position in the Bureau of Ocean Energy Management.
					(b)Bureau of safety
			 and environmental enforcementAny reference in any law, rule,
			 regulation, directive, instruction, certificate, or other official document in
			 force immediately before the enactment of this Act—
					(1)to the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 102 is deemed to refer and apply to the Bureau of Safety and
			 Environmental Enforcement established by section 102;
					(2)to the Director of
			 the Minerals Management Service that pertains to any of the duties and
			 authorities referred to in section 102 is deemed to refer and apply to the
			 Director of the Bureau of Safety and Environmental Enforcement; and
					(3)to any other
			 position in the Minerals Management Service that pertains to any of the duties
			 and authorities referred to in section 102 is deemed to refer and apply to that
			 same or equivalent position in the Bureau of Safety and Environmental
			 Enforcement.
					(c)Office of
			 Natural Resources RevenueAny reference in any law, rule,
			 regulation, directive, or instruction, or certificate or other official
			 document, in force immediately prior to enactment—
					(1)to the Minerals
			 Management Service that pertains to any of the duties and authorities referred
			 to in section 103 is deemed to refer and apply to the Office of Natural
			 Resources Revenue established by section 103;
					(2)to the Director of
			 the Minerals Management Service that pertains to any of the duties and
			 authorities referred to in section 103 is deemed to refer and apply to the
			 Director of Natural Resources Revenue; and
					(3)to any other
			 position in the Minerals Management Service that pertains to any of the duties
			 and authorities referred to in section 103 is deemed to refer and apply to that
			 same or equivalent position in the Office of Natural Resources Revenue.
					106.Abolishment of
			 Minerals Management Service
				(a)AbolishmentThe
			 Minerals Management Service (in this section referred to as the
			 Service) is abolished.
				(b)Completed
			 administrative actions
					(1)In
			 generalCompleted administrative actions of the Service shall not
			 be affected by the enactment of this Act, but shall continue in effect
			 according to their terms until amended, modified, superseded, terminated, set
			 aside, or revoked in accordance with law by an officer of the United States or
			 a court of competent jurisdiction, or by operation of law.
					(2)Completed
			 administrative action definedFor purposes of paragraph (1), the
			 term completed administrative action includes orders,
			 determinations, rules, regulations, personnel actions, permits, agreements,
			 grants, contracts, certificates, licenses, registrations, and
			 privileges.
					(c)Pending
			 proceedingsSubject to the authority of the Secretary of the
			 Interior and the officers of the Department of the Interior under this
			 Act—
					(1)pending
			 proceedings in the Service, including notices of proposed rulemaking, and
			 applications for licenses, permits, certificates, grants, and financial
			 assistance, shall continue, notwithstanding the enactment of this Act or the
			 vesting of functions of the Service in another agency, unless discontinued or
			 modified under the same terms and conditions and to the same extent that such
			 discontinuance or modification could have occurred if this Act had not been
			 enacted; and
					(2)orders issued in
			 such proceedings, and appeals therefrom, and payments made pursuant to such
			 orders, shall issue in the same manner and on the same terms as if this Act had
			 not been enacted, and any such orders shall continue in effect until amended,
			 modified, superseded, terminated, set aside, or revoked by an officer of the
			 United States or a court of competent jurisdiction, or by operation of
			 law.
					(d)Pending civil
			 actionsSubject to the authority of the Secretary of the Interior
			 or any officer of the Department of the Interior under this Act, pending civil
			 actions shall continue notwithstanding the enactment of this Act, and in such
			 civil actions, proceedings shall be had, appeals taken, and judgments rendered
			 and enforced in the same manner and with the same effect as if such enactment
			 had not occurred.
				(e)ReferencesReferences
			 relating to the Service in statutes, Executive orders, rules, regulations,
			 directives, or delegations of authority that precede the effective date of this
			 Act are deemed to refer, as appropriate, to the Department, to its officers,
			 employees, or agents, or to its corresponding organizational units or
			 functions. Statutory reporting requirements that applied in relation to the
			 Service immediately before the effective date of this Act shall continue to
			 apply.
				107.Conforming
			 amendmentSection 5316 of
			 title 5, United States Code, is amended by striking Director, Bureau of
			 Mines, Department of the Interior. and inserting the following new
			 items:
				
						Director, Bureau of Ocean Energy Management,
				  Department of the Interior.
						Director, Bureau of Safety and Environmental
				  Enforcement, Department of the Interior.
						Director, Office of Natural Resources Revenue,
				  Department of the
				  Interior.
					.
			108.Outer
			 Continental Shelf Safety and Environmental Advisory Board
				(a)EstablishmentThe
			 Secretary shall establish, under the Federal Advisory Committee Act, an Outer
			 Continental Shelf Safety and Environmental Advisory Board (referred to in this
			 section as the Board), to provide the Secretary and the
			 Directors of the bureaus established by this title with independent scientific
			 and technical advice on safe and environmentally compliant nonrenewable and
			 renewable energy and mineral resource exploration, development, and production
			 activities.
				(b)Membership
					(1)SizeThe
			 Board shall consist of not more than 12 members, chosen to reflect a range of
			 expertise in scientific, engineering, management, environmental, and other
			 disciplines related to safe and environmentally compliant renewable and
			 nonrenewable energy and mineral resource exploration, development, and
			 production activities. The Secretary shall consult with the National Academy of
			 Sciences and the National Academy of Engineering to identify potential
			 candidates for the Board.
					(2)TermThe
			 Secretary shall appoint Board members to staggered terms of not more than 4
			 years, and shall not appoint a member for more than 2 consecutive terms.
					(3)BalanceIn
			 appointing members to the Board, the Secretary shall ensure a balanced
			 representation of industry- and nonindustry-related interests.
					(c)ChairThe
			 Secretary shall appoint the Chair for the Board.
				(d)MeetingsThe
			 Board shall meet not less than 3 times per year and, at least once per year,
			 shall host a public forum to review and assess the overall safety and
			 environmental performance of Outer Continental Shelf nonrenewable and renewable
			 energy and mineral resource activities.
				(e)Offshore
			 drilling safety assessments and recommendationsAs part of its
			 duties under this section, the Board shall, by not later than 180 days after
			 the date of enactment of this section and every 5 years thereafter, submit to
			 the Secretary a report that—
					(1)assesses offshore
			 oil and gas well control technologies, practices, voluntary standards, and
			 regulations in the United States and elsewhere;
					(2)assesses offshore oil and gas well control
			 technologies, practices, voluntary standards, regulations, and technologies and
			 practices used to estimate the flow rate of hydrocarbons in the United States
			 and elsewhere; and
					(3)as appropriate,
			 recommends modifications to the regulations issued under this Act to ensure
			 adequate protection of safety and the environment.
					(f)ReportsReports
			 of the Board shall be submitted to the Congress and made available to the
			 public in electronically accessible form.
				(g)Travel
			 expensesMembers of the Board, other than full-time employees of
			 the Federal Government, while attending meeting of the Board or while otherwise
			 serving at the request of the Secretary or the Director while serving away from
			 their homes or regular places of business, may be allowed travel expenses,
			 including per diem in lieu of subsistence, as authorized by section 5703 of
			 title 5, United States Code, for individuals in the Government serving without
			 pay.
				109.Limitation on
			 effect on development of ocean renewable energy resource
			 facilitiesNothing in this
			 title shall delay development of ocean renewable energy resource facilities
			 including—
				(1)promotion of
			 offshore wind development;
				(2)planning, leasing,
			 licensing, and fee and royalty collection for such development of ocean
			 renewable energy resource facilities; and
				(3)developing and
			 administering an efficient leasing and licensing process for ocean renewable
			 energy resource facilities.
				110.Annual report
			 on offshore energy development activitiesThe Secretary shall annually report to
			 Congress on offshore energy development activities. Each report shall
			 detail—
				(1)the Department’s
			 progress in improving its safety regulations and strengthening environmental
			 review; and
				(2)steps taken by
			 industry to address safety and environmental concerns related to offshore
			 drilling.
				IIFederal Oil and
			 Gas Development
			ASafety,
			 Environmental, and Financial Reform of the Outer Continental Shelf Lands
			 Act
				201.Short
			 titleThis subtitle may be
			 cited as the Outer Continental Shelf
			 Lands Act Amendments of 2011.
				202.DefinitionsSection 2 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1331) is amended by adding at the end the
			 following:
					
						(r)The term
				safety case means a body of evidence that provides a basis for
				determining whether a system is adequately safe for a given application in a
				given operating
				environment.
						.
				203.National policy
			 for the Outer Continental ShelfSection 3 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1332) is amended—
					(1)by striking
			 paragraph (3) and inserting the following:
						
							(3)the outer
				Continental Shelf is a vital national resource reserve held by the Federal
				Government for the public, that should be managed in a manner that—
								(A)recognizes the
				need of the United States for domestic sources of energy, food, minerals, and
				other resources;
								(B)minimizes the
				potential impacts of development of those resources on the marine and coastal
				environment and on safety; and
								(C)acknowledges the
				long-term economic value to the United States of the balanced and orderly
				management of those resources that safeguards the environment and respects the
				multiple values and uses of the outer Continental
				Shelf;
								;
					(2)in paragraph (4),
			 by striking the period at the end and inserting a semicolon;
					(3)in paragraph (5),
			 by striking should be and inserting shall be, and
			 striking ; and and inserting a semicolon;
					(4)by redesignating
			 paragraph (6) as paragraph (7);
					(5)by inserting after
			 paragraph (5) the following:
						
							(6)exploration,
				development, and production of energy and minerals on the outer Continental
				Shelf should be allowed only when those activities can be accomplished in a
				manner that minimizes—
								(A)harmful impacts to
				life (including fish and other aquatic life) and health;
								(B)damage to the
				marine, coastal, and human environments and to property; and
								(C)harm to other
				users of the waters, seabed, or subsoil;
				and
								;
				and
					(6)in paragraph (7)
			 (as so redesignated), by—
						(A)striking
			 should be and inserting shall be;
						(B)inserting
			 best available after using; and
						(C)striking or
			 minimize.
						204.Jurisdiction of
			 laws on the Outer Continental ShelfSection 4(a)(1) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1333(a)(1)) is amended by—
					(1)inserting
			 or producing or supporting production of energy from sources other than
			 oil and gas after therefrom;
					(2)inserting
			 or transmitting such energy after transporting such
			 resources; and
					(3)inserting
			 and other energy after That mineral.
					205.Outer
			 Continental Shelf leasing standard
					(a)In
			 generalSection 5 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1334) is amended—
						(1)in subsection (a),
			 by striking The Secretary may at any time and inserting
			 The Secretary shall;
						(2)in the second
			 sentence of subsection (a), by adding after provide for the
			 following: operational safety, the protection of the marine and coastal
			 environment, and;
						(3)in subsection (a),
			 by inserting and the Secretary of Commerce with respect to matters that
			 may affect the marine and coastal environment after which may
			 affect competition;
						(4)in clause (ii) of
			 subsection (a)(2)(A), by striking a reasonable period of time
			 and inserting 30 days;
						(5)in subsection
			 (a)(7), by inserting in a manner that minimizes harmful impacts to the
			 marine and coastal environment after lease area;
						(6)in subsection (a),
			 by striking and after the semicolon at the end of paragraph (7),
			 redesignating paragraph (8) as paragraph (13), and inserting after paragraph
			 (7) the following:
							
								(8)for independent
				third-party certification requirements of safety systems related to well
				control, such as blowout preventers;
								(9)for performance
				requirements for blowout preventers, including quantitative risk assessment
				standards, subsea testing, and secondary activation methods;
								(10)for independent
				third-party certification requirements of well casing and cementing programs
				and procedures;
								(11)for the
				establishment of mandatory safety and environmental management systems by
				operators on the outer Continental Shelf;
								(12)for procedures
				and technologies to be used during drilling operations to minimize the risk of
				ignition and explosion of
				hydrocarbons;
								;
						(7)in subsection (a),
			 by striking the period at the end of paragraph (13), as so redesignated, and
			 inserting ; and, and by adding at the end the following:
							
								(14)ensuring
				compliance with other applicable environmental and natural resource
				conservation laws, including the response plan requirements of section 311(j)
				of the Federal Water Pollution Control Act (33 U.S.C.
				1321(j)).
								;
				and
						(8)by adding at the
			 end the following new subsections:
							
								(k)Documents
				incorporated by referenceAny documents incorporated by reference
				in regulations promulgated by the Secretary pursuant to this Act shall be made
				available to the public, free of charge, on a website maintained by the
				Secretary.
								(l)Regulatory
				standards for blowout preventers, well design, and cementing
									(1)In
				generalIn promulgating regulations under this Act related to
				blowout preventers, well design, and cementing, the Secretary shall ensure that
				such regulations include the minimum standards included in paragraphs (2), (3),
				and (4), unless, after notice and an opportunity for public comment, the
				Secretary determines that a standard required under this subsection would be
				less effective in ensuring safe operations than an available alternative
				technology or practice. Such regulations shall require independent third-party
				certification, pursuant to paragraph (5), of blowout preventers, well design,
				and cementing programs and procedures prior to the commencement of drilling
				operations. Such regulations shall also require recertification by an
				independent third-party certifier, pursuant to paragraph (5), of a blowout
				preventer upon any material modification to the blowout preventer or well
				design and of a well design upon any material modification to the well
				design.
									(2)Blowout
				preventersSubject to paragraph (1), regulations issued under
				this Act for blowout preventers shall include at a minimum the following
				requirements:
										(A)Two sets of blind
				shear rams appropriately spaced to prevent blowout preventer failure if a drill
				pipe joint or drill tool is across one set of blind shear rams during a
				situation that threatens loss of well control.
										(B)Redundant
				emergency backup control systems capable of activating the relevant components
				of a blowout preventer, including when the communications link or other
				critical links between the drilling rig and the blowout preventer are destroyed
				or inoperable.
										(C)Regular testing of
				the emergency backup control systems, including testing during deployment of
				the blowout preventer.
										(D)As appropriate,
				remotely operated vehicle intervention capabilities for secondary control of
				all subsea blowout preventer functions, including adequate hydraulic capacity
				to activate blind shear rams, casing shear rams, and other critical blowout
				preventer components.
										(3)Well
				designSubject to paragraph (1), regulations issued under this
				Act for well design standards shall include at a minimum the following
				requirements:
										(A)In connection with
				the installation of the final casing string, the installation of at least two
				independent, tested mechanical barriers, in addition to a cement barrier,
				across each flow path between hydrocarbon bearing formations and the blowout
				preventer.
										(B)That wells shall
				be designed so that a failure of one barrier does not significantly increase
				the likelihood of another barrier’s failure.
										(C)That the casing
				design is appropriate for the purpose for which it is intended under reasonably
				expected wellbore conditions.
										(D)The installation
				and verification with a pressure test of a lockdown device at the time the
				casing is installed in the wellhead.
										(4)CementingSubject
				to paragraph (1), regulations issued under this Act for cementing standards
				shall include at a minimum the following requirements:
										(A)Adequate
				centralization of the casing to ensure proper distribution of cement.
										(B)A full circulation
				of drilling fluids prior to cementing.
										(C)The use of an
				adequate volume of cement to prevent any unintended flow of hydrocarbons
				between any hydrocarbon-bearing formation zone and the wellhead.
										(D)Cement bond logs
				for all cementing jobs intended to provide a barrier to hydrocarbon
				flow.
										(E)Cement bond logs
				or such other integrity tests as the Secretary may prescribe for cement jobs
				other than those identified in subparagraph (D).
										(5)Independent
				third-party certificationThe
				Secretary shall issue regulations that establish appropriate standards for the
				approval of independent third-party certifiers capable of exercising
				certification functions for blowout preventers, well design, and cementing. For
				any certification required for regulations related to blowout preventers, well
				design, or cementing, the operator shall use a qualified independent
				third-party certifier chosen by the Secretary. The costs of any certification
				shall be borne by the operator. The regulations issued under this subsection
				shall require the following:
										(A)Prior to the
				commencement of drilling through a blowout preventer at any covered well, the
				operator shall obtain a written and signed certification from an independent
				third party approved and assigned by the appropriate Federal official pursuant
				to subsection (a) that the third party—
											(i)conducted or
				oversaw a detailed physical inspection, design review, system integration test,
				and function and pressure testing of the blowout preventer; and
											(ii)in the
				third-party certifier’s best professional judgment, determined that—
												(I)the blowout
				preventer is designed for the specific drilling conditions, equipment, and
				location where it will be installed and for the specific well design;
												(II)the blowout
				preventer and all of its components and control systems will operate
				effectively and as designed when installed;
												(III)each blind shear
				ram or casing shear ram will function effectively under likely emergency
				scenarios and is capable of shearing the drill pipe or casing, as applicable,
				that will be used when installed;
												(IV)emergency control
				systems will function under the conditions in which they will be installed;
				and
												(V)the blowout
				preventer has not been compromised or damaged from any previous service.
												(B)Not less than once every 180 days after
				commencement of drilling through a blowout preventer at any covered well, or
				upon implementation of any material modification to the blowout preventer or
				well design at such a well, the operator shall obtain a written and signed
				recertification from an independent third party approved and assigned by the
				appropriate Federal official pursuant to subsection (a) that the requirements
				in clause (ii) of subparagraph (A) continue to be met with the systems as
				deployed. Such recertification determinations shall consider the results of
				tests required by the appropriate Federal official, including testing of the
				emergency control systems of a blowout preventer.
										(C)Certifications
				under subparagraph (A), recertifications under subparagraph (A), and results of
				and data from all tests conducted pursuant to this subsection shall be promptly
				submitted to the appropriate Federal official and made publicly
				available.
										(6)Application to
				inshore waters; state implementation
										(A)In
				generalRequirements established under this subsection shall
				apply, as provided in subparagraph (B), to offshore drilling operations that
				take place on lands that are landward of the outer Continental Shelf and
				seaward of the line of mean high tide, and that the Secretary determines, based
				on criteria established by rule, could, in the event of a blowout, lead to
				extensive and widespread harm to safety or the environment.
										(B)Submission of
				state regulatory regimeAny State may submit to the Secretary a
				plan demonstrating that the State’s regulatory regime for wells identified in
				subparagraph (A) establishes requirements for such wells that are comparable
				to, or alternative requirements providing an equal or greater level of safety
				than, those established under this section for wells on the outer Continental
				Shelf. The Secretary shall promptly determine, after notice and an opportunity
				for public comment, whether a State’s regulatory regime meets the standard set
				forth in the preceding sentence. If the Secretary determines that a State’s
				regulatory regime does not meet such standard, the Secretary shall identify the
				deficiencies that are the basis for such determination and provide a reasonable
				period of time for the State to remedy the deficiencies. If the State does not
				do so within such reasonable period of time, the Secretary shall apply the
				requirements established under this section to offshore drilling operations
				described in subparagraph (A) that are located in such State, until such time
				as the Secretary determines that the deficiencies have been remedied.
										(m)Rulemaking
				dockets
									(1)EstablishmentNot
				later than the date of proposal of any regulation under this Act, the Secretary
				shall establish a publicly available rulemaking docket for such
				regulation.
									(2)Documents to be
				includedThe Secretary shall include in the docket—
										(A)all written
				comments and documentary information on the proposed rule received from any
				person in the comment period for the rulemaking, promptly upon receipt by the
				Secretary;
										(B)the transcript of
				each public hearing, if any, on the proposed rule, promptly upon receipt from
				the person who transcribed such hearing; and
										(C)all documents that
				become available after the proposed rule is published and that the Secretary
				determines are of central relevance to the rulemaking, by as soon as possible
				after their availability.
										(3)Proposed and
				draft final rule and associated materialThe Secretary shall
				include in the docket—
										(A)each draft
				proposed rule submitted by the Secretary to the Office of Management and Budget
				for any interagency review process prior to proposal of such rule, all
				documents accompanying such draft, all written comments thereon by other
				agencies, and all written responses to such written comments by the Secretary,
				by no later than the date of proposal of the rule; and
										(B)each draft final
				rule submitted by the Secretary for such review process before issuance of the
				final rule, all such written comments thereon, all documents accompanying such
				draft, and all written responses thereto, by no later than the date of issuance
				of the final
				rule.
										.
						(b)Conforming
			 amendmentSubsection (g) of section 25 of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1351), as redesignated by section 215(4) of this
			 Act, is further amended by striking paragraph (8) of section 5(a) of
			 this Act each place it appears and inserting paragraph (13) of
			 section 5(a) of this Act.
					206.Chemical Safety
			 Board InvestigationSection
			 112(r)(6) of the Clean Air Act (42 U.S.C. 7412(r)(6)) is amended by adding at
			 the end the following:
					
						(T)AgreementNot
				later than 30 days after the date of enactment of this subparagraph, the
				Chemical Safety and Hazard Investigation Board, the Coast Guard, and the
				Department of the Interior shall enter into an agreement in order to facilitate
				the Board’s investigation of the facts, circumstances, and causes of an
				accidental fire, explosion, or release involving an offshore oil or gas
				exploration or production facility (regardless of whether there is a resulting
				marine oil spill). Such agreement shall provide the Board with the
				following:
							(i)Unrestricted
				access to any personnel, records, witness statements, recorded witness
				interviews, and physical or documentary evidence related to an offshore oil or
				gas exploration or production facility under investigation collected or
				possessed by the Coast Guard or the Department of the Interior.
							(ii)The ability to
				conduct recorded interviews of all agency personnel and contractors and the
				right to obtain records related to Federal regulatory, inspection, enforcement,
				and safety programs for offshore oil or gas exploration and production.
							(iii)The right to
				participate equally in planning and executing any testing of relevant items of
				physical evidence related to the cause of the accident.
							(iv)Such support and
				facilities as may be necessary for the Board’s investigation, including
				transportation to the accident site, coastal waters and affected areas, and
				other offshore oil or gas exploration and production facilities without cost to
				the Board.
							(U)RecommendationsBased
				on an investigation of an accidental fire, explosion, or release involving an
				offshore oil or gas exploration or production facility, the Board shall make
				recommendations with respect to preventing subsequent accidental fires,
				explosions, or releases to the Secretary of the Interior and the Commandant of
				the Coast Guard. The Secretary of the Interior and the Commandant of the Coast
				Guard shall respond formally and in writing to any recommendation of the Board
				within 90 days of the receipt of such
				recommendation.
						.
				207.Leases,
			 easements, and rights-of-way
					(a)Financial
			 assurance and fiscal responsibilitySection 8 of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337) is amended by adding at the end
			 the following:
						
							(q)Review of bond
				and surety amountsNot later than May 1, 2011, and every 5 years
				thereafter, the Secretary shall review the minimum financial responsibility
				requirements for leases issued under this section and shall ensure that any
				bonds or surety required are adequate to comply with the requirements of this
				Act or the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.).
							(r)Periodic fiscal
				review and report
								(1)In
				generalNot later than 1 year after the date of enactment of this
				subsection and every 3 years thereafter, the Secretary shall carry out a review
				and prepare a report setting forth—
									(A)(i)the royalty and rental
				rates included in new offshore oil and gas leases; and
										(ii)the rationale for the
				rates;
										(B)whether, in the
				view of the Secretary, the royalty and rental rates described in subparagraph
				(A) will yield a fair return to the public while promoting the production of
				oil and gas resources in a timely manner;
									(C)(i)the minimum bond or
				surety amounts required pursuant to offshore oil and gas leases; and
										(ii)the rationale for the minimum
				amounts;
										(D)whether the bond
				or surety amounts described in subparagraph (C) are adequate to comply with
				subsection (q); and
									(E)whether the
				Secretary intends to modify the royalty or rental rates, or bond or surety
				amounts, based on the review.
									(2)Public
				participationIn carrying out a review and preparing a report
				under paragraph (1), the Secretary shall provide to the public an opportunity
				to participate.
								(3)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes a report under paragraph (1), the Secretary shall transmit
				copies of the report to—
									(A)the Committee on
				Energy and Natural Resources of the Senate; and
									(B)the Committee on
				Natural Resources of the House of Representatives.
									(s)Comparative
				review of fiscal system
								(1)In
				generalNot later than 2 years after the date of enactment of
				this subsection and every 5 years thereafter, the Secretary shall carry out a
				comprehensive review of all components of the Federal offshore oil and gas
				fiscal system, including requirements for—
									(A)bonus bids;
									(B)rental rates;
				and
									(C)royalties.
									(2)Requirements
									(A)Contents;
				scopeA review under paragraph (1) shall include—
										(i)the information
				and analyses necessary to compare the offshore bonus bids, rents, and royalties
				of the Federal Government to the offshore bonus bids, rents, and royalties of
				other resource owners, including States and foreign countries; and
										(ii)an assessment of
				the overall offshore oil and gas fiscal system in the United States, as
				compared to foreign countries.
										(B)Independent
				advisory committeeIn carrying out a review under paragraph (1),
				the Secretary shall convene and seek the advice of an independent advisory
				committee comprised of oil and gas and fiscal experts from States, Indian
				tribes, academia, the energy industry, and appropriate nongovernmental
				organizations.
									(3)Report
									(A)In
				generalThe Secretary shall prepare a report that
				contains—
										(i)the contents and
				results of the review carried out under paragraph (1) for the period covered by
				the report; and
										(ii)any
				recommendations of the Secretary based on the contents and results of the
				review.
										(B)Report
				deadlineNot later than 30 days after the date on which the
				Secretary completes a report under paragraph (1), the Secretary shall transmit
				copies of the report to the Committee on Natural Resources of the House of
				Representatives and the Committee on Energy and Natural Resources of the
				Senate.
									.
					(b)Environmental
			 diligenceSection 8 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337) is amended by striking subsection (d) and inserting the
			 following:
						
							(d)Requirement for
				certification of responsible stewardship
								(1)Certification
				requirementNo bid or request for a lease, easement, or
				right-of-way under this section, or for a permit to drill under section 11(d),
				may be submitted by any person unless the person certifies to the Secretary
				that the person (including any related person and any predecessor of such
				person or related person) meets each of the following requirements:
									(A)The person is
				meeting due diligence, safety, and environmental requirements on other leases,
				easements, and rights-of-way.
									(B)In the case of a
				person that is a responsible party for a vessel or a facility from which oil is
				discharged, for purposes of section 1002 of the Oil Pollution Act of 1990 (33
				U.S.C. 2702), the person has met all of its obligations under that Act to
				provide compensation for covered removal costs and damages.
									(C)In the 7-year
				period ending on the date of certification, the person, in connection with
				activities in the oil industry (including exploration, development, production,
				transportation by pipeline, and refining)—
										(i)was not found to
				have committed willful or repeated violations under the Occupational Safety and
				Health Act of 1970 (29 U.S.C. 651 et seq.) (including State plans approved
				under section 18(c) of such Act (29 U.S.C. 667(c))) at a rate that is higher
				than five times the rate determined by the Secretary to be the oil industry
				average for such violations for such period;
										(ii)was not convicted
				of a criminal violation for death or serious bodily injury;
										(iii)did not have
				more than 10 fatalities at its exploration, development, and production
				facilities and refineries as a result of violations of Federal or State health,
				safety, or environmental laws;
										(iv)was not assessed,
				did not enter into an agreement to pay, and was not otherwise required to pay,
				civil penalties and criminal fines for violations the person was found to have
				committed under the Federal Water Pollution Control Act (33 U.S.C. 1251 et
				seq.) (including State programs approved under sections 402 and 404 of such Act
				(33 U.S.C. 1342 and 1344)) in a total amount that is equal to more than
				$10,000,000; and
										(v)was not assessed,
				did not enter into an agreement to pay, and was not otherwise required to pay,
				civil penalties and criminal fines for violations the person was found to have
				committed under the Clean Air Act (42 U.S.C. 7401 et seq.) (including State
				plans approved under section 110 of such Act (42 U.S.C. 7410)) in a total
				amount that is equal to more than $10,000,000.
										(2)EnforcementIf
				the Secretary determines that a certification made under paragraph (1) is
				false, the Secretary shall cancel any lease, easement, or right of way and
				shall revoke any permit with respect to which the certification was required
				under such paragraph.
								(3)Definition of
				related personFor purposes of this subsection, the term
				related person includes a parent, subsidiary, affiliate, member
				of the same controlled group, contractor, subcontractor, a person holding a
				controlling interest or in which a controlling interest is held, and a person
				with substantially the same board members, senior officers, or
				investors.
								.
					(c)Alternative
			 energy developmentSection
			 8(p) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(p)) is
			 amended—
						(1)in paragraph
			 (1)—
							(A)in the matter
			 preceding subparagraph (A), by inserting or after 1501 et
			 seq.),, and by striking or other applicable law,;
			 and
							(B)by amending
			 subparagraph (D) to read as follows:
								
									(D)use, for
				energy-related purposes, facilities currently or previously used for activities
				authorized under this Act, except that any oil and gas energy-related uses
				shall not be authorized in areas in which oil and gas preleasing, leasing, and
				related activities are prohibited by a
				moratorium.
									;
				and
							(2)in paragraph
			 (4)—
							(A)in subparagraph
			 (E), by striking coordination and inserting in
			 consultation; and
							(B)in subparagraph
			 (J)(ii), by inserting a potential site for an alternative energy
			 facility, after deepwater port,.
							(d)Review of
			 impacts of lease sales on the marine and coastal environment by
			 secretarySection 8 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337) is amended by adding at the end of subsection (a) the
			 following:
						
							(9)At least 60 days
				prior to any lease sale, the Secretary shall request a review by the Secretary
				of Commerce of the proposed sale with respect to impacts on the marine and
				coastal environment. The Secretary of Commerce shall complete and submit in
				writing the results of that review within 60 days after receipt of the
				Secretary of the Interior’s request. If the Secretary of Commerce makes
				specific recommendations related to a proposed lease sale to reduce impacts on
				the marine and coastal environment, and the Secretary rejects or modifies such
				recommendations, the Secretary shall provide in writing justification for
				rejecting or modifying such
				recommendations.
							.
					(e)Limitation on
			 lease tract sizeSection 8(b)(1) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(b)(1)) is amended by striking , unless the
			 Secretary finds that a larger area is necessary to comprise a reasonable
			 economic production unit.
					(f)Sulphur
			 leasesSection 8(i) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1337(i)) is amended by striking meet the urgent need and
			 inserting allow.
					(g)Terms and
			 provisionsSection 8(b) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1337(b)) is amended by striking An oil and gas lease issued
			 pursuant to this section shall and inserting An oil and gas
			 lease may be issued pursuant to this section only if the Secretary determines
			 that activities under the lease are not likely to result in any condition
			 described in section 5(a)(2)(A)(i), and shall.
					208.Exploration
			 plans
					(a)Worst case
			 scenario dischargesNot later than 180 days after the date of
			 enactment of this Act, and every 5 years thereafter, the Secretary shall
			 publish an estimate of the worst-case scenario discharges, including subsurface
			 discharges, that are possible in each Outer Continental Shelf region, based on
			 the oil and gas exploration, development, and production activities that are
			 being conducted or are planned to be conducted at various locations and depths
			 in each area.
					(b)Limitation on
			 harm from agency explorationSection 11(a)(1) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1340(a)(1)) is amended by striking
			 , which do not interfere with or endanger actual operations under any
			 lease maintained or granted pursuant to this Act, and which are not unduly
			 harmful to aquatic life in such area and inserting if a permit
			 authorizing such activity is issued by the Secretary under subsection
			 (g).
					(c)Exploration plan
			 reviewSection 11(c) of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1340(c)), is amended—
						(1)by inserting
			 (A) before the first sentence;
						(2)in paragraph
			 (1)(A), as designated by the amendment made by paragraph (1) of this
			 subsection—
							(A)by striking
			 and the provisions of such lease and inserting the
			 provisions of such lease, and other applicable environmental and natural
			 resource conservation laws; and
							(B)by striking the
			 fourth sentence and inserting the following:
								
									(B)The Secretary shall approve such
				plan, as submitted or modified, within 90 days after its submission and it is
				made publicly accessible by the Secretary, or within such additional time as
				the Secretary determines is necessary to complete any environmental, safety, or
				other reviews, if the Secretary determines that—
										(i)any proposed activity under such plan
				is not likely to result in any condition described in section
				5(a)(2)(A)(i);
										(ii)the plan complies with other
				applicable environmental or natural resource conservation laws;
										(iii)in the case of geophysical surveys,
				the applicant will use the best available technologies and methods to minimize
				impacts on marine life; and
										(iv)the applicant has demonstrated the
				capability and technology to respond immediately and effectively to a
				worst-case-scenario discharge, which shall be estimated for the proposed
				activities contained in the exploration plan, utilizing, in part, the relevant
				worst-case scenario discharge estimate published by the Secretary under section
				208(a) of the Implementing the
				Recommendations of the BP Oil Spill Commission Act of
				2011.
										;
				and
							(3)by adding at the
			 end the following:
							
								(5)If the Secretary
				requires greater than 90 days to review an exploration plan submitted pursuant
				to any oil and gas lease issued or maintained under this Act, then the
				Secretary may provide for a suspension of that lease pursuant to section 5
				until the review of the exploration plan is
				completed.
								.
						(d)RequirementsSection
			 11(c) of the Outer Continental Shelf Lands Act (43 U.S.C. 1340(c)), is amended
			 by amending paragraph (3) to read as follows:
						
							(3)An exploration
				plan submitted under this subsection shall include, in the degree of detail
				that the Secretary may by regulation require—
								(A)a schedule of
				anticipated exploration activities to be undertaken;
								(B)a detailed and
				accurate description of equipment to be used for such activities,
				including—
									(i)a
				description of each drilling unit;
									(ii)a
				statement of the design and condition of major safety-related pieces of
				equipment, including independent third party certification of such equipment;
				and
									(iii)a description of
				any new technology to be used;
									(C)a map showing the
				location of each well to be drilled;
								(D)a scenario for the
				potential blowout of the well involving the highest potential volume of liquid
				hydrocarbons, along with a complete description of a response plan to both
				control the blowout and manage the accompanying discharge of hydrocarbons,
				including the likelihood for surface intervention to stop the blowout, the
				availability of a rig to drill a relief well, an estimate of the time it would
				take to drill a relief well, a description of other technology that may be used
				to regain control of the well or capture escaping hydrocarbons and the
				potential timeline for using that technology for its intended purpose, and the
				strategy, organization, and resources necessary to avoid harm to the
				environment from hydrocarbons;
								(E)an analysis of the
				potential impacts of the worst-case-scenario discharge, which shall be
				estimated for the proposed activities contained in the exploratory plan,
				utilizing, in part, the worst-case-scenario discharge performed by the
				Secretary under section 208(a) of hydrocarbons on the marine, coastal, and
				human environments for activities conducted pursuant to the proposed
				exploration plan; and
								(F)such other
				information deemed pertinent by the
				Secretary.
								.
					(e)Drilling
			 permitsSection 11(d) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1340(d)) is amended by to read as follows:
						
							(d)Drilling
				permits
								(1)In
				generalThe Secretary shall, by regulation, require that any
				lessee operating under an approved exploration plan obtain a permit prior to
				drilling any well in accordance with such plan, and prior to any significant
				modification of the well design as originally approved by the Secretary.
								(2)Engineering
				review requiredThe Secretary may not grant any drilling permit
				or modification of the permit prior to completion of a full engineering review
				of the well system, including a determination that critical safety systems,
				including blowout prevention, will utilize best available technology and that
				blowout prevention systems will include redundancy and remote triggering
				capability.
								(3)Operator safety
				and environmental management requiredThe Secretary shall not
				grant any drilling permit or modification of the permit prior to completion of
				a safety and environmental management plan to be utilized by the operator
				during all well
				operations.
								.
					(f)Exploration
			 permit requirementsSection 11(g) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1340(g)) is amended by—
						(1)striking
			 shall be issued and inserting may be
			 issued;
						(2)inserting
			 and after consultation with the Secretary of Commerce, after
			 in accordance with regulations issued by the Secretary;
						(3)striking the
			 and at the end of paragraph (2);
						(4)in paragraph (3)
			 striking will not be unduly harmful to and inserting is
			 not likely to harm;
						(5)striking the
			 period at the end of paragraph (3) and inserting a semicolon; and
						(6)adding at the end
			 the following:
							
								(4)the exploration
				will be conducted in accordance with other applicable environmental and natural
				resource conservation laws;
								(5)in the case of
				geophysical surveys, the applicant will use the best available technologies and
				methods to minimize impacts on marine life; and
								(6)in the case of
				drilling operations, the applicant has available oil spill response and
				clean-up equipment and technology that has been demonstrated to be capable of
				effectively remediating a worst-case release of
				oil.
								.
						(g)Environmental
			 review of plans; deepwater plan; plan disapprovalSection 11 of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1340) is amended by adding at
			 the end the following:
						
							(i)Environmental
				review of plansThe Secretary shall treat the approval of an
				exploration plan, or a significant revision of such a plan, as an agency action
				requiring preparation of an environmental assessment or environmental impact
				statement in accordance with the National Environmental Policy Act of 1969 (42
				U.S.C. 4321 et seq.), and shall require that such plan—
								(1)be based on the
				best available technology to ensure safety in carrying out both the drilling of
				the well and any oil spill response; and
								(2)contain a
				technical systems analysis of the safety of the proposed activity, the blowout
				prevention technology, and the blowout and spill response plans.
								(j)Disapproval of
				plan
								(1)In
				generalThe Secretary shall disapprove the plan if the Secretary
				determines, because of exceptional geological conditions in the lease areas,
				exceptional resource values in the marine or coastal environment, or other
				exceptional circumstances, that—
									(A)implementation of
				the plan would probably cause serious harm or damage to life (including fish
				and other aquatic life), to property, to any mineral deposits (in areas leased
				or not leased), to the national security or defense, or to the marine, coastal,
				or human environments;
									(B)the threat of harm
				or damage will not disappear or decrease to an acceptable extent within a
				reasonable period of time; and
									(C)the advantages of
				disapproving the plan outweigh the advantages of exploration.
									(2)Cancellation of
				lease for disapproval of planIf a plan is disapproved under this
				subsection, the Secretary may cancel such lease in accordance with subsection
				(c)(1) of this
				section.
								.
					209.Outer
			 Continental Shelf leasing programSection 18 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1344) is amended—
					(1)in subsection (a)
			 in the second sentence by striking meet national energy needs
			 and inserting balance national energy needs and the protection of the
			 marine and coastal environment and all the resources in that
			 environment,;
					(2)in subsection
			 (a)(1), by striking considers and inserting gives equal
			 consideration to;
					(3)in subsection
			 (a)(2)(A)—
						(A)by striking
			 existing and inserting the best available
			 scientific; and
						(B)by inserting
			 , including at least three consecutive years of data after
			 information;
						(4)in subsection
			 (a)(2)(D), by inserting potential and existing sites of renewable energy
			 installations, after deepwater ports,;
					(5)in subsection (a)(2)(H), by inserting
			 including the availability of infrastructure to support oil spill
			 response before the period;
					(6)in subsection
			 (a)(3), by—
						(A)striking to
			 the maximum extent practicable,;
						(B)striking
			 obtain a proper balance between and inserting
			 minimize; and
						(C)striking
			 damage, and all that follows through the period and inserting
			 damage and adverse impacts on the marine, coastal, and human
			 environments, and enhancing the potential for the discovery of oil and
			 gas.;
						(7)in subsection
			 (b)(1), by inserting environmental, marine, and energy after
			 obtain;
					(8)in subsection
			 (b)(2), by inserting environmental, marine, and after
			 interpret the;
					(9)in subsection
			 (b)(3), by striking and after the semicolon at the end;
					(10)by striking the
			 period at the end of subsection (b)(4) and inserting a semicolon;
					(11)by adding at the
			 end of subsection (b) the following:
						
							(5)provide technical
				review and oversight of exploration plans and a systems review of the safety of
				well designs and other operational decisions;
							(6)conduct regular
				and thorough safety reviews and inspections; and
							(7)enforce all
				applicable laws and
				regulations.
							;
					(12)in the first
			 sentence of subsection (c)(1), by inserting the National Oceanic and
			 Atmospheric Administration and after including;
					(13)in subsection
			 (c)(2)—
						(A)by inserting after
			 the first sentence the following: The Secretary shall also submit a copy
			 of such proposed program to the head of each Federal agency referred to in, or
			 that otherwise provided suggestions under, paragraph (1).;
						(B)in the third
			 sentence, by inserting or head of a Federal agency after
			 such Governor; and
						(C)in the fourth
			 sentence, by inserting or between the Secretary and the head of a
			 Federal agency, after affected State,;
						(14)by redesignating subsection (c)(3) as
			 subsection (c)(4) and by inserting before subsection (c)(4) (as so
			 redesignated) the following:
						
							(3)At least 60 days prior to the publication
				of a proposed leasing program under this section, the Secretary shall request a
				review by the Secretary of Commerce of the proposed leasing program with
				respect to impacts on the marine and coastal environments. If the Secretary
				rejects or modifies any of the recommendations made by the Secretary of
				Commerce concerning the location, timing, or conduct of leasing activities
				under the proposed leasing program, the Secretary shall provide in writing
				justification for rejecting or modifying such
				recommendations.
							;
					(15)in the second
			 sentence of subsection (d)(2), by inserting , the head of a Federal
			 agency, after Attorney General;
					(16)in subsection
			 (g), by inserting after the first sentence the following: Such
			 information may include existing inventories and mapping of marine resources
			 previously undertaken by the Department of the Interior and the National
			 Oceanic and Atmospheric Administration, information provided by the Department
			 of Defense, and other available data regarding energy or mineral resource
			 potential, navigation uses, fisheries, aquaculture uses, recreational uses,
			 habitat, conservation, and military uses on the outer Continental
			 Shelf.; and
					(17)by adding at the
			 end the following new subsection:
						
							(i)Research and
				developmentThe Secretary
				shall carry out a program of research and development to ensure the continued
				improvement of methodologies for characterizing resources of the outer
				Continental Shelf and conditions that may affect the ability to develop and use
				those resources in a safe, sound, and environmentally responsible manner. Such
				research and development activities may include activities to provide accurate
				estimates of energy and mineral reserves and potential on the Outer Continental
				Shelf and any activities that may assist in filling gaps in environmental data
				needed to develop each leasing program under this section. As part of such
				program the Secretary, in cooperation with the Secretary of Energy, the
				Secretary of Commerce, and the Director of the United States Geologic Survey,
				shall conduct joint research to systematically collect critical scientific
				data, fill research gaps, and provide comprehensive, ecosystem-based scientific
				review of outer Continental Shelf Areas that are currently or will likely be
				opened for oil and gas leasing, and for offshore areas being considered for the
				siting of sources of renewable
				energy.
							.
					210.Environmental
			 studies
					(a)Information
			 needed for assessment and management of environmental
			 impactsSection 20 of the Outer Continental Shelf Lands Act (43
			 U.S.C. 1346) is amended by striking so much as precedes of any
			 area in subsection (a)(1) and inserting the following:
						
							20.Environmental
				studies
								(a)(1)The Secretary, in cooperation with the
				Secretary of Commerce, shall conduct a study no less than once every three
				years
									.
					(b)Impacts of deep
			 water spillsSection 20 of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1346) is amended by—
						(1)redesignating
			 subsections (c) through (f) as (d) through (g); and
						(2)inserting after
			 subsection (b) the following new subsection:
							
								(c)The Secretary
				shall conduct research to identify and reduce data gaps related to impacts of
				deepwater hydrocarbon spills, including—
									(1)effects to benthic
				substrate communities and species;
									(2)water column
				habitats and species;
									(3)surface and
				coastal impacts from spills originating in deep waters; and
									(4)the use of
				dispersants.
									.
						(c)ResearchWithin 1 year after the date of enactment
			 of this Act, the Secretary, in cooperation with the Secretary of Commerce,
			 shall conduct research to identify and reduce data gaps related to the impacts
			 of offshore oil and gas development in the Arctic region and to identify and
			 reduce gaps in oil spill response capabilities.
					211.Safety
			 regulationsSection 21 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1347) is amended—
					(1)in subsection (a),
			 by striking Upon the date of enactment of this section, and
			 inserting Within 6 months after the date of enactment of the
			 Outer Continental Shelf Lands Act Amendments
			 of 2011 and every three years thereafter,;
					(2)in subsection (b)
			 by—
						(A)striking
			 for the artificial islands, installations, and other devices referred to
			 in section 4(a)(1) of and inserting under;
						(B)striking
			 which the Secretary determines to be economically feasible;
			 and
						(C)adding at the end
			 the following: Not later than 6 months after the date of enactment of
			 the Outer Continental Shelf Lands Act Amendments of 2011 and every 3 years
			 thereafter, the Secretary shall, in consultation with the Outer Continental
			 Shelf Safety and Environmental Advisory Board established under title I of the
			 Implementing the Recommendations of the BP
			 Oil Spill Commission Act of 2011, identify and publish an updated
			 list of (1) the best available technologies for key areas of well design and
			 operation, including blowout prevention and blowout and oil spill response and
			 (2) technology needs for which the Secretary intends to identify best available
			 technologies in the future.; and
						(3)by adding at the
			 end the following:
						
							(g)Safety
				caseNot later than 6 months after the date of enactment of the
				Outer Continental Shelf Lands Act Amendments
				of 2011, the Secretary shall promulgate regulations requiring a
				safety case be submitted along with each new application for a permit to drill
				on the outer Continental Shelf. Not later than 5 years after the date final
				regulations promulgated under this subsection go into effect, and not less than
				every 5 years thereafter, the Secretary shall enter into an arrangement with
				the National Academy of Engineering to conduct a study to assess the
				effectiveness of these regulations and to recommend improvements in their
				administration.
							(h)Offshore
				technology research and risk assessment program
								(1)In
				generalThe Secretary shall carry out a program of research,
				development, and risk assessment to address technology and development issues
				associated with exploration for, and development and production of, energy and
				mineral resources on the outer Continental Shelf, with the primary purpose of
				informing its role relating to safety, environmental protection, and spill
				response.
								(2)Specific focus
				areasThe program under this subsection shall include research
				and development related to—
									(A)risk assessment,
				using all available data from safety and compliance records both within the
				United States and internationally;
									(B)analysis of
				industry trends in technology, investment, and frontier areas;
									(C)reviews of best
				available technologies, including those associated with pipelines, blowout
				preventer mechanisms, casing, well design, and other associated infrastructure
				related to offshore energy development;
									(D)oil spill response
				and mitigation, including reviews of the best available technology for oil
				spill response and mitigation and the availability and accessibility of such
				technology in each region where leasing is taking place;
									(E)risk associated
				with human factors;
									(F)technologies and
				methods to reduce the impact of geophysical exploration activities on marine
				life; and
									(G)renewable energy
				operations.
									.
					212.Enforcement of
			 safety and environmental regulations
					(a)In
			 generalSection 22 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1348) is amended—
						(1)by amending
			 subsection (c) to read as follows:
							
								(c)InspectionsThe
				Secretary and the Secretary of the department in which the Coast Guard is
				operating shall individually, or jointly if they so agree, promulgate
				regulations to provide for—
									(1)scheduled onsite
				inspection, at least once a year, of each facility on the outer Continental
				Shelf which is subject to any environmental or safety regulation promulgated
				pursuant to this Act, which inspection shall include all safety equipment
				designed to prevent or ameliorate blowouts, fires, spillages, or other major
				accidents;
									(2)scheduled onsite inspection, at least once
				a month, of each facility on the outer Continental Shelf engaged in drilling
				operations and which is subject to any environmental or safety regulation
				promulgated pursuant to this Act, which inspection shall include validation of
				the safety case required for the facility under section 21(g) and
				identifications of deviations from the safety case, and shall include all
				safety equipment designed to prevent or ameliorate blowouts, fires, spillages,
				or other major accidents;
									(3)periodic onsite
				inspection without advance notice to the operator of such facility to assure
				compliance with such environmental or safety regulations; and
									(4)periodic audits of
				each required safety and environmental management plan, and any associated
				safety case, both with respect to their implementation at each facility on the
				outer Continental Shelf for which such a plan or safety case is required and
				with respect to onshore management support for activities at such a
				facility.
									;
						(2)in subsection
			 (d)(1)—
							(A)by striking
			 each major fire and each major oil spillage and inserting
			 each major fire, each major oil spillage, each loss of well control, and
			 any other accident that presented a serious risk to human or environmental
			 safety; and
							(B)by inserting
			 before the period at the end the following: , as a condition of the
			 lease or permit;
							(3)in subsection
			 (d)(2), by inserting before the period at the end the following: as a
			 condition of the lease or permit;
						(4)in subsection (e),
			 by adding at the end the following: Any such allegation from any
			 employee of the lessee or any subcontractor of the lessee shall be investigated
			 by the Secretary.;
						(5)in subsection
			 (b)(1), by striking recognized and inserting
			 uncontrolled; and
						(6)by adding at the
			 end the following:
							
								(g)Information on
				causes and corrective actionsFor any incident investigated under
				this section, the Secretary shall promptly make available to all lessees and
				the public technical information about the causes and corrective actions taken.
				All data and reports related to any such incident shall be maintained in a data
				base available to the public.
								(h)Operator’s
				annual certification
									(1)The Secretary, in
				cooperation with the Secretary of the department in which the Coast Guard is
				operating, shall require all operators of all new and existing drilling and
				production operations to annually certify that their operations are being
				conducted in accordance with applicable law and regulations.
									(2)Each certification
				shall include, but, not be limited to, statements that verify the operator
				has—
										(A)examined all well
				control system equipment (both surface and subsea) being used to ensure that it
				has been properly maintained and is capable of shutting in the well during
				emergency operations;
										(B)examined and
				conducted tests to ensure that the emergency equipment has been function-tested
				and is capable of addressing emergency situations;
										(C)reviewed all rig
				drilling, casing, cementing, well abandonment (temporary and permanent),
				completion, and workover practices to ensure that well control is not
				compromised at any point while emergency equipment is installed on the
				wellhead;
										(D)reviewed all
				emergency shutdown and dynamic positioning procedures that interface with
				emergency well control operations;
										(E)taken the
				necessary steps to ensure that all personnel involved in well operations are
				properly trained and capable of performing their tasks under both normal
				drilling and emergency well control operations; and
										(F)updated the operator’s response plan
				required under section 25(c)(7) and exploration plans required under section
				11(c)(3) to reflect the best available technology, including the availability
				of such technology.
										(i)CEO
				statement
									(1)In
				generalThe Secretary shall not approve any application for a
				permit to drill a well under this Act unless such application is accompanied by
				a statement in which the chief executive officer of the applicant attests, in
				writing, that—
										(A)the applicant is
				in compliance with all applicable environmental and natural resource
				conservation laws;
										(B)the applicant has
				the capability and technology to respond immediately and effectively to a
				worst-case oil spill in real-world conditions in the area of the proposed
				activity under the permit;
										(C)the applicant has
				an oil spill response plan that ensures that the applicant has the capacity to
				promptly control and stop a blowout in the event that well control measures
				fail;
										(D)the blowout
				preventer to be used during the drilling of the well has redundant systems to
				prevent or stop a blowout for all foreseeable blowout scenarios and failure
				modes;
										(E)the well design is
				safe; and
										(F)the applicant has
				the capability to expeditiously begin and complete a relief well if necessary
				in the event of a blowout.
										(2)Civil
				penaltyAny chief executive officer who makes a false
				certification under paragraph (1) shall be liable for a civil penalty under
				section 24.
									(j)Third-Party
				certificationAll operators that modify or upgrade any emergency
				equipment placed on any operation to prevent blow-outs or other well control
				events, shall have an independent third party conduct a detailed physical
				inspection and design review of such equipment within 30 days of its
				installation. The independent third party shall certify that the equipment will
				operate as originally designed and any modifications or upgrades conducted
				after delivery have not compromised the design, performance, or functionality
				of the equipment. Failure to comply with this subsection shall result in
				suspension of the
				lease.
								.
						(b)ApplicationSection 22(i) of the Outer Continental
			 Shelf Lands Act, as added by the amendments made by subsection (a), shall apply
			 to approvals of applications for a permit to drill that are submitted after the
			 end of the 6-month period beginning on the date of enactment of this
			 Act.
					213.Judicial
			 reviewSection 23(c)(3) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1349(c)(3)) is amended by striking
			 sixty and inserting 90.
				214.Remedies and
			 penalties
					(a)Civil penalty,
			 generallySection 24(b) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1350(b)) is amended to read as follows:
						
							(b)(1)Except as provided in
				paragraph (2), any person who fails to comply with any provision of this Act,
				or any term of a lease, license, or permit issued pursuant to this Act, or any
				regulation or order issued under this Act, shall be liable for a civil
				administrative penalty of not more than $75,000 for each day of the continuance
				of such failure. The Secretary may assess, collect, and compromise any such
				penalty. No penalty shall be assessed until the person charged with a violation
				has been given an opportunity for a hearing. The Secretary shall, by regulation
				at least every 3 years, adjust the penalty specified in this paragraph to
				reflect any increases in the Consumer Price Index (all items, United States
				city average) as prepared by the Department of Labor.
								(2)If a failure described in paragraph
				(1) constitutes or constituted a threat of harm or damage to life (including
				fish and other aquatic life), property, any mineral deposit, or the marine,
				coastal, or human environment, a civil penalty of not more than $150,000 shall
				be assessed for each day of the continuance of the
				failure.
								.
					(b)Knowing and
			 willful violationsSection 24(c) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1350(c)) is amended in paragraph (4) by striking
			 $100,000 and inserting $10,000,000.
					(c)Officers and
			 agents of corporationsSection 24(d) of the Outer Continental
			 Shelf Lands Act (43 U.S.C. 1350(d)) is amended by inserting , or with
			 willful disregard, after knowingly and willfully.
					215.Uniform
			 planning for Outer Continental ShelfSection 25 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1351) is amended—
					(1)by striking
			 other than the Gulf of Mexico, in each place it appears;
					(2)in subsection (c),
			 by striking and after the semicolon at the end of paragraph (5),
			 redesignating paragraph (6) as paragraph (11), and inserting after paragraph
			 (5) the following new paragraphs:
						
							(6)a detailed and
				accurate description of equipment to be used for the drilling of wells pursuant
				to activities included in the development and production plan,
				including—
								(A)a description of
				the drilling unit or units;
								(B)a statement of the
				design and condition of major safety-related pieces of equipment, including
				independent third-party certification of such equipment; and
								(C)a description of
				any new technology to be used;
								(7)a scenario for the
				potential blowout of each well to be drilled as part of the plan involving the
				highest potential volume of liquid hydrocarbons, along with a complete
				description of a response plan to both control the blowout and manage the
				accompanying discharge of hydrocarbons, including the likelihood for surface
				intervention to stop the blowout, the availability of a rig to drill a relief
				well, an estimate of the time it would take to drill a relief well, a
				description of other technology that may be used to regain control of the well
				or capture escaping hydrocarbons and the potential timeline for using that
				technology for its intended purpose, and the strategy, organization, and
				resources necessary to avoid harm to the environment from hydrocarbons;
							(8)an analysis of the
				potential impacts of the worst-case-scenario discharge on the marine and
				coastal environments for activities conducted pursuant to the proposed
				development and production plan;
							(9)a comprehensive
				survey and characterization of the coastal or marine environment within the
				area of operation, including bathymetry, currents and circulation patterns
				within the water column, and descriptions of benthic and pelagic
				environments;
							(10)a description of
				the technologies to be deployed on the facilities to routinely observe and
				monitor in real time the marine environment throughout the duration of
				operations, and a description of the process by which such observation data and
				information will be made available to Federal regulators and to the System
				established under section 12304 of Public Law 111–11 (33 U.S.C. 3603);
				and
							;
					(3)in subsection (e),
			 by striking so much as precedes paragraph (2) and inserting the
			 following:
						
							(e)(1)The Secretary shall
				treat the approval of a development and production plan, or a significant
				revision of a development and production plan, as an agency action requiring
				preparation of an environmental assessment or environmental impact statement,
				in accordance with the National Environmental Policy Act of 1969 (42 U.S.C.
				4321 et
				seq.).
								;
					(4)by striking
			 subsections (g) and (l), and redesignating subsections (h) through (k) as
			 subsections (g) through and (j); and
					(5)in subsection (g),
			 as so redesignated, by redesignating paragraphs (2) and (3) as paragraphs (3)
			 and (4), respectively, and inserting after paragraph (1) the following:
						
							(2)The Secretary
				shall not approve a development and production plan, or a significant revision
				to such a plan, unless—
								(A)the plan is in
				compliance with all other applicable environmental and natural resource
				conservation laws; and
								(B)the applicant has
				available oil spill response and clean-up equipment and technology that has
				been demonstrated to be capable of effectively remediating the projected
				worst-case release of oil from activities conducted pursuant to the development
				and production
				plan.
								.
					216.Oil and gas
			 information programSection
			 26(a)(1) of the Outer Continental Shelf Lands Act (43 U.S.C. 1352(a)(1)) is
			 amended by—
					(1)striking the
			 period at the end of subparagraph (A) and inserting , provided that such
			 data shall be transmitted in electronic format either in real-time or as
			 quickly as practicable following the generation of such data.;
			 and
					(2)striking
			 subparagraph (C) and inserting the following:
						
							(C)Lessees engaged in
				drilling operations shall provide to the Secretary—
								(i)all daily reports
				generated by the lessee, or any daily reports generated by contractors or
				subcontractors engaged in or supporting drilling operations on the lessee’s
				lease, no more than 24 hours after the end of the day for which they should
				have been generated;
								(ii)documentation of
				blowout preventer maintenance and repair, and any changes to design
				specifications of the blowout preventer, within 24 hours after such activity;
				and
								(iii)prompt or
				real-time transmission of the electronic log from a blowout preventer control
				system.
								.
					217.Limitation on
			 royalty-in-kind programSection 27(a) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1353(a)) is amended by striking the period at the end of
			 paragraph (1) and inserting , except that the Secretary shall not
			 conduct a regular program to take oil and gas lease royalties in oil or
			 gas..
				218.Restrictions on
			 employmentSection 29 of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1355) is amended—
					(1)in the matter
			 preceding paragraph (1)—
						(A)by striking
			 Sec.
			 29 and all that follows through No
			 full-time and inserting the following:
							
								29.Restrictions on
				employment
									(a)In
				generalNo
				full-time
									;
				and
						(B)by striking
			 , and who was at any time during the twelve months preceding the
			 termination of his employment with the Department compensated under the
			 Executive Schedule or compensated at or above the annual rate of basic pay for
			 grade GS–16 of the General Schedule;
						(2)in paragraph
			 (1)—
						(A)in subparagraph
			 (A), by inserting or advise after
			 represent;
						(B)in subparagraph
			 (B), by striking with the intent to influence, make and
			 inserting act with the intent to influence, directly or indirectly, or
			 make; and
						(C)in the matter
			 following subparagraph (C)—
							(i)by
			 inserting inspection or enforcement action, before or
			 other particular matter; and
							(ii)by
			 striking or at the end;
							(3)in paragraph
			 (2)—
						(A)in subparagraph
			 (A), by inserting or advise after
			 represent;
						(B)in subparagraph
			 (B), by striking with the intent to influence, make and
			 inserting act with the intent to influence, directly or indirectly, or
			 make; and
						(C)by striking the
			 period at the end and inserting ; or; and
						(4)by adding at the
			 end the following:
						
							(3)during the 2-year period beginning on the
				date on which the employment of the officer or employee ceased at the
				Department, accept employment or compensation from any party that has a direct
				and substantial interest—
								(A)that was pending
				under the official responsibility of the officer or employee as an officer at
				any point during the 2-year period preceding the date of termination of the
				responsibility; or
								(B)in which the
				officer or employee participated personally and substantially as an officer or
				employee of the Department.
								(b)Prior
				dealingsNo full-time officer or employee of the Department of
				the Interior who directly or indirectly discharged duties or responsibilities
				under this Act shall participate personally and substantially as a Federal
				officer or employee, through decision, approval, disapproval, recommendation,
				the rendering of advice, investigation, or otherwise, in a proceeding,
				application, request for a ruling or other determination, contract, claim,
				controversy, charge, accusation, inspection, enforcement action, or other
				particular matter in which, to the knowledge of the officer or employee—
								(1)the officer or
				employee or the spouse, minor child, or general partner of the officer or
				employee has a financial interest;
								(2)any organization
				in which the officer or employee is serving as an officer, director, trustee,
				general partner, or employee has a financial interest;
								(3)any person or
				organization with whom the officer or employee is negotiating or has any
				arrangement concerning prospective employment has a financial interest;
				or
								(4)any person or
				organization in which the officer or employee has, within the preceding 1-year
				period, served as an officer, director, trustee, general partner, agent,
				attorney, consultant, contractor, or employee.
								(c)Gifts from
				outside sourcesNo full-time officer or employee of the
				Department of the Interior who directly or indirectly discharges duties or
				responsibilities under this Act shall, directly or indirectly, solicit or
				accept any gift in violation of subpart B of part 2635 of title 5, Code of
				Federal Regulations (or successor regulations).
							(d)PenaltyAny
				person that violates subsection (a) or (b) shall be punished in accordance with
				section 216 of title 18, United States
				Code.
							.
					219.Repeal of
			 royalty relief provisions
					(a)Repeal of
			 provisions of energy policy act of 2005The following provisions
			 of the Energy Policy Act of 2005 (Public Law 109–58) are repealed:
						(1)Section 344 (42
			 U.S.C. 15904; relating to incentives for natural gas production from deep wells
			 in shallow waters of the Gulf of Mexico).
						(2)Section 345 (42
			 U.S.C. 15905; relating to royalty relief for deep water production in the Gulf
			 of Mexico).
						(b)Repeal of
			 provisions relating to planning areas offshore AlaskaSection
			 8(a)(3)(B) of the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B))
			 is amended by striking and in the Planning Areas offshore
			 Alaska.
					220.Manning and
			 buy- and build-American requirementsSection 30 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1356) is amended—
					(1)in subsection (a),
			 by striking shall issue regulations which and inserting
			 shall issue regulations that shall be supplemental to and complementary
			 with and under no circumstances a substitution for the provisions of the
			 Constitution and laws of the United States extended to the subsoil and seabed
			 of the outer Continental Shelf pursuant to section 4(a)(1) of this Act, except
			 insofar as such laws would otherwise apply to individuals who have
			 extraordinary ability in the sciences, arts, education, or business, which has
			 been demonstrated by sustained national or international acclaim, and
			 that; and
					(2)by adding at the
			 end the following:
						
							(d)Buy and build
				AmericanIt is the intention of the Congress that this Act, among
				other things, result in a healthy and growing American industrial,
				manufacturing, transportation, and service sector employing the vast talents of
				America’s workforce to assist in the development of energy from the outer
				Continental Shelf. Moreover, the Congress intends to monitor the deployment of
				personnel and material on the outer Continental Shelf to encourage the
				development of American technology and manufacturing to enable United States
				workers to benefit from this Act by good jobs and careers, as well as the
				establishment of important industrial facilities to support expanded access to
				American
				resources.
							.
					221.Coordination
			 and consultation with affected state and local governmentsSection 19 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1345) is amended—
					(1)by inserting
			 exploration plan or before development and production
			 plan in each place it appears; and
					(2)by amending
			 subsection (c) to read as follows:
						
							(c)Acceptance or
				rejection of recommendationsThe Secretary may accept
				recommendations of the Governor and may accept recommendations of the executive
				of any affected local government if the Secretary determines, after having
				provided the opportunity for consultation, that they provide for a reasonable
				balance between the national interest and the well-being of the citizens of the
				affected State. For purposes of this subsection, a determination of the
				national interest shall be based on the desirability of obtaining oil and gas
				supplies in a balanced manner and on protecting coastal and marine ecosystems
				and the economies dependent on those ecosystems. The Secretary shall provide an
				explanation to the Governor, in writing, of the reasons for his determination
				to accept or reject such Governor’s recommendations, or to implement any
				alternative identified in consultation with the
				Governor.
							.
					222.Implementation
					(a)New
			 leasesThe provisions of this title and title VII shall apply to
			 any lease that is issued under the Outer Continental Shelf Lands Act (43 U.S.C.
			 1331 et seq.) after the effective date of this Act.
					(b)Existing
			 leasesFor all leases that were issued under the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) that are in effect on the
			 effective date of this Act, the Secretary shall take action, consistent with
			 the terms of those leases, to apply the requirements of this title and title
			 VII to those leases. Such action may include, but is not limited to,
			 promulgating regulations, renegotiating such existing leases, conditioning
			 future leases on bringing such existing leases into full or partial compliance
			 with this title and title VII, or taking any other actions authorized by
			 law.
					223.Report on
			 environmental baseline studiesThe Secretary of the Interior shall report
			 to Congress within 6 months after the date of enactment of this Act on the
			 costs of baseline environmental studies to gather, analyze, and characterize
			 resource data necessary to implement the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.). The Secretary shall include in the report proposals of
			 fees or other ways to recoup such costs from persons engaging or seeking to
			 engage in activities on the Outer Continental Shelf to which that Act
			 applies.
				224.Cumulative
			 impacts on marine mammal species and stocks and subsistence useSection 20 of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1346) is further amended by adding at the end the
			 following:
					
						(h)Cumulative
				impacts on marine mammal species and stocks and subsistence
				useIn determining, pursuant to subparagraphs (A)(i) and (D)(i)
				of section 101(a)(5) of the Marine Mammal Protection Act of 1972 (16 U.S.C.
				1371(a)(5)), whether takings from specified activities administered under this
				title will have a negligible impact on a marine mammal species or stock, and
				not have an unmitigable adverse impact on the availability of such species or
				stock for taking for subsistence uses, the Secretary of Commerce or Interior
				shall incorporate any takings of such species or stock from any other
				reasonably foreseeable activities administered under this
				Act.
						.
				225.Savings
			 clauseNothing in this Act
			 shall be construed to preempt regulation by any State or local government of
			 oil and gas exploration and production wells drilled in State waters, on State
			 lands, or on private lands within that State pursuant to the laws of that State
			 or local government.
				BRoyalty Relief for
			 American Consumers
				231.Short
			 titleThis subtitle may be
			 cited as the Royalty Relief for
			 American Consumers Act of 2011 .
				232.Eligibility for
			 new leases and the transfer of leases
					(a)Issuance of New
			 Leases
						(1)In
			 generalThe Secretary shall
			 not issue any new lease that authorizes the production of oil or natural gas
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) to a
			 person described in paragraph (2) unless the person has renegotiated each
			 covered lease with respect to which the person is a lessee, to modify the
			 payment responsibilities of the person to require the payment of royalties if
			 the price of oil and natural gas is greater than or equal to the price
			 thresholds described in clauses (v) through (vii) of section 8(a)(3)(C) of the
			 Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
						(2)Persons
			 describedA person referred to in paragraph (1) is a person
			 that—
							(A)is a lessee
			 that—
								(i)holds a covered
			 lease on the date on which the Secretary considers the issuance of the new
			 lease; or
								(ii)was
			 issued a covered lease before the date of enactment of this Act, but
			 transferred the covered lease to another person or entity (including a
			 subsidiary or affiliate of the lessee) after the date of enactment of this Act;
			 or
								(B)any other person
			 that has any direct or indirect interest in, or that derives any benefit from,
			 a covered lease.
							(3)Multiple
			 lessees
							(A)In
			 generalFor purposes of paragraph (1), if there are multiple
			 lessees that own a share of a covered lease, the Secretary may implement
			 separate agreements with any lessee with a share of the covered lease that
			 modifies the payment responsibilities with respect to the share of the lessee
			 to include price thresholds that are equal to or less than the price thresholds
			 described in clauses (v) through (vii) of section 8(a)(3)(C) of the Outer
			 Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(C)).
							(B)Treatment of
			 share as covered leaseBeginning on the effective date of an
			 agreement under subparagraph (A), any share subject to the agreement shall not
			 constitute a covered lease with respect to any lessees that entered into the
			 agreement.
							(b)TransfersA
			 lessee or any other person who has any direct or indirect interest in, or who
			 derives a benefit from, a lease shall not be eligible to obtain by sale or
			 other transfer (including through a swap, spinoff, servicing, or other
			 agreement) any covered lease, the economic benefit of any covered lease, or any
			 other lease for the production of oil or natural gas in the Gulf of Mexico
			 under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), unless
			 the lessee or other person has—
						(1)renegotiated each
			 covered lease with respect to which the lessee or person is a lessee, to modify
			 the payment responsibilities of the lessee or person to include price
			 thresholds that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)); or
						(2)entered into an agreement with the
			 Secretary to modify the terms of all covered leases of the lessee or other
			 person to include limitations on royalty relief based on market prices that are
			 equal to or less than the price thresholds described in clauses (v) through
			 (vii) of section 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
						(c)Use of amounts
			 for deficit reductionNotwithstanding any other provision of law,
			 any amounts received by the United States as rentals or royalties under covered
			 leases and not used pursuant to section 321 shall be deposited in the Treasury
			 and used for Federal budget deficit reduction or, if there is no Federal budget
			 deficit, for reducing the Federal debt in such manner as the Secretary of the
			 Treasury considers appropriate.
					(d)DefinitionsIn this section—
						(1)Covered
			 leaseThe term covered lease means a lease for oil
			 or gas production in the Gulf of Mexico that is—
							(A)in existence on
			 the date of enactment of this Act;
							(B)issued by the
			 Department of the Interior under section 304 of the Outer Continental Shelf
			 Deep Water Royalty Relief Act (43 U.S.C. 1337 note; Public Law 104–58);
			 and
							(C)not subject to
			 limitations on royalty relief based on market price that are equal to or less
			 than the price thresholds described in clauses (v) through (vii) of section
			 8(a)(3)(C) of the Outer Continental Shelf Lands Act (43 U.S.C.
			 1337(a)(3)(C)).
							(2)LesseeThe
			 term lessee includes any person or other entity that controls,
			 is controlled by, or is in or under common control with, a lessee.
						(3)SecretaryThe
			 term Secretary means the Secretary of the Interior.
						233.Price
			 thresholds for royalty suspension provisionsThe Secretary of the Interior shall agree to
			 a request by any lessee to amend any lease issued for any Central and Western
			 Gulf of Mexico tract in the period of January 1, 1996, through November 28,
			 2000, to incorporate price thresholds applicable to royalty suspension
			 provisions, that are equal to or less than the price thresholds described in
			 clauses (v) through (vii) of section 8(a)(3)(C) of the Outer Continental Shelf
			 Lands Act (43 U.S.C. 1337(a)(3)(C)). Any amended lease shall impose the new or
			 revised price thresholds effective October 1, 2010. Existing lease provisions
			 shall prevail through September 30, 2010.
				IIIOil
			 and Gas Royalty Reform
			301.Amendments to
			 definitionsSection 3 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1702) is
			 amended—
				(1)in paragraph (8),
			 by striking the semicolon and inserting including but not limited to the
			 Act of October 20, 1914 (38 Stat. 741); the Act of February 25, 1920 (41 Stat.
			 437); the Act of April 17, 1926 (44 Stat. 301); the Act of February 7, 1927 (44
			 Stat. 1057); and all Acts heretofore or hereafter enacted that are amendatory
			 of or supplementary to any of the foregoing Acts;;
				(2)in paragraph
			 (20)(A), by striking : Provided, That and all
			 that follows through subject of the judicial proceeding;
				(3)in paragraph
			 (20)(B), by striking (with written notice to the lessee who designated
			 the designee);
				(4)in paragraph
			 (23)(A), by striking (with written notice to the lessee who designated
			 the designee);
				(5)by striking
			 paragraph (24) and inserting the following:
					
						(24)designee
				means a person who pays, offsets, or credits monies, makes adjustments,
				requests and receives refunds, or submits reports with respect to payments a
				lessee must make pursuant to section
				102(a);
						;
				(6)in paragraph
			 (25)(B)—
					(A)by striking
			 (subject to the provisions of section 102(a) of this Act);
			 and
					(B)in clause (ii) by
			 striking the matter after subclause (IV) and inserting the following:
						
							that
				arises from or relates to any lease, easement, right-of-way, permit, or other
				agreement regardless of form administered by the Secretary for, or any mineral
				leasing law related to, the exploration, production, and development of oil and
				gas or other energy resource on Federal lands or the Outer Continental
				Shelf;;
					(7)in paragraph (29),
			 by inserting or permit after lease; and
				(8)by striking
			 and after the semicolon at the end of paragraph (32), by
			 striking the period at the end of paragraph (33) and inserting a semicolon, and
			 by adding at the end the following new paragraphs:
					
						(34)compliance
				review means a full-scope or a limited-scope examination of a lessee’s
				lease accounts to compare one or all elements of the royalty equation (volume,
				value, royalty rate, and allowances) against anticipated elements of the
				royalty equation to test for variances; and
						(35)marketing
				affiliate means an affiliate of a lessee whose function is to acquire
				the lessee’s production and to market that
				production.
						.
				302.Compliance
			 reviewsSection 101 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1711) is amended
			 by adding at the end the following new subsection:
				
					(d)The Secretary may,
				as an adjunct to audits of accounts for leases, utilize compliance reviews of
				accounts. Such reviews shall not constitute nor substitute for audits of lease
				accounts. Any disparity uncovered in such a compliance review shall be
				immediately referred to a program auditor. The Secretary shall, before
				completion of a compliance review, provide notice of the review to designees
				whose obligations are the subject of the
				review.
					.
			303.Clarification
			 of liability for royalty paymentsSection 102(a) of the Federal Oil and Gas
			 Royalty Management Act of 1982 (30 U.S.C. 1712(a)) is amended to read as
			 follows:
				
					(a)In order to
				increase receipts and achieve effective collections of royalty and other
				payments, a lessee who is required to make any royalty or other payment under a
				lease, easement, right-of-way, permit, or other agreement, regardless of form,
				or under the mineral leasing laws, shall make such payment in the time and
				manner as may be specified by the Secretary or the applicable delegated State.
				Any person who pays, offsets, or credits monies, makes adjustments, requests
				and receives refunds, or submits reports with respect to payments the lessee
				must make is the lessee’s designee under this Act. Notwithstanding any other
				provision of this Act to the contrary, a designee shall be liable for any
				payment obligation of any lessee on whose behalf the designee pays royalty
				under the lease. The person owning operating rights in a lease and a person
				owning legal record title in a lease shall be liable for that person’s pro rata
				share of payment obligations under the
				lease.
					.
				
			304.Required
			 recordkeepingSection 103(b)
			 of the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1712(a))
			 is amended by striking 6 and inserting 7.
			305.Fines and
			 penaltiesSection 109 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1719) is
			 amended—
				(1)in subsection (a)
			 in the matter following paragraph (2), by striking $500 and
			 inserting $1,000;
				(2)in subsection
			 (a)(2)(B), by inserting (i) after such person,
			 and by striking the period at the end and inserting ; and (ii) has not
			 received notice, pursuant to paragraph (1), of more than two prior violations
			 in the current calendar year.;
				(3)in subsection (b),
			 by striking $5,000 and inserting $10,000;
				(4)in subsection
			 (c)—
					(A)in paragraph (2),
			 by striking ; or and inserting , including any failure or
			 refusal to promptly tender requested documents;;
					(B)in the text
			 following paragraph (3)—
						(i)by
			 striking $10,000 and inserting $20,000;
			 and
						(ii)by
			 striking the comma at the end and inserting a semicolon; and
						(C)by adding at the
			 end the following new paragraphs:
						
							(4)knowingly or
				willfully fails to make any royalty payment in the amount or value as specified
				by statute, regulation, order, or terms of the lease; or
							(5)fails to correctly
				report and timely provide operations or financial records necessary for the
				Secretary or any authorized designee of the Secretary to accomplish lease
				management
				responsibilities,
							;
					(5)in subsection (d),
			 by striking $25,000 and inserting $50,000;
				(6)in subsection (h),
			 by striking by registered mail and inserting a common
			 carrier that provides proof of delivery; and
				(7)by adding at the
			 end the following subsection:
					
						(m)(1)Any determination by the
				Secretary or a designee of the Secretary that a person has committed a
				violation under subsection (a), (c), or (d)(1) shall toll any applicable
				statute of limitations for all oil and gas leases held or operated by such
				person, until the later of—
								(A)the date on which the person corrects
				the violation and certifies that all violations of a like nature have been
				corrected for all of the oil and gas leases held or operated by such person;
				or
								(B)the date a final, nonappealable order
				has been issued by the Secretary or a court of competent jurisdiction.
								(2)A person determined by the Secretary
				or a designee of the Secretary to have violated subsection (a), (c), or (d)(1)
				shall maintain all records with respect to the person’s oil and gas leases
				until the later of—
								(A)the date the Secretary releases the
				person from the obligation to maintain such records; and
								(B)the expiration of the period during
				which the records must be maintained under section
				103(b).
								.
				306.Interest on
			 overpaymentsSection 111 of
			 the Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721) is
			 amended—
				(1)by amending
			 subsections (h) and (i) to read as follows:
					
						(h)Interest shall not
				be allowed nor paid nor credited on any overpayment, and no interest shall
				accrue from the date such overpayment was made.
						(i)A lessee or its designee may make a payment
				for the approximate amount of royalties (hereinafter in this subsection
				referred to as the estimated payment) that would otherwise be
				due for such lease by the date royalties are due for that lease. When an
				estimated payment is made, actual royalties are payable at the end of the month
				following the month in which the estimated payment is made. If the estimated
				payment was less than the amount of actual royalties due, interest is owed on
				the underpaid amount. If the lessee or its designee makes a payment for such
				actual royalties, the lessee or its designee may apply the estimated payment to
				future royalties. Any estimated payment may be adjusted, recouped, or
				reinstated by the lessee or its designee provided such adjustment, recoupment,
				or reinstatement is made within the limitation period for which the date
				royalties were due for that
				lease.
						;
				(2)by striking
			 subsection (j); and
				(3)in subsection
			 (k)(4)—
					(A)by striking
			 or overpaid royalties and associated interest; and
					(B)by striking
			 , refunded, or credited.
					307.Adjustments and
			 refundsSection 111A of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1721a) is
			 amended—
				(1)in subsection
			 (a)(3), by inserting (A) after (3), and by
			 striking the last sentence and inserting the following:
					
						(B)Except as provided
				in subparagraph (C), no adjustment may be made with respect to an obligation
				that is the subject of an audit or compliance review after completion of the
				audit or compliance review, respectively, unless such adjustment is approved by
				the Secretary or the applicable delegated State, as appropriate.
						(C)If an overpayment
				is identified during an audit, the Secretary shall allow a credit in the amount
				of the
				overpayment.
						;
				(2)in subsection
			 (a)(4)—
					(A)by striking
			 six and inserting four; and
					(B)by striking
			 shall the second place it appears and inserting
			 may; and
					(3)in subsection
			 (b)(1) by striking and after the semicolon at the end of
			 subparagraph (C), by striking the period at the end of subparagraph (D) and
			 inserting ; and, and by adding at the end the following:
					
						(E)is made within the
				adjustment period for that
				obligation.
						.
				308.Conforming
			 amendmentSection 114 of the
			 Federal Oil and Gas Royalty Management Act of 1982 is repealed.
			309.Obligation
			 periodSection 115(c) of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1724(c)) is
			 amended by adding at the end the following new paragraph:
				
					(3)AdjustmentsIn
				the case of an adjustment under section 111A(a) in which a recoupment by the
				lessee results in an underpayment of an obligation, for purposes of this Act
				the obligation becomes due on the date the lessee or its designee makes the
				adjustment.
					.
			310.Notice
			 regarding tolling agreements and subpoenas
				(a)Tolling
			 agreementsSection 115(d)(1) of the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1724(d)(1)) is amended by striking
			 (with notice to the lessee who designated the designee).
				(b)SubpoenasSection
			 115(d)(2)(A) of the Federal Oil and Gas Royalty Management Act of 1982 (30
			 U.S.C. 1724(d)(2)(A)) is amended by striking (with notice to the lessee
			 who designated the designee, which notice shall not constitute a subpoena to
			 the lessee).
				311.Appeals and
			 final agency actionParagraphs
			 (1) and (2) of section 115(h) the Federal Oil and Gas Royalty Management Act of
			 1982 (30 U.S.C. 1724(h)) are amended by striking 33 each place
			 it appears and inserting 48.
			312.AssessmentsSection 116 of the Federal Oil and Gas
			 Royalty Management Act of 1982 (30 U.S.C. 1724) is repealed.
			313.Collection and
			 production accountability
				(a)Pilot
			 projectWithin 2 years after the date of enactment of this Act,
			 the Secretary shall complete a pilot project with willing operators of oil and
			 gas leases on the Outer Continental Shelf that assesses the costs and benefits
			 of automatic transmission of oil and gas volume and quality data produced under
			 Federal leases on the Outer Continental Shelf in order to improve the
			 production verification systems used to ensure accurate royalty collection and
			 audit.
				(b)ReportThe
			 Secretary shall submit to Congress a report on findings and recommendations of
			 the pilot project within 3 years after the date of enactment of this
			 Act.
				314.Natural gas
			 reportingThe Secretary shall,
			 within 180 days after the date of enactment of this Act, implement the steps
			 necessary to ensure accurate determination and reporting of BTU values of
			 natural gas from all Federal oil and gas leases to ensure accurate royalty
			 payments to the United States. Such steps shall include, but not be limited
			 to—
				(1)establishment of
			 consistent guidelines for onshore and offshore BTU information from gas
			 producers;
				(2)development of a
			 procedure to determine the potential BTU variability of produced natural gas on
			 a by-reservoir or by-lease basis;
				(3)development of a
			 procedure to adjust BTU frequency requirements for sampling and reporting on a
			 case-by-case basis;
				(4)systematic and
			 regular verification of BTU information; and
				(5)revision of the
			 MMS–2014 reporting form to record, in addition to other
			 information already required, the natural gas BTU values that form the basis
			 for the required royalty payments.
				315.Penalty for
			 late or incorrect reporting of data
				(a)In
			 generalThe Secretary shall issue regulations by not later than 1
			 year after the date of enactment of this Act that establish a civil penalty for
			 late or incorrect reporting of data under the Federal Oil and Gas Royalty
			 Management Act of 1982 (30 U.S.C. 1701 et seq.).
				(b)AmountThe
			 amount of the civil penalty shall be—
					(1)an amount (subject
			 to paragraph (2)) that the Secretary determines is sufficient to ensure filing
			 of data in accordance with that Act; and
					(2)not less than $10
			 for each failure to file correct data in accordance with that Act.
					(c)Content of
			 regulationsExcept as provided in subsection (b), the regulations
			 issued under this section shall be substantially similar to part 216.40 of
			 title 30, Code of Federal Regulations, as most recently in effect before the
			 date of enactment of this Act.
				316.Required
			 recordkeepingWithin 1 year
			 after the date of enactment of this Act, the Secretary shall publish final
			 regulations concerning required recordkeeping of natural gas measurement data
			 as set forth in part 250.1203 of title 30, Code of Federal Regulations (as in
			 effect on the date of enactment of this Act), to include operators and other
			 persons involved in the transporting, purchasing, or selling of gas under the
			 requirements of that rule, under the authority provided in section 103 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1713).
			317.Shared civil
			 penaltiesSection 206 of the
			 Federal Oil and Gas Royalty Management Act of 1982 (30 U.S.C. 1736) is amended
			 by striking Such amount shall be deducted from any compensation due such
			 State or Indian tribe under section 202 or such State under section
			 205..
			318.EntitlementsNot later than 180 days after the date of
			 enactment of this Act, the Secretary shall publish final regulations
			 prescribing when a Federal lessee or designee must report and pay royalties on
			 the volume of oil and gas it takes under either a Federal or Indian lease or on
			 the volume to which it is entitled to based upon its ownership interest in the
			 Federal or Indian lease. The Secretary shall give consideration to requiring
			 100 percent entitlement reporting and paying based upon the lease
			 ownership.
			319.Limitation on
			 royalty in-kind programSection 36 of the Mineral Leasing Act (30
			 U.S.C. 192) is amended by inserting before the period at the end of the first
			 sentence the following: , except that the Secretary shall not conduct a
			 regular program to take oil and gas lease royalties in oil or
			 gas.
			320.Application of
			 royalty to oil that is saved, removed, sold, or discharged under offshore oil
			 and gas leasesSection 8(a) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)) is further amended by
			 adding at the end the following new paragraph:
				
					(10)(A)Any royalty under a
				lease under this section shall apply to all oil that is saved, removed, sold,
				or discharged, without regard to whether any of the oil is unavoidably lost or
				used on, or for the benefit of, the lease.
						(B)In this paragraph the term
				discharged means any emission (other than natural seepage),
				intentional or unintentional, and includes, but is not limited to, spilling,
				leaking, pumping, pouring, emitting, emptying, or
				dumping.
						.
			321.Disposition of
			 revenue
				(a)Use for safety,
			 inspection, and enforcementOf the amounts received by the United
			 States under subtitle B of title II and this title—
					(1)there shall be
			 available to the Secretary, the Administrator of the National Ocean and
			 Atmospheric Administration, and the Commandant of the Coast Guard, without
			 further appropriation, such sums as may be necessary to carry out any duties or
			 responsibilities related to safety, inspection, and enforcement authorities
			 provided this Act; and
					(2)there shall be available, without further
			 appropriation, $48,000,000 for each of the fiscal years 2012 through 2016 to
			 carry out the functions described in section 634.
					(b)Use of Amounts
			 for Deficit ReductionNotwithstanding any other provision of law,
			 any amounts received by the United States under this title that are not used in
			 a given calendar year shall be deposited in the Treasury and used for Federal
			 budget deficit reduction or, if there is no Federal budget deficit, for
			 reducing the Federal debt in such manner as the Secretary of the Treasury
			 considers appropriate.
				IVGulf
			 of Mexico Restoration
			401.Short
			 titleThis title may be cited
			 as the Gulf Coast Restoration
			 Act.
			402.Gulf coast
			 ecosystem restoration
				(a)DefinitionsIn
			 this section:
					(1)ChairThe
			 term Chair means the Chair of the Task Force appointed under
			 subsection (d)(3).
					(2)State coastal
			 ecosystem restoration planThe term State Coastal
			 Ecosystem Restoration Plan means a plan submitted under subsection (c)
			 by a qualifying State to the Task Force.
					(3)FundThe
			 term Fund means the Gulf Coast Ecosystem Restoration Fund
			 established by subsection (b)(2)(A).
					(4)GovernorsThe
			 term Governors means the Governors of each of the States of
			 Alabama, Florida, Louisiana, Mississippi, and Texas.
					(5)Gulf coast
			 ecosystemThe term Gulf Coast ecosystem means the
			 coastal zones, as determined pursuant to the Coastal Zone Management Act of
			 1972 (16 U.S.C. 1451 et seq.), of the States of Alabama, Florida, Louisiana,
			 Mississippi, and Texas and adjacent State waters and areas of the Outer
			 Continental Shelf, adversely impacted by the blowout and explosion of the
			 mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment.
					(6)SecretaryThe
			 term Secretary means the Secretary of the Interior.
					(7)Qualifying
			 stateThe term qualifying State means each of the
			 States of Alabama, Florida, Louisiana, Mississippi, and Texas.
					(8)Task
			 forceThe term Task Force means the Gulf Coast
			 Ecosystem Restoration Task Force established by subsection (d).
					(b)Gulf coast
			 ecosystem restoration
					(1)In
			 generalIn accordance with this section, the Chair shall review
			 and approve or disapprove State Coastal Ecosystem Restoration Plans submitted
			 by the Governors that provide for restoration activities with respect to the
			 Gulf Coast ecosystem.
					(2)Gulf coast
			 ecosystem restoration fund
						(A)EstablishmentThere
			 is established in the Treasury of the United States a fund to be known as the
			 Gulf Coast Ecosystem Restoration Fund.
						(B)Transfers to
			 fundNotwithstanding any other provision of law, the Secretary of
			 the Treasury shall deposit into the Fund amounts equal to not less than 80
			 percent of any amounts collected by the United States as penalties,
			 settlements, or fines under sections 309 and 311 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1319, 1321) in relation to the blowout and explosion of
			 the mobile offshore drilling unit Deepwater Horizon that occurred on April 20,
			 2010, and resulting hydrocarbon releases into the environment.
						(C)Authorized
			 usesThe Fund shall be available to the Chair for the
			 conservation, protection, and restoration of the Gulf Coast ecosystem in
			 accordance with State Coastal Ecosystem Restoration Plans submitted by the
			 Governors and approved by the Chair under this section.
						(3)DisbursementThe
			 Chair shall disburse to each qualifying State for which the Chair has approved
			 a State Coastal Ecosystem Restoration Plan under this section such funds as are
			 allocated to the qualifying State under this section.
					(4)Use of funds by
			 qualifying stateA qualifying State shall use all amounts
			 received under this section, including any amount deposited in a trust fund
			 that is administered by the State and dedicated to uses consistent with this
			 section, in accordance with all applicable Federal and State law, only for 1 or
			 more of the following purposes:
						(A)Projects and
			 activities for the conservation, protection, or restoration of coastal areas,
			 including wetlands.
						(B)Mitigation of
			 damage to fish, wildlife, or natural resources.
						(C)Planning
			 assistance and the administrative costs of complying with this section.
						(D)Implementation of
			 a federally approved marine, coastal, or comprehensive conservation management
			 plan.
						(c)State coastal
			 ecosystem restoration plan
					(1)Submission of
			 state plans
						(A)In
			 generalNot later than October 1, 2011, the Governor of a
			 qualifying State shall submit to the Chair a State Coastal Ecosystem
			 Restoration Plan.
						(B)Public
			 participationIn carrying out subparagraph (A), the Governor
			 shall solicit local input and provide for public participation in the
			 development of the plan.
						(2)Approval
						(A)In
			 generalThe Chair must approve a plan of a qualifying State
			 submitted under paragraph (1) before disbursing any amount to the qualifying
			 State under this section.
						(B)Required
			 componentsThe Chair shall approve a plan submitted by a
			 qualifying State under paragraph (1) if—
							(i)the
			 Chair determines that the plan is consistent with the uses described in
			 subsection (b); and
							(ii)the
			 plan contains—
								(I)the name of the
			 State agency that will have the authority to represent and act on behalf of the
			 State in dealing with the Secretary for purposes of this section;
								(II)a program for the
			 implementation of the plan that describes how the amounts provided under this
			 section to the qualifying State will be used; and
								(III)a certification
			 by the Governor that ample opportunity has been provided for public
			 participation in the development and revision of the plan.
								(3)AmendmentsAny
			 amendment to a plan submitted under paragraph (1) shall be—
						(A)developed in
			 accordance with this subsection; and
						(B)submitted to the
			 Chair for approval or disapproval under paragraph (4).
						(4)ProcedureNot
			 later than 60 days after the date on which a plan or amendment to a plan is
			 submitted under paragraph (1) or (3), respectively, the Chair shall approve or
			 disapprove the plan or amendment.
					(d)Gulf coast
			 ecosystem restoration task force
					(1)EstablishmentThere
			 is established the Gulf Coast Ecosystem Restoration Task Force.
					(2)MembershipThe
			 Task Force shall consist of the following members, or in the case of a Federal
			 agency, a designee at the level of Assistant Secretary or the
			 equivalent:
						(A)The
			 Secretary.
						(B)The Secretary of
			 Commerce.
						(C)The Secretary of
			 the Army.
						(D)The Attorney
			 General.
						(E)The Secretary of
			 Homeland Security.
						(F)The Administrator
			 of the Environmental Protection Agency.
						(G)The Commandant of
			 the Coast Guard.
						(H)The Secretary of
			 Transportation.
						(I)The Secretary of
			 Agriculture.
						(J)A representative
			 of each affected Indian tribe, appointed by the Secretary based on the
			 recommendations of the tribal chairman.
						(K)Two
			 representatives of each of the States of Alabama, Florida, Louisiana,
			 Mississippi, and Texas, appointed by the Governor of each State,
			 respectively.
						(L)Two
			 representatives of local government within each of the States of Alabama,
			 Florida, Louisiana, Mississippi, and Texas, appointed by the Governor of each
			 State, respectively.
						(3)ChairThe
			 Chair of the Task Force shall be appointed by the President from among the
			 members under paragraph (2) who are Federal officials.
					(4)Duties of the
			 task forceThe Task Force shall—
						(A)consult with, and
			 provide recommendations to, the Chair regarding the approval of State Coastal
			 Ecosystem Restoration Plans;
						(B)coordinate
			 scientific and other research associated with restoration of the Gulf Coast
			 ecosystem; and
						(C)submit an annual
			 report to Congress that summarizes the State Coastal Ecosystem Restoration
			 Plans submitted by the Governors and approved by the Chair.
						(5)Application of
			 the federal advisory committee actThe Task Force shall not be
			 considered an advisory committee under the Federal Advisory Committee Act (5
			 U.S.C. App.).
					VCoordination and
			 planning
			501.Regional
			 coordination
				(a)In
			 generalThe purpose of this title is to promote—
					(1)better
			 coordination, communication, and collaboration between Federal agencies with
			 authorities for ocean, coastal, and Great Lakes management; and
					(2)coordinated and
			 collaborative regional planning efforts using the best available science, and
			 to ensure the protection and maintenance of marine ecosystem health, in
			 decisions affecting the sustainable development and use of Federal renewable
			 and nonrenewable resources on, in, or above the ocean (including the Outer
			 Continental Shelf) and the Great Lakes for the long-term economic and
			 environmental benefit of the United States.
					(b)Objectives of
			 regional effortsSuch regional efforts shall achieve the
			 following objectives:
					(1)Greater systematic
			 communication and coordination among Federal, coastal State, and affected
			 tribal governments concerned with the conservation of and the sustainable
			 development and use of Federal renewable and nonrenewable resources of the
			 oceans, coasts, and Great Lakes.
					(2)Greater reliance
			 on a multiobjective, science- and ecosystem-based, spatially explicit
			 management approach that integrates regional economic, ecological, affected
			 tribal, and social objectives into ocean, coastal, and Great Lakes management
			 decisions.
					(3)Identification and
			 prioritization of shared State and Federal ocean, coastal, and Great Lakes
			 management issues.
					(4)Identification of
			 data and information needed by the Regional Coordination Councils established
			 under section 602.
					(c)RegionsThere
			 are hereby designated the following Coordination Regions:
					(1)Pacific
			 regionThe Pacific
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Washington, Oregon, and
			 California.
					(2)Gulf of Mexico
			 regionThe Gulf of Mexico
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Texas, Louisiana, Mississippi, and
			 Alabama, and the west coast of Florida.
					(3)North Atlantic
			 regionThe North Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of Maine, New Hampshire, Massachusetts,
			 Rhode Island, and Connecticut.
					(4)Mid-Atlantic
			 regionThe Mid-Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of New York, New Jersey, Pennsylvania,
			 Delaware, Maryland, and Virginia.
					(5)South Atlantic
			 regionThe South Atlantic
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the States of North Carolina, South Carolina,
			 Georgia, the east coast of Florida, and the Straits of Florida Planning
			 Area.
					(6)Alaska
			 regionThe Alaska
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the State of Alaska.
					(7)Pacific Islands
			 regionThe Pacific Islands
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to the State of Hawaii, the Commonwealth of the Northern
			 Mariana Islands, American Samoa, and Guam.
					(8)Caribbean
			 regionThe Caribbean
			 Coordination Region, which shall consist of the coastal waters and Exclusive
			 Economic Zone adjacent to Puerto Rico and the United States Virgin
			 Islands.
					(9)Great Lakes
			 RegionThe Great Lakes
			 Coordination Region, which shall consist of waters of the Great Lakes in the
			 States of Illinois, Indiana, Michigan, Minnesota, New York, Ohio, Pennsylvania,
			 and Wisconsin.
					502.Regional
			 Coordination Councils
				(a)In
			 generalWithin 180 days after the date of enactment of this Act,
			 the Chairman of the Council on Environmental Quality, in consultation with the
			 affected coastal States and affected Indian tribes, shall establish or
			 designate a Regional Coordination Council for each of the Coordination Regions
			 designated by section 601(c).
				(b)Membership
					(1)Federal
			 representativesWithin 90 days after the date of enactment of
			 this Act, the Chairman of the Council on Environmental Quality shall publish
			 the titles of the officials of each Federal agency and department that shall
			 participate in each Council. The Councils shall include representatives of each
			 Federal agency and department that has authorities related to the development
			 of ocean, coastal, or Great Lakes policies or engages in planning, management,
			 or scientific activities that significantly affect or inform the use of ocean,
			 coastal, or Great Lakes resources. The Chairman of the Council on Environmental
			 Quality shall determine which Federal agency representative shall serve as the
			 chairperson of each Council.
					(2)Coastal State
			 representatives
						(A)Notice of intent
			 to participateThe Governor of each coastal State within each
			 Coordination Region designated by section 601(c) shall within 3 months after
			 the date of enactment of this Act, inform the Chairman of the Council on
			 Environmental Quality whether or not the State intends to participate in the
			 Regional Coordination Council for the Region.
						(B)Appointment of
			 responsible State officialIf a coastal State intends to
			 participate in such Council, the Governor of the coastal State shall appoint an
			 officer or employee of the coastal State agency with primary responsibility for
			 overseeing ocean and coastal policy or resource management to that
			 Council.
						(C)Alaska Regional
			 Coordination CouncilThe
			 Regional Coordination Council for the Alaska Coordination Region shall include
			 representation from each of the States of Alaska, Washington, and Oregon, if
			 appointed by the Governor of that State in accordance with this
			 paragraph.
						(3)Regional Fishery
			 Management Council representationA representative of each
			 Regional Fishery Management Council with jurisdiction in the Coordination
			 Region of a Regional Coordination Council (who is selected by the Regional
			 Fishery Management Council) and the executive director of the interstate marine
			 fisheries commission with jurisdiction in the Coordination Region of a Regional
			 Coordination Council shall each serve as a member of the Council.
					(4)Regional Ocean
			 Partnership representationA representative of any Regional Ocean
			 Partnership that has been established for any part of the Coordination Region
			 of a Regional Coordination Council may appoint a representative to serve on the
			 Council in addition to any Federal or State appointments.
					(5)Tribal
			 representationAn appropriate
			 tribal official selected by affected Indian tribes situated in the affected
			 Coordination Region may elect to appoint a representative of such tribes
			 collectively to serve as a member of the Regional Coordination Council for that
			 Region.
					(6)Local
			 representationThe Chairman
			 of the Council on Environmental Quality shall, in consultation with the
			 Governors of the coastal States within each Coordination Region, identify and
			 appoint representatives of county and local governments, as appropriate, to
			 serve as members of the Regional Coordination Council for that Region.
					(c)Advisory
			 committeeEach Regional
			 Coordination Council shall establish advisory committees for the purposes of
			 public and stakeholder input and scientific advice, made up of a balanced
			 representation from the energy, shipping, transportation, commercial and
			 recreational fishing, and recreation industries, from marine environmental
			 nongovernmental organizations, and from scientific and educational authorities
			 with expertise in the conservation and management of ocean, coastal, and Great
			 Lakes resources to advise the Council during the development of Regional
			 Assessments and Regional Strategic Plans and in its other activities.
				(d)Coordination
			 with existing programsEach Regional Coordination Council shall
			 build upon and complement current State, multistate, and regional capacity and
			 governance and institutional mechanisms to manage and protect ocean waters,
			 coastal waters, and ocean resources.
				503.Regional
			 strategic plans
				(a)Initial regional
			 assessment
					(1)In
			 generalEach Regional
			 Coordination Council, shall, within one year after the date of enactment of
			 this Act, prepare an initial assessment of its Coordination Region that shall
			 identify deficiencies in data and information necessary to informed
			 decisionmaking by Federal, State, and affected tribal governments concerned
			 with the conservation of and management of the oceans, coasts, and Great Lakes.
			 Each initial assessment shall to the extent feasible—
						(A)identify the Coordination Region’s
			 renewable and non renewable resources, including current and potential energy
			 resources, except for the assessment for the Great Lakes Coordination Region,
			 for which the Regional Coordination Council for such Coordination Region shall
			 only identify the Great Lakes Coordination Region’s renewable energy resources,
			 including current and potential renewable energy resources;
						(B)identify and
			 include a spatially and temporally explicit inventory of existing and potential
			 uses of the Coordination Region, including fishing and fish habitat,
			 recreation, and energy development;
						(C)document the
			 health and relative environmental sensitivity of the marine ecosystem within
			 the Coordination Region, including a comprehensive survey and status assessment
			 of species, habitats, and indicators of ecosystem health;
						(D)identify marine
			 habitat types and important ecological areas within the Coordination
			 Region;
						(E)assess the
			 Coordination Region’s marine economy and cultural attributes and include
			 regionally-specific ecological and socio-economic baseline data;
						(F)identify and
			 prioritize additional scientific and economic data necessary to inform the
			 development of Strategic Plans; and
						(G)include other information to improve
			 decision making as determined by the Regional Coordination Council.
						(2)DataEach
			 initial assessment shall—
						(A)use the best
			 available data;
						(B)collect and
			 provide data in a spatially explicit manner wherever practicable and provide
			 such data to the interagency comprehensive digital mapping initiative as
			 described in section 2 of Public Law 109–58 (42 U.S.C. 15801); and
						(C)make publicly
			 available any such data that is not classified information.
						(3)Public
			 participationEach Regional Coordination Council shall provide
			 adequate opportunity for review and input by stakeholders and the general
			 public during the preparation of the initial assessment and any revised
			 assessments.
					(b)Regional
			 Strategic Plans
					(1)RequirementEach
			 Regional Coordination Council shall, within 3 years after the completion of the
			 initial regional assessment, prepare and submit to the Chairman of the Council
			 on Environmental Quality a multiobjective, science- and ecosystem-based,
			 spatially explicit, integrated Strategic Plan in accordance with this
			 subsection for the Council’s Coordination Region.
					(2)objective and
			 goalsThe objective of the
			 Strategic Plans under this subsection shall be to foster comprehensive,
			 integrated, and sustainable development and use of ocean, coastal, and Great
			 Lakes resources, while protecting marine ecosystem health and sustaining the
			 long-term economic and ecosystem values of the oceans, coasts, and Great
			 Lakes.
					(3)ContentsEach
			 Strategic Plan prepared by a Regional Coordination Council shall—
						(A)be based on the
			 initial regional assessment and updates for the Coordination Region under
			 subsections (a) and (c), respectively;
						(B)foster the
			 sustainable and integrated development and use of ocean, coastal, and Great
			 Lakes resources in a manner that protects the health of marine
			 ecosystems;
						(C)identify areas with potential for siting
			 and developing renewable and nonrenewable energy resources in the Coordination
			 Region covered by the Strategic Plan, except for the Strategic Plan for the
			 Great Lakes Coordination Region which shall identify only areas with potential
			 for siting and developing renewable energy resources in the Great Lakes
			 Coordination Region;
						(D)identify other
			 current and potential uses of the ocean and coastal resources in the
			 Coordination Region;
						(E)identify and
			 recommend long-term monitoring needs for ecosystem health and socioeconomic
			 variables within the Coordination Region covered by the Strategic Plan;
						(F)identify existing State and Federal
			 regulating authorities within the Coordination Region covered by the Strategic
			 Plan and measures to assist those authorities in carrying out their
			 responsibilities;
						(G)identify best
			 available technologies to minimize adverse environmental impacts and use
			 conflicts in the development of ocean and coastal resources in the Coordination
			 Region;
						(H)identify
			 additional research, information, and data needed to carry out the Strategic
			 Plan;
						(I)identify performance measures and
			 benchmarks for purposes of fulfilling the responsibilities under this section
			 to be used to evaluate the Strategic Plan’s effectiveness;
						(J)define
			 responsibilities and include an analysis of the gaps in authority,
			 coordination, and resources, including funding, that must be filled in order to
			 fully achieve those performance measures and benchmarks; and
						(K)include such other
			 information at the Chairman of the Council on Environmental Quality determines
			 is appropriate.
						(4)Public
			 participationEach Regional Coordination Council shall provide
			 adequate opportunities for review and input by stakeholders and the general
			 public during the development of the Strategic Plan and any Strategic Plan
			 revisions.
					(c)Updated regional
			 assessmentsEach Regional Coordination Council shall update the
			 initial regional assessment prepared under subsection (a) in coordination with
			 each Strategic Plan revision under subsection (e), to provide more detailed
			 information regarding the required elements of the assessment and to include
			 any relevant new information that has become available in the interim.
				(d)Review and
			 approval
					(1)Commencement of
			 reviewWithin 10 days after
			 receipt of a Strategic Plan under this section, or any revision to such a
			 Strategic Plan, from a Regional Coordination Council, the Chairman of the
			 Council of Environmental Quality shall commence a review of the Strategic Plan
			 or the revised Strategic Plan, respectively.
					(2)Public notice
			 and commentImmediately after receipt of such a Strategic Plan or
			 revision, the Chairman of the Council of Environmental Quality shall publish
			 the Strategic Plan or revision in the Federal Register and provide an
			 opportunity for the submission of public comment for a 90-day period beginning
			 on the date of such publication.
					(3)Requirements for
			 approvalBefore approving a Strategic Plan, or any revision to a
			 Strategic Plan, the Chairman of the Council on Environmental Quality must find
			 that the Strategic Plan or revision—
						(A)complies with
			 subsection (b); and
						(B)complies with the
			 purposes of this title as identified in section 601(a) and the objectives
			 identified in section 601(b).
						(4)Deadline for
			 completionWithin 180 days
			 after the receipt of a Strategic Plan, or a revision to a Strategic Plan, the
			 Chairman of the Council of Environmental Quality shall approve or disapprove
			 the Strategic Plan or revision. If the Chairman disapproves the Strategic Plan
			 or revision, the Chairman shall transmit to the Regional Coordination Council
			 that submitted the Strategic Plan or revision, an identification of the
			 deficiencies and recommendations to improve it. The Council shall submit a
			 revised Strategic Plan or revision to such plan with 180 days after receiving
			 the recommendations from the Chairman.
					(e)Plan
			 revisionEach Strategic Plan
			 shall be reviewed and revised by the relevant Regional Coordination Council at
			 least once every 5 years. Such review and revision shall be based on the most
			 recently updated regional assessment. Any proposed revisions to the Strategic
			 Plan shall be submitted to the Chairman of the Council on Environmental Quality
			 for review and approval pursuant to this section.
				504.Regulations and
			 savings clause
				(a)RegulationsThe Chairman of the Council on
			 Environmental Quality may issue such regulations as the Chairman considers
			 necessary to implement sections 601 through 603.
				(b)Savings
			 clauseNothing in this title
			 shall be construed to affect existing authorities under Federal law.
				505.Ocean Resources
			 Conservation and Assistance Fund
				(a)Establishment
					(1)In
			 generalThere is established in the Treasury of the United States
			 a separate account to be known as the Ocean Resources Conservation and
			 Assistance Fund.
					(2)CreditsThe ORCA Fund shall be credited with such
			 sums as may be necessary.
					(3)Allocation of
			 the ORCA FundOf the amounts appropriated from the ORCA Fund each
			 fiscal year—
						(A)70 percent shall
			 be allocated to the Secretary, of which—
							(i)one-half shall be
			 used to make grants to coastal States and affected Indian tribes under
			 subsection (b); and
							(ii)one-half shall be
			 used for the ocean, coastal, and Great Lakes grants program established by
			 subsection (c);
							(B)20 percent shall
			 be allocated to the Secretary to carry out the purposes of subsection (e);
			 and
						(C)10 percent shall be allocated to the
			 Secretary to make grants to Regional Ocean Partnerships under subsection (d)
			 and the Regional Coordination Councils established under section 602.
						(4)ProceduresThe
			 Secretary shall establish application, review, oversight, financial
			 accountability, and performance accountability procedures for each grant
			 program for which funds are allocated under this subsection.
					(b)Grants to
			 coastal states
					(1)Grant
			 authorityThe Secretary may use amounts allocated under
			 subsection (a)(3)(A)(i)(I) to make grants to—
						(A)coastal States
			 pursuant to the formula established under section 306(c) of the Coastal Zone
			 Management Act of 1972 (16 U.S.C. 1455(c)); and
						(B)affected Indian
			 tribes based on and proportional to any specific coastal and ocean management
			 authority granted to an affected tribe pursuant to affirmation of a Federal
			 reserved right.
						(2)EligibilityTo
			 be eligible to receive a grant under this subsection, a coastal State or
			 affected Indian tribe must prepare and revise a 5-year plan and annual work
			 plans that—
						(A)demonstrate that
			 activities for which the coastal State or affected Indian tribe will use the
			 funds are consistent with the eligible uses of the Fund described in subsection
			 (f); and
						(B)provide mechanisms
			 to ensure that funding is made available to government, nongovernment, and
			 academic entities to carry out eligible activities at the county and local
			 level.
						(3)Approval of
			 State and affected tribal plans
						(A)In
			 generalPlans required under paragraph (2) must be submitted to
			 and approved by the Secretary.
						(B)Public input and
			 commentIn determining whether to approve such plans, the
			 Secretary shall provide opportunity for, and take into consideration, public
			 input and comment on the plans from stakeholders and the general public.
						(4)Energy planning
			 grantsFor each of the fiscal years 2011 through 2015, the
			 Secretary may use funds allocated for grants under this subsection to make
			 grants to coastal States and affected tribes under section 320 of the Coastal
			 Zone Management Act of 1972 (16 U.S.C. 1451 et seq.), as amended by this
			 Act.
					(5)Use of
			 fundsAny amounts provided as a grant under this subsection,
			 other than as a grants under paragraph (4), may only be used for activities
			 described in subsection (f).
					(c)Ocean and
			 coastal competitive grants program
					(1)EstablishmentThe
			 Secretary shall use amounts allocated under subsection (a)(3)(A)(I)(II) to make
			 competitive grants for conservation and management of ocean, coastal, and Great
			 Lakes ecosystems and marine resources.
					(2)Ocean, coastal,
			 and great lakes review panel
						(A)In
			 generalThe Secretary shall establish an Ocean, Coastal, and
			 Great Lakes Review Panel (in this subsection referred to as the
			 Panel), which shall consist of 12 members appointed by the
			 Secretary with expertise in the conservation and management of ocean, coastal,
			 and Great Lakes ecosystems and marine resources. In appointing members to the
			 Council, the Secretary shall include a balanced diversity of representatives of
			 relevant Federal agencies, the private sector, nonprofit organizations, and
			 academia.
						(B)FunctionsThe
			 Panel shall—
							(i)review, in
			 accordance with the procedures and criteria established under paragraph (3),
			 grant applications under this subsection;
							(ii)make
			 recommendations to the Secretary regarding which grant applications should be
			 funded and the amount of each grant; and
							(iii)establish any
			 specific requirements, conditions, or limitations on a grant application
			 recommended for funding.
							(3)Procedures and
			 eligibility criteria for grants
						(A)In
			 generalThe Secretary shall establish—
							(i)procedures for
			 applying for a grant under this subsection and criteria for evaluating
			 applications for such grants; and
							(ii)criteria, in
			 consultation with the Panel, to determine what persons are eligible for grants
			 under the program.
							(B)Eligible
			 personsPersons eligible under the criteria under subparagraph
			 (A)(ii) shall include Federal, State, affected tribal, and local agencies,
			 fishery or wildlife management organizations, nonprofit organizations, and
			 academic institutions.
						(4)Approval of
			 grantsIn making grants under this subsection the Secretary shall
			 give the highest priority to the recommendations of the Panel. If the Secretary
			 disapproves a grant recommended by the Panel, the Secretary shall explain that
			 disapproval in writing.
					(5)Use of grant
			 fundsAny amounts provided as a grant under this subsection may
			 only be used for activities described in subsection (f).
					(d)Grants to
			 Regional Ocean Partnerships
					(1)Grant
			 authorityThe Secretary may use amounts allocated under
			 subsection (a)(3)(A)(iii) to make grants to Regional Ocean Partnerships.
					(2)EligibilityIn
			 order to be eligible to receive a grant, a Regional Ocean Partnership must
			 prepare and annually revise a plan that—
						(A)identifies
			 regional science and information needs, regional goals and priorities, and
			 mechanisms for facilitating coordinated and collaborative responses to regional
			 issues;
						(B)establishes a process for coordinating and
			 collaborating with the Regional Coordination Councils established under section
			 602 to address regional issues and information needs and achieve regional goals
			 and priorities; and
						(C)demonstrates that
			 activities to be carried out with such funds are eligible uses of the funds
			 identified in subsection (f).
						(3)Approval by
			 SecretarySuch plans must be submitted to and approved by the
			 Secretary.
					(4)Public input and
			 commentIn determining whether to approve such plans, the
			 Secretary shall provide opportunity for, and take into consideration, input and
			 comment on the plans from stakeholders and the general public.
					(5)Use of
			 fundsAny amounts provided as a grant under this subsection may
			 only be used for activities described in subsection (f).
					(e)Long-Term ocean
			 and coastal observations
					(1)In
			 generalThe Secretary shall use the amounts allocated under
			 subsection (a)(3)(A)(ii) to build, operate, and maintain the system established
			 under section 12304 of Public Law 111–11 (33 U.S.C. 3603), in accordance with
			 the purposes and policies for which the system was established.
					(2)Administration
			 of fundsThe Secretary shall administer and distribute funds
			 under this subsection based upon comprehensive system budgets adopted by the
			 Council referred to in section 12304(c)(1)(A) of the Integrated Coastal and
			 Ocean Observation System Act of 2009 (33 U.S.C. 3603(c)(1)(A)).
					(f)Eligible use of
			 fundsAny funds made available under this section may only be
			 used for activities that contribute to the conservation, protection,
			 maintenance, and restoration of ocean, coastal, and Great Lakes ecosystems in a
			 manner that is consistent with Federal environmental laws and that avoids
			 environmental degradation, including—
					(1)activities to
			 conserve, protect, maintain, and restore coastal, marine, and Great Lakes
			 ecosystem health;
					(2)activities to
			 protect marine biodiversity and living marine and coastal resources and their
			 habitats, including fish populations;
					(3)the development
			 and implementation of multiobjective, science- and ecosystem-based plans for
			 monitoring and managing the wide variety of uses affecting ocean, coastal, and
			 Great Lakes ecosystems and resources that consider cumulative impacts and are
			 spatially explicit where appropriate;
					(4)activities to
			 improve the resiliency of those ecosystems;
					(5)activities to
			 improve the ability of those ecosystems to become more resilient, and to adapt
			 to and withstand the impacts of climate change and ocean acidification;
					(6)planning for and
			 managing coastal development to minimize the loss of life and property
			 associated with sea level rise and the coastal hazards resulting from
			 it;
					(7)research,
			 education, assessment, monitoring, and dissemination of information that
			 contributes to the achievement of these purposes;
					(8)research of,
			 protection of, enhancement to, and activities to improve the resiliency of
			 culturally significant areas and resources; and
					(9)activities designed to rescue,
			 rehabilitate, and recover injured marine mammals, marine birds, and sea
			 turtles.
					(g)DefinitionsIn
			 this section:
					(1)ORCA
			 fundThe term ORCA Fund means the Ocean Resources
			 Conservation and Assistance Fund established by this section.
					(2)SecretaryNotwithstanding
			 section 3, the term Secretary means the Secretary of
			 Commerce.
					506.WaiverThe Federal Advisory Committee Act (5 U.S.C.
			 App.) shall not apply to the Regional Coordination Councils established under
			 section 602.
			VIOil
			 Spill Accountability and Environmental Protection
			601.Short
			 titleThis title may be cited
			 as the Oil Spill Accountability and
			 Environmental Protection Act of 2011.
			602.Repeal of and
			 adjustments to limitation on liability
				(a)In
			 generalSection 1004 of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2704) is amended—
					(1)in subsection
			 (a)—
						(A)in paragraph (2)
			 by adding and after the semicolon at the end;
						(B)by striking
			 paragraph (3); and
						(C)by redesignating
			 paragraph (4) as paragraph (3);
						(2)in subsection
			 (b)(2) by striking the second sentence; and
					(3)by striking subsection (d)(4) and inserting
			 the following:
						
							(4)Adjustment of
				limits on liabilityNot later
				than 3 years after the date of enactment of the
				Oil Spill Accountability and Environmental
				Protection Act of 2011, and at least once every 3 years
				thereafter, the President shall review the limits on liability specified in
				subsection (a) and shall by regulation revise such limits upward to reflect
				either the amount of liability that the President determines is commensurate
				with the risk of discharge of oil presented by a particular category of vessel,
				facility, or port or any increase in the Consumer Price Index, whichever is
				greater.
							.
					(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					603.Evidence of
			 financial responsibility for offshore facilitiesSection 1016 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2716) is amended—
				(1)in subsection
			 (c)(1)—
					(A)in subparagraph
			 (B) by striking subparagraph (A) is and all that follows before
			 the period and inserting subparagraph (A) is $300,000,000;
			 and
					(B)by striking
			 subparagraph (C) and inserting the following:
						
							(C)Alternate
				amount
								(i)Specific
				facilities
									(I)In
				generalIf the President
				determines that an amount of financial responsibility for a responsible party
				that is less than the amount required by subparagraph (B) is justified based on
				the criteria established under clause (ii), the evidence of financial
				responsibility required shall be for an amount determined by the
				President.
									(II)Minimum
				amountsIn no case shall the evidence of financial responsibility
				required under this section be less than—
										(aa)$105,000,000 for an offshore facility
				located seaward of the seaward boundary of a State; or
										(bb)$30,000,000 for
				an offshore facility located landward of the seaward boundary of a
				State.
										(ii)Criteria for
				determination of financial responsibilityThe President shall prescribe the amount of
				financial responsibility required under clause (i)(I) based on the
				following:
									(I)The market capacity of the insurance
				industry to issue such instruments.
									(II)The operational
				risk of a discharge and the effects of that discharge on the environment and
				the region.
									(III)The quantity and
				location of the oil and gas that is explored for, drilled for, produced, or
				transported by the responsible party.
									(IV)The asset value
				of the owner of the offshore facility, including the combined asset value of
				all partners that own the facility.
									(V)The cost of all
				removal costs and damages for which the owner may be liable under this Act
				based on a worst-case scenario.
									(VI)The safety
				history of the owner of the offshore facility.
									(VII)Any other
				factors that the President considers appropriate.
									(iii)Adjustment for
				all offshore facilities
									(I)In
				generalNot later than 3
				years after the date of enactment of the Oil
				Spill Accountability and Environmental Protection Act of 2011,
				and at least once every 3 years thereafter, the President shall review the
				levels of financial responsibility specified in this subsection and the limit
				on liability specified in subsection (f)(4) and may by regulation revise such
				levels and limit upward to the levels and limit that the President determines
				are justified based on the relative operational, environmental, and other risks
				posed by the quantity, quality, or location of oil that is explored for,
				drilled for, produced, or transported by the responsible party.
									(II)Notice to
				CongressUpon completion of a
				review specified in subclause (I), the President shall notify Congress as to
				whether the President will revise the levels of financial responsibility and
				limit on liability referred to in subclause (I) and the factors used in making
				such determination.
									;
				
					(2)in subsection (e) by striking
			 self-insurer, and inserting self-insurer, participation
			 in cooperative arrangements such as pooling or joint insurance,;
			 and
				(3)in subsection
			 (f)—
					(A)in paragraph (1)
			 by striking Subject and inserting Except as provided in
			 paragraph (4) and subject; and
					(B)by adding at the
			 end the following:
						
							(4)Maximum
				liabilityThe maximum
				liability of a guarantor of an offshore facility under this subsection is
				$300,000,000.
							.
					604.Damages to
			 human health
				(a)In
			 generalSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is amended by adding at
			 the end the following:
					
						(G)Human
				health
							(i)In
				generalDamages to human health, including fatal injuries, which
				shall be recoverable by any claimant who has a demonstrable, adverse impact to
				human health or, in the case of a fatal injury to an individual, a claimant
				filing a claim on behalf of such individual.
							(ii)InclusionFor
				purposes of clause (i), the term human health includes mental
				health.
							.
				(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					605.Clarification
			 of liability for discharges from mobile offshore drilling units
				(a)In
			 generalSection 1004(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2704(b)(2)) is amended—
					(1)by striking
			 from any incident described in paragraph (1) and inserting
			 from any discharge of oil, or substantial threat of a discharge of oil,
			 into or upon the water; and
					(2)by striking
			 liable and inserting liable as described in paragraph
			 (1).
					(b)ApplicabilityThe
			 amendments made by this section shall apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					606.Standard of
			 review for damage assessmentSection 1006(e)(2) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2706(e)(2)) is amended—
				(1)in the heading by
			 striking Rebuttable
			 presumption and inserting Judicial review of assessments; and
				(2)by striking have the force and
			 effect and all that follows before the period and inserting the
			 following: be subject to judicial review under subchapter II of chapter
			 5 of title 5, United States Code (commonly known as the Administrative
			 Procedure Act), on the basis of the administrative record developed by the lead
			 Federal trustee as provided in such regulations.
				607.Procedures for
			 claims against Fund; Information on claims
				(a)Procedures for
			 claims against FundSection
			 1013(e) of the Oil Pollution Act of 1990 (33 U.S.C. 2713(e)) is amended by
			 adding at the end the following: In the event of a spill of national
			 significance, the President may exercise the authorities under this section to
			 ensure that the presentation, filing, processing, settlement, and adjudication
			 of claims occurs within the States and local governments affected by such spill
			 to the greatest extent practicable..
				(b)Information on
			 claimsTitle I of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2701 et seq.) is amended by inserting after
			 section 1013 the following:
					
						1013A.Information
				on claimsIn the event of a
				spill of national significance, the President may require a responsible party
				or a guarantor of a source designated under section 1014(a) to provide to the
				President any information on or related to claims, either individually, in the
				aggregate, or both, that the President requests, including—
							(1)the transaction
				date or dates of such claims, including processing times; and
							(2)any other data
				pertaining to such claims necessary to ensure the performance of the
				responsible party or the guarantor with regard to the processing and
				adjudication of such
				claims.
							.
				(c)Conforming
			 amendmentThe table of
			 contents contained in section 2 of such Act is amended by inserting after the
			 item relating to section 1013 the following:
					
						
							Sec. 1013A. Information on
				claims.
						
						.
				(d)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					608.Additional
			 amendments and clarifications to Oil Pollution Act of 1990
				(a)Definitions
					(1)Removal
			 costsSection 1001(31) of the
			 Oil Pollution Act of 1990 (33 U.S.C. 2701(31)) is amended by inserting before
			 the semicolon the following: and includes all costs of Federal
			 enforcement activities related thereto.
					(2)Responsible
			 partySection 1001(32)(B) of such Act (33 U.S.C. 2701(32)(B)) is
			 amended by inserting before , except a the following: or
			 any person who owns or who has a leasehold interest or other property interest
			 in the land or in the minerals beneath the land on which the facility is
			 located, and any person who is the assignor of a property interest in the land
			 or in the minerals beneath the land on which the facility is
			 located,.
					(b)Elements of
			 liabilitySection 1002(b)(1)(A) of such Act (33 U.S.C.
			 2702(b)(1)(A)) is amended by inserting before the semicolon the following:
			 , including all costs of Federal enforcement activities related
			 thereto.
				(c)SubrogationSection
			 1015(c) of such Act (33 U.S.C. 2715(c)) is amended by adding at the end the
			 following: In such actions, the Fund shall recover all costs and damages
			 paid from the Fund unless the decision to make the payment is found to be
			 arbitrary or capricious..
				(d)Financial
			 responsibilitySection 1016(f)(1) of such Act (33 U.S.C.
			 2717(f)(1)) is amended—
					(1)by inserting
			 and at the end of subparagraph (A);
					(2)by striking
			 ; and at the end of subparagraph (B) and inserting a period;
			 and
					(3)by striking
			 subparagraph (C).
					(e)Considerations
			 of trusteesSection 1006(d)
			 of such Act (33 U.S.C. 2706(d)) is amended by adding at the end the
			 following:
					
						(4)Considerations
				of trustees
							(A)Equal and full
				considerationTrustees shall—
								(i)give equal and
				full consideration to restoration, rehabilitation, replacement, and the
				acquisition of the equivalent of the natural resources under their trusteeship;
				and
								(ii)consider
				restoration, rehabilitation, replacement, and the acquisition of the equivalent
				of the natural resources under their trusteeship in a holistic ecosystem
				context and using, where available, eco-regional or natural resource
				plans.
								(B)Special rule on
				acquisitionAcquisition shall only be given full and equal
				consideration under subparagraph (A) if it provides a substantially greater
				likelihood of improving the resilience of the lost or damaged resource and
				supports local ecological
				processes.
							.
				(f)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					609.Americanization of
			 offshore operations in the Exclusive Economic Zone
				(a)Registry
			 endorsement required
					(1)In
			 generalSection 12111 of
			 title 46, United States Code, is amended by adding at the end the
			 following:
						
							(e)Resource
				activities in the EEZExcept
				for activities requiring an endorsement under sections 12112 or 12113, only a
				vessel for which a certificate of documentation with a registry endorsement is
				issued and that is owned by a citizen of the United States (as determined under
				section 50501(d)) may engage in support of exploration, development, or
				production of resources in, on, above, or below the exclusive economic zone or
				any other activity in the exclusive economic zone to the extent that the
				regulation of such activity is not prohibited under customary international
				law.
							.
					(2)ApplicabilityThe amendment made by paragraph (1) applies
			 only with respect to exploration, development, production, and support
			 activities that commence on or after July 1, 2011.
					(b)Legal
			 authoritySection 2301 of title 46, United States Code, is
			 amended—
					(1)by striking
			 chapter and inserting title; and
					(2)by inserting after
			 1988 the following: and the exclusive economic zone to
			 the extent that the regulation of such operation is not prohibited under
			 customary international law.
					(c)Training for
			 Coast Guard personnelNot later than 180 days after the date of
			 enactment of this Act, the Secretary of the department in which the Coast Guard
			 is operating shall establish a program to provide Coast Guard personnel with
			 the training necessary for the implementation of the amendments made by this
			 section.
				610.Safety
			 management systems for mobile offshore drilling unitsSection 3203 of title 46, United States
			 Code, is amended—
				(1)by redesignating
			 subsections (b) and (c) as subsections (c) and (d), respectively; and
				(2)by inserting after
			 subsection (a) the following:
					
						(b)Mobile offshore
				drilling unitsThe safety management system described in
				subsection (a) for a mobile offshore drilling unit operating in waters subject
				to the jurisdiction of the United States (including the exclusive economic
				zone) shall include processes, procedures, and policies related to the safe
				operation and maintenance of the machinery and systems on board the vessel that
				may affect the seaworthiness of the vessel in a worst-case
				event.
						.
				611.Safety
			 standards for mobile offshore drilling unitsSection 3306 of title 46, United States
			 Code, is amended by adding at the end the following:
				
					(l)In prescribing regulations for mobile
				offshore drilling units, the Secretary shall develop standards to address a
				worst-case event on the
				vessel.
					.
			612.Operational
			 control of mobile offshore drilling units
				(a)Licenses for
			 masters of mobile offshore drilling units
					(1)In
			 generalChapter 71 of title 46, United States Code, is amended by
			 redesignating sections 7104 through 7115 as sections 7105 through 7116,
			 respectively, and by inserting after section 7103 the following:
						
							7104.Licenses for
				masters of mobile offshore drilling unitsA license as master of a mobile offshore
				drilling unit may be issued only to an applicant who has been issued a license
				as master under section 7101(c)(1) and has demonstrated the knowledge,
				understanding, proficiency, and sea service for all industrial business or
				functions of a mobile offshore drilling
				unit.
							.
					(2)Conforming
			 amendmentSection 7109 of such title, as so redesignated, is
			 amended by striking section 7106 or 7107 and inserting
			 section 7107 or 7108.
					(3)Clerical
			 amendmentThe analysis at the beginning of such chapter is
			 amended by striking the items relating to sections 7104 through 7115 and
			 inserting the following:
						
							
								7104. Licenses for masters of mobile
				offshore drilling units.
								7105. Certificates for medical doctors and
				nurses.
								7106. Oaths.
								7107. Duration of licenses.
								7108. Duration of certificates of
				registry.
								7109. Termination of licenses and
				certificates of registry.
								7110. Review of criminal
				records.
								7111. Exhibiting licenses.
								7112. Oral examinations for
				licenses.
								7113. Licenses of masters or mates as
				pilots.
								7114. Exemption from draft.
								7115. Fees.
								7116. Merchant Mariner Medical Advisory
				Committee.
							
							.
				  
					(b)Requirement for
			 certificate of inspectionSection 8101(a)(2) of title 46, United
			 States Code, is amended by inserting before the semicolon the following:
			 and shall at all times be under the command of a master licensed under
			 section 7104.
				(c)Effective
			 dateThe amendments made by this section shall take effect 6
			 months after the date of enactment of this Act.
				613.Single-hull
			 tankers
				(a)Application of
			 tank vessel construction standardsSection 3703a(b) of title 46,
			 United States Code, is amended by striking paragraph (3), and redesignating
			 paragraphs (4) through (6) as paragraphs (3) through (5), respectively.
				(b)Effective
			 dateThe amendment made by subsection (a) takes effect on January
			 1, 2011.
				614.Repeal of
			 response plan waiverSection
			 311(j)(5)(G) of the Federal Water Pollution Control Act (33 U.S.C.
			 1321(j)(5)(G)) is amended—
				(1)by striking
			 a tank vessel, nontank vessel, offshore facility, or onshore
			 facility and inserting a nontank vessel;
				(2)by striking
			 tank vessel, nontank vessel, or facility and inserting
			 nontank vessel; and
				(3)by adding at the
			 end the following: A mobile offshore drilling unit, as such term is
			 defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C. 2701), is
			 not eligible to operate without a response plan approved under this
			 section..
				615.National Contingency
			 Plan
				(a)Guidelines for
			 containment boomsSection
			 311(d)(2) of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)(2)) is
			 amended by adding at the end the following:
					
						(N)Guidelines regarding the use of containment
				booms to contain a discharge of oil or a hazardous substance, including
				identification of quantities of containment booms likely to be needed,
				available sources of containment booms, and best practices for containment boom
				placement, monitoring, and
				maintenance.
						.
				(b)Schedule,
			 criteria, and feesSection
			 311(d) of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)) is
			 amended by adding at the end the following:
					
						(5)Schedule for use
				of dispersants, other chemicals, and other spill mitigating devices and
				substances
							(A)RulemakingNot later than 2 years after the date of
				enactment of this paragraph, the President, acting through the Administrator,
				after providing notice and an opportunity for public comment, shall issue a
				revised regulation for the development of the schedule for the use of
				dispersants, other chemicals, and other spill mitigating devices and substances
				developed under paragraph (2)(G) in a manner that is consistent with the
				requirements of this paragraph and shall modify the existing schedule to take
				into account the requirements of the revised regulation.
							(B)Schedule listing
				requirementsIn issuing the
				regulation under subparagraph (A), the Administrator shall—
								(i)with respect to dispersants, other
				chemicals, and other spill mitigating substances included or proposed to be
				included on the schedule under paragraph (2)(G)—
									(I)establish minimum
				toxicity and efficacy testing criteria, taking into account the results of the
				study carried out under subparagraph (D);
									(II)provide for
				testing or other verification (independent from the information provided by an
				applicant seeking the inclusion of such dispersant, chemical, or substance on
				the schedule) related to the toxicity and effectiveness of such dispersant,
				chemical, or substance;
									(III)establish a
				framework for the application of any such dispersant, chemical, or substance,
				including—
										(aa)application
				conditions;
										(bb)the
				quantity thresholds for which approval by the Administrator is required;
										(cc)the
				criteria to be used to develop the appropriate maximum quantity of any such
				dispersant, chemical, or substance that the Administrator determines may be
				used, both on a daily and cumulative basis; and
										(dd)a ranking, by geographic area, of any such
				dispersant, chemical, or substance based on a combination of its effectiveness
				for each type of oil and its level of toxicity;
										(IV)establish a requirement that the volume of
				oil or hazardous substance discharged, and the volume and location of any such
				dispersant, chemical, or substance used, be measured and made publicly
				available, including on the Internet;
									(V)require that an applicant seeking the
				inclusion of a dispersant, chemical, or substance on the schedule shall assure
				that such applicant will publicly disclose, upon a declaration of a spill of
				national significance, the constituent ingredients of such dispersant,
				chemical, or substance if such dispersant, chemical, or substance will be used
				to respond to the spill; and
									(VI)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				dispersant, chemical, or substance that the Administrator determines poses a
				significant risk or impact to water quality, aquatic life, the environment, or
				any other factor the Administrator determines appropriate;
									(ii)with respect to a dispersant, other
				chemical, and other spill mitigating substance not specifically identified on
				the schedule, and prior to the use of such dispersant, chemical, or substance
				in accordance with paragraph (2)(G)—
									(I)establish the
				minimum toxicity and efficacy levels for such dispersant, chemical, or
				substance;
									(II)require that, upon a declaration of a spill
				of national significance, the constituent ingredients of such dispersant,
				chemical, or substance be publicly disclosed if such dispersant, chemical, or
				substance will be used to respond to the spill; and
									(III)require the
				provision of such additional information as the Administrator determines
				necessary; and
									(iii)with respect to
				other spill mitigating devices included or proposed to be included on the
				schedule under paragraph (2)(G)—
									(I)require the
				manufacturer of such device to carry out a study of the risks and effectiveness
				of the device according to guidelines developed and published by the
				Administrator; and
									(II)in addition to
				existing authority, expressly provide a mechanism for the delisting of any such
				device based on any information made available to the Administrator that
				demonstrates that such device poses a significant risk or impact to water
				quality, aquatic life, the environment, or any other factor the Administrator
				determines appropriate.
									(C)DelistingIn carrying out subparagraphs (B)(i)(VI)
				and (B)(iii)(II), the Administrator, after posting a notice in the Federal
				Register and providing an opportunity for public comment, shall initiate a
				formal review of the potential risks and impacts associated with a dispersant,
				chemical, substance, or device prior to delisting the dispersant, chemical,
				substance, or device.
							(D)Study
								(i)In
				generalNot later than 3
				months after the date of enactment of this paragraph, the Administrator shall
				initiate a study of the potential risks and impacts to water quality, aquatic
				life, the environment, or any other factor the Administrator determines
				appropriate, from the use of dispersants, other chemicals, and other
				spill-mitigating substances, if any, that may be used to carry out the National
				Contingency Plan, including an assessment of—
									(I)acute and chronic impacts resulting from
				short term and sustained use on marine, coastal, estuarine, and freshwater
				environments;
									(II)risks and impacts to a representative
				sample of biota from various ocean depths, including effects on early life
				stages such as eggs and larvae;
									(III)risks and
				impacts from any byproducts created from the use of such dispersants,
				chemicals, or substances; and
									(IV)efficacy on
				particular types of oil from locations where such dispersants, chemicals, or
				substances may potentially be used.
									(ii)Information
				from manufacturers
									(I)In
				generalIn conjunction with
				the study authorized by clause (i), the Administrator shall determine the
				requirements for manufacturers of dispersants, chemicals, or substances to
				evaluate the potential risks and impacts to water quality, the environment,
				human and aquatic health, or any other factor the Administrator determines
				appropriate, including acute and chronic risks, associated with the use of the
				dispersants, chemicals, or substances and any byproducts generated by such use
				and to provide the details of such evaluation as a condition for listing on the
				schedule, or approving for use under this section, according to guidelines
				developed and published by the Administrator.
									(II)Minimum
				requirements for evaluationIn carrying out this clause, the
				Administrator shall require a manufacturer to include—
										(aa)information that
				describes the potential acute health impacts on humans who are involved in
				application activities and who may reasonably be exposed during such
				activities;
										(bb)information on the oils and locations where
				such dispersants, chemicals, or substances may potentially be used; and
										(cc)if
				appropriate, an assessment of impacts from subsea use of the dispersant,
				chemical, or substance, including the potential long-term effects of such use
				on water quality, aquatic life, and the environment.
										(E)Periodic
				revisions
								(i)In
				generalNot later than 5
				years after the date of the issuance of the regulation under this paragraph,
				and at least once every 5 years thereafter, the Administrator shall review the
				schedule for the use of dispersants, other chemicals, and other spill
				mitigating devices and substances that may be used to carry out the National
				Contingency Plan and update or revise the schedule, as necessary, to ensure the
				protection of water quality, aquatic life, the environment, and any other
				factor the Administrator determines appropriate.
								(ii)EffectivenessThe Administrator shall ensure, to the
				maximum extent practicable, that each update or revision to the schedule
				increases the effectiveness and decreases the toxicity values necessary for
				listing a dispersant, other chemical, or other spill mitigating device or
				substance on the schedule.
								(F)Approval of use
				and application of dispersants
								(i)In
				generalIn issuing the regulation under subparagraph (A), the
				Administrator shall require the approval of the Federal On-Scene Coordinator,
				in coordination with the Administrator, for all uses of a dispersant, other
				chemical, or other spill mitigating substance in any removal action,
				including—
									(I)any such
				dispersant, chemical, or substance that is included on the schedule developed
				pursuant to this subsection; or
									(II)any dispersant,
				chemical, or other substance that is included as part of an approved area
				contingency plan or response plan developed under this section.
									(ii)RepealAny
				part of section 300.910 of title 40, Code of Federal Regulations, that is
				inconsistent with this paragraph is hereby repealed.
								(G)Toxicity
				definitionIn this section, the term toxicity is
				used in reference to the potential impacts of a dispersant, substance, or
				device on water quality, organismal health, or the environment.
							(6)Review of and
				Development of Criteria for Evaluating Response Plans
							(A)ReviewNot
				later than 6 months after the date of enactment of this paragraph, the
				President shall review the procedures and standards developed under paragraph
				(2)(J) to determine their sufficiency in ceasing and removing a worst case
				discharge of oil or hazardous substances, and for mitigating or preventing a
				substantial threat of such a discharge.
							(B)RulemakingNot
				later than 2 years after the date of enactment of this paragraph, the
				President, after providing notice and an opportunity for public comment, shall
				issue a final rule to—
								(i)revise the
				procedures and standards for ceasing and removing a worst case discharge of oil
				or hazardous substances, and for mitigating or preventing a substantial threat
				of such a discharge; and
								(ii)develop a metric
				for the periodic evaluation and, as necessary, revision, of the National
				Contingency Plan, Area Contingency Plans, and tank vessel, nontank vessel, and
				facility response plans consistent with the procedures and standards developed
				pursuant to this paragraph.
								(C)Use of
				worst-case scenario discharge estimatesIn carrying out the
				activities required under this paragraph, the President shall use the
				worst-case scenario discharge estimates published by the Secretary under
				section 208(a) of the Implementing the
				Recommendations of the BP Oil Spill Commission Act of 2011as a
				basis for assessing the sufficiency of the procedures and standards developed
				under paragraph (2)(J).
							(7)Fees
							(A)General
				authority and feesSubject to subparagraph (B), the Administrator
				shall establish a schedule of fees to be collected from the manufacturer of a
				dispersant, chemical, or spill mitigating substance or device to offset the
				costs of the Administrator associated with evaluating the use of the
				dispersant, chemical, substance, or device in accordance with this subsection
				and listing the dispersant, chemical, substance, or device on the schedule
				under paragraph (2)(G).
							(B)Limitation on
				collectionNo fee may be collected under this subsection unless
				the expenditure of the fee to pay the costs of activities and services for
				which the fee is imposed is provided for in advance in an appropriations
				Act.
							(C)Fees credited as
				offsetting collections
								(i)In
				generalNotwithstanding section 3302 of title 31, United States
				Code, any fee authorized to be collected under this paragraph shall—
									(I)be credited as
				offsetting collections to the account that finances the activities and services
				for which the fee is imposed;
									(II)be available for
				expenditure only to pay the costs of activities and services for which the fee
				is imposed, including all costs associated with collecting such fees;
				and
									(III)remain available
				until expended.
									(ii)Continuing
				appropriationsThe Administrator may continue to assess, collect,
				and spend fees established under this section during any period in which the
				funding for the Environmental Protection Agency is provided under an Act
				providing continuing appropriations in lieu of the Administration’s regular
				appropriations.
								(iii)AdjustmentsThe
				Administrator shall adjust the fees established by subparagraph (A)
				periodically to ensure that each of the fees required by subparagraph (A) is
				reasonably related to the Administration’s costs, as determined by the
				Administrator, of performing the activity for which the fee is
				imposed.
								.
				(c)Inclusion of
			 containment booms in Area Contingency PlansSection 311(j)(4)(C)(iv) of such Act (33
			 U.S.C. 1321(j)(4)(C)(iv)) is amended by striking (including firefighting
			 equipment) and inserting (including firefighting equipment and
			 containment booms).
				616.Tracking
			 DatabaseSection 311(b) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(b)) is amended by adding at
			 the end the following:
				
					(13)Tracking
				database
						(A)In
				generalThe President shall
				create a database to track all discharges of oil or hazardous
				substances—
							(i)into the waters of
				the United States, onto adjoining shorelines, or into or upon the waters of the
				contiguous zone;
							(ii)in connection
				with activities under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et
				seq.) or the Deepwater Port Act of 1974 (33 U.S.C. 1501 et seq.); or
							(iii)which may affect
				natural resources belonging to, appertaining to, or under the exclusive
				management authority of the United States (including resources under the
				Fishery Conservation and Management Act of 1976 (16 U.S.C. 1801 et
				seq.)).
							(B)RequirementsThe database shall—
							(i)include—
								(I)the name of the
				vessel or facility;
								(II)the name of the
				owner, operator, or person in charge of the vessel or facility;
								(III)the date of the
				discharge;
								(IV)the volume of the
				discharge;
								(V)the location of
				the discharge, including an identification of any receiving waters that are or
				could be affected by the discharge;
								(VI)the type, volume,
				and location of the use of any dispersant, other chemical, or other spill
				mitigating substance used in any removal action;
								(VII)a record of any
				determination of a violation of this section or liability under section 1002 of
				the Oil Pollution Act of 1990 (33 U.S.C. 2702);
								(VIII)a record of any
				enforcement action taken against the owner, operator, or person in charge;
				and
								(IX)any additional
				information that the President determines necessary;
								(ii)use data provided
				by the Environmental Protection Agency, the Coast Guard, and other appropriate
				Federal agencies;
							(iii)use data
				protocols developed and managed by the Environmental Protection Agency;
				and
							(iv)be publicly
				accessible, including by electronic
				means.
							.
			617.Evaluation and
			 approval of response plans; maximum penalties
				(a)Agency review of
			 response plans
					(1)Lead Federal
			 agency for review of response plansSection 311(j)(5)(A) of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321(j)(5)(A)) is amended by
			 adding at the end the following:
						
							(iii)In issuing the regulations under
				this paragraph, the President shall ensure that—
								(I)the owner, operator, or person in charge of
				a tank vessel, nontank vessel, or offshore facility described in subparagraph
				(C) will not be considered to have complied with this paragraph until the
				owner, operator, or person in charge submits a plan under clause (i) or (ii),
				as appropriate, to the Secretary of the department in which the Coast Guard is
				operating, the Secretary of the Interior, or the Administrator, with respect to
				such offshore facilities as the President may designate, and the Secretary or
				Administrator, as appropriate, determines and notifies the owner, operator, or
				person in charge that the plan, if implemented, will provide an adequate
				response to a worst case discharge of oil or a hazardous substance or a
				substantial threat of such a discharge; and
								(II)the owner, operator, or person in
				charge of an onshore facility described in subparagraph (C)(iv) will not be
				considered to have complied with this paragraph until the owner, operator, or
				person in charge submits a plan under clause (i) either to the Secretary of
				Transportation, with respect to transportation-related onshore facilities, or
				the Administrator, with respect to all other onshore facilities, and the
				Secretary or Administrator, as appropriate, determines and notifies the owner,
				operator, or person in charge that the plan, if implemented, will provide an
				adequate response to a worst-case discharge of oil or a hazardous substance or
				a substantial threat of such a discharge.
								(iv)(I)The Secretary of the
				department in which the Coast Guard is operating, the Secretary of the
				Interior, the Secretary of Transportation, or the Administrator, as
				appropriate, shall require that a plan submitted to the Secretary or
				Administrator for a vessel or facility under clause (iii)(I) or (iii)(II) by an
				owner, operator, or person in charge—
									(aa)contain a probabilistic risk analysis for
				all critical engineered systems of the vessel or facility; and
									(bb)adequately address all risks identified in
				the risk analysis.
									(II)The Secretary or Administrator, as
				appropriate, shall require that a risk analysis developed under subclause (I)
				include, at a minimum, the following:
									(aa)An analysis of human factors risks,
				including both organizational and management failure risks.
									(bb)An analysis of technical failure risks,
				including both component technologies and integrated systems risks.
									(cc)An analysis of interactions between humans
				and critical engineered systems.
									(dd)Quantification of the likelihood of modes
				of failure and potential consequences.
									(ee)A description of methods for reducing known
				risks.
									(III)The Secretary or Administrator, as
				appropriate, shall require an owner, operator, or person in charge that
				develops a risk analysis under subclause (I) to make the risk analysis
				available to the
				public.
								.
					(2)Review and
			 Approval of response plansSection 311(j)(5)(E) of such Act (33
			 U.S.C. 1321(j)(5)(E)) is amended to read as follows:
						
							(E)With respect to any response plan
				submitted under this paragraph for an onshore facility that, because of its
				location, could reasonably be expected to cause significant and substantial
				harm to the environment by discharging into or on the navigable waters or
				adjoining shorelines or the exclusive economic zone, and with respect to each
				response plan submitted under this paragraph for a tank vessel, nontank vessel,
				or offshore facility, the President shall—
								(i)promptly review the response
				plan;
								(ii)verify that the response plan complies with
				subparagraph (A)(iv), relating to risk analyses;
								(iii)with respect to a plan for an offshore or
				onshore facility or a tank vessel that carries liquefied natural gas, provide
				an opportunity for public notice and comment on the response plan;
								(iv)taking into consideration any
				public comments received and other appropriate factors, as determined by the
				President, require revisions to the response plan;
								(v)approve, approve with revisions, or
				disapprove the response plan;
								(vi)review the response plan
				periodically thereafter, and if applicable requirements are not met, acting
				through the head of the appropriate Federal department or agency—
									(I)issue administrative orders directing the
				owner, operator, or person in charge to comply with the response plan or any
				regulation issued under this section; or
									(II)assess civil penalties or conduct other
				appropriate enforcement actions in accordance with subsections (b)(6), (b)(7),
				and (b)(8) for failure to develop, submit, receive approval of, adhere to, or
				maintain the capability to implement the response plan, or failure to comply
				with any other requirement of this section;
									(vii)acting through the head of the
				appropriate Federal department or agency, conduct, at a minimum, biennial
				inspections of the tank vessel, nontank vessel, or facility to ensure
				compliance with the response plan or identify deficiencies in such plan;
								(viii)acting through the head of the
				appropriate Federal department or agency, make the response plan available to
				the public, including on the Internet; and
								(ix)in the case of a plan for a
				nontank vessel, consider any applicable State-mandated response plan in effect
				on the date of enactment of the Coast Guard and Maritime Transportation Act of
				2004 and ensure consistency to the extent
				practicable.
								.
					(3)Biennial
			 reportSection 311(j)(5) of such Act (33 U.S.C. 1321(j)(5)) is
			 amended by adding at the end the following:
						
							(J)Not later than 2 years after the date
				of enactment of this subparagraph, and biennially thereafter, the President,
				acting through the Administrator, the Secretary of the department in which the
				Coast Guard is operating, and the Secretary of Transportation, shall submit to
				Congress a report containing the following information for each owner,
				operator, or person in charge that submitted a response plan for a tank vessel,
				nontank vessel, or facility under this paragraph:
								(i)The number of response plans
				approved, disapproved, or approved with revisions under subparagraph (E)
				annually for tank vessels, nontank vessels, and facilities of the owner,
				operator, or person in charge.
								(ii)The number of inspections
				conducted under subparagraph (E) annually for tank vessels, nontank vessels,
				and facilities of the owner, operator, or person in charge.
								(iii)A summary of each administrative
				or enforcement action concluded with respect each tank vessel, nontank vessel,
				and facility of the owner, operator, or person in charge, including a
				description of the violation, the date of violation, the amount of each penalty
				proposed, and the final assessment of each penalty and an explanation for any
				reduction in a
				penalty.
								.
					(4)Administrative
			 provisions for facilitiesSection 311(m)(2) of such Act (33
			 U.S.C. 1321(m)(2)) is amended in each of subparagraphs (A) and (B) by inserting
			 , the Secretary of Transportation, before or the
			 Secretary of the department in which the Coast Guard is
			 operating.
					(b)Penalties
					(1)Administrative
			 penalties
						(A)Authority of
			 Secretary of Transportation to assess penaltiesSection
			 311(b)(6)(A) of such Act (33 U.S.C. 1321(b)(6)(A)) is amended by inserting
			 , the Secretary of Transportation, before or the
			 Administrator.
						(B)Administrative
			 Penalties for Failure to Provide NoticeSection 311(b)(6)(A) of such Act (33 U.S.C.
			 1321(b)(6)(A)) is further amended—
							(i)in
			 clause (i) by striking paragraph (3), or and inserting
			 paragraph (3),;
							(ii)in
			 clause (ii) by striking any regulation issued under subsection
			 (j) and inserting any order or action required by the President
			 under subsection (c) or (e) or any regulation issued under subsection (d) or
			 (j);
							(iii)by
			 redesignating clause (ii) as clause (iii);
							(iv)by
			 inserting after clause (i) the following:
								
									(ii)who fails to provide notice to the
				appropriate Federal agency pursuant to paragraph (5),
				or
									; and
							(v)by
			 adding at the end the following: Whenever the President delegates the
			 authority to issue regulations under subsection (j), the head of the agency who
			 issues regulations pursuant to that authority shall have the authority to
			 assess a civil penalty in accordance with this section for violations of such
			 regulations..
							(C)Penalty
			 amountsSection 311(b)(6)(B) of such Act (33 U.S.C.
			 1321(b)(6)(B)) is amended—
							(i)in
			 clause (i)—
								(I)by striking
			 $10,000 and inserting $100,000; and
								(II)by striking
			 $25,000 and inserting $250,000; and
								(ii)in
			 clause (ii)—
								(I)by striking
			 $10,000 and inserting $100,000; and
								(II)by striking
			 $125,000 and inserting $1,000,000.
								(2)Civil
			 penaltiesSection 311(b)(7) of such Act (33 U.S.C. 1321(b)(7)) is
			 amended—
						(A)in subparagraph
			 (A)—
							(i)by
			 striking $25,000 and inserting $100,000;
			 and
							(ii)by
			 striking $1,000 and inserting $2,500;
							(B)in subparagraph (B)—
							(i)by striking
			 described in subparagraph (A);
							(ii)in
			 clause (i) by striking carry out removal of the discharge under an order
			 of the President pursuant to subsection (c); or and inserting
			 comply with any order or action required by the President pursuant to
			 subsection (c),;
							(iii)in
			 clause (ii) by striking (1)(B);
							(iv)by
			 redesignating clause (ii) as clause (iii);
							(v)by
			 inserting after clause (i) the following:
								
									(ii)fails to provide notice to the appropriate
				Federal agency pursuant to paragraph (5),
				or
									; and
							(vi)by striking “$25,000” and inserting
			 “$100,000”;
							(C)in subparagraph (C)—
							(i)by
			 striking (j) and inserting (d) or (j);
							(ii)by
			 striking $25,000 and inserting $100,000;
			 and
							(iii)by
			 adding at the end the following: Whenever the President delegates the
			 authority to issue regulations under subsection (j), the head of the agency who
			 issues regulations pursuant to that authority shall have the authority to seek
			 injunctive relief or assess a civil penalty in accordance with this section for
			 violations of such regulations and the authority to refer the matter to the
			 Attorney General for action under subparagraph (E).;
							(D)in subparagraph
			 (D)—
							(i)by
			 striking $100,000 and inserting $300,000;
			 and
							(ii)by
			 striking $3,000 and inserting $7,500; and
							(E)in subparagraph (E) by adding at the end
			 the following: The court may award appropriate relief, including a
			 temporary or permanent injunction, civil penalties, and punitive
			 damages..
						(3)ApplicabilityThe
			 amendments made by this subsection apply to—
						(A)any claim arising
			 from an event occurring after the date of enactment of this Act; and
						(B)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
						(c)Clarification of
			 Federal removal authoritySection 311(c)(1)(B)(ii) of such Act (33
			 U.S.C. 1321(c)(1)(B)(ii)) is amended by striking direct and
			 inserting direct, including through the use of an administrative
			 order,.
				618.Oil and
			 hazardous substance cleanup technologiesSection 311(j) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(j)) is amended by adding at the end the
			 following:
				
					(9)Oil and
				hazardous substance cleanup technologiesThe President, acting through the Secretary
				of the department in which the Coast Guard is operating, shall—
						(A)in coordination
				with the Secretary of the Interior and the heads of other appropriate Federal
				agencies, establish a process for—
							(i)quickly and
				effectively soliciting, assessing, and deploying offshore oil and hazardous
				substance cleanup technologies in the event of a discharge or substantial
				threat of a discharge of oil or a hazardous substance; and
							(ii)effectively coordinating with other
				appropriate agencies, industry, academia, small businesses, and others to
				ensure the best technology available is implemented in the event of such a
				discharge or threat; and
							(B)in coordination with the Secretary of the
				Interior and the heads of other appropriate Federal agencies, maintain a
				database on best available oil and hazardous substance cleanup technologies in
				the event of a discharge or substantial threat of a discharge of oil or a
				hazardous
				substance.
						.
			619.Implementation
			 of oil spill prevention and response authoritiesSection 311(l) of the Federal Water
			 Pollution Control Act (33 U.S.C. 1321(l)) is amended—
				(1)by striking
			 (l) The President and inserting the following:
					
						(l)Delegation and
				implementation
							(1)DelegationThe
				President
							;
				and
				(2)by adding at the
			 end the following:
					
						(2)Environmental
				Protection Agency
							(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the
				Administrator.
							(B)ResponsibilitiesWith respect to onshore facilities (other
				than transportation-related facilities) and such offshore facilities as the
				President may designate, the Administrator shall ensure that Environmental
				Protection Agency personnel develop and maintain operational capability—
								(i)for effective
				inspection, monitoring, prevention, preparedness, and response authorities
				related to the discharge or substantial threat of a discharge of oil or a
				hazardous substance;
								(ii)to protect water
				quality and the environment from impacts of a discharge or substantial threat
				of a discharge of oil or a hazardous substance; and
								(iii)to review and
				approve of, disapprove of, or require revisions (if necessary) to facility
				response plans and to carry out all other responsibilities under subsection
				(j)(5)(E).
								(3)Coast
				Guard
							(A)In
				generalThe President shall
				delegate the responsibilities under subparagraph (B) to the Secretary of the
				department in which the Coast Guard is operating.
							(B)ResponsibilitiesThe Secretary shall ensure that Coast Guard
				personnel develop and maintain operational capability—
								(i)to establish and
				enforce regulations and standards for procedures, methods, equipment, and other
				requirements to prevent and to contain a discharge of oil or a hazardous
				substance from a tank vessel or nontank vessel or such an offshore facility as
				the President may designate;
								(ii)to establish and
				enforce regulations, and to carry out all other responsibilities, under
				subsection (j)(5) with respect to such vessels and offshore facilities as the
				President may designate; and
								(iii)to protect the
				environment and natural resources from impacts of a discharge or substantial
				threat of a discharge of oil or a hazardous substance from such vessels and
				offshore facilities as the President may designate.
								(C)Role as first
				responder
								(i)In
				generalThe responsibilities delegated to the Secretary under
				subparagraph (B) shall be sufficient to allow the Coast Guard to act as a first
				responder to a discharge or substantial threat of a discharge of oil or a
				hazardous substance from a tank vessel, nontank vessel, or offshore
				facility.
								(ii)CapabilitiesThe President shall ensure that the Coast
				Guard has sufficient personnel and resources to act as a first responder as
				described in clause (i), including the resources necessary for on-going
				training of personnel, acquisition of equipment (including containment booms,
				dispersants, and skimmers), and prepositioning of equipment.
								(D)ContractsThe
				Secretary may enter into contracts with private and nonprofit organizations for
				personnel and equipment in carrying out the responsibilities delegated to the
				Secretary under subparagraph (B).
							(4)Department of
				Transportation
							(A)In
				generalThe President shall delegate the responsibilities under
				subparagraph (B) to the Secretary of Transportation.
							(B)ResponsibilitiesThe Secretary of Transportation
				shall—
								(i)establish and enforce regulations and
				standards for procedures, methods, equipment, and other requirements to prevent
				and to contain discharges of oil and hazardous substances from
				transportation-related onshore facilities;
								(ii)have the
				authority to review and approve of, disapprove of, or require revisions (if
				necessary) to transportation-related onshore facility response plans and to
				carry out all other responsibilities under subsection (j)(5)(E); and
								(iii)ensure that
				Department of Transportation personnel develop and maintain operational
				capability—
									(I)for effective
				inspection, monitoring, prevention, preparedness, and response authorities
				related to the discharge or substantial threat of a discharge of oil or a
				hazardous substance from a transportation-related onshore facility; and
									(II)to protect the environment and natural
				resources from the impacts of a discharge or substantial threat of a discharge
				of oil or a hazardous substance from a transportation-related onshore
				facility.
									(5)Department of
				the Interior
							(A)In
				generalThe President shall delegate the responsibilities under
				subparagraph (B) to the Secretary of the Interior.
							(B)ResponsibilitiesThe
				Secretary of the Interior shall—
								(i)establish and
				enforce regulations and standards for procedures, methods, equipment, and other
				requirements to prevent and to contain discharges of oil and hazardous
				substances from such offshore facilities as the President may designate;
								(ii)establish and
				enforce regulations to carry out all other responsibilities under subsection
				(j)(5) for such offshore facilities as the President may designate;
								(iii)have the
				authority to review and approve of, disapprove of, or require revisions (if
				necessary) to offshore facility response plans under subsection (j)(5) for such
				offshore facilities as the President may designate; and
								(iv)ensure that
				Department of the Interior personnel develop and maintain operational
				capability for effective inspection, monitoring, prevention, and preparedness
				authorities related to the discharge or a substantial threat of a discharge of
				oil or hazardous material from such offshore facilities as the President may
				designate.
								.
				620.Impacts to
			 Indian Tribes and public service damages
				(a)In
			 generalSection 1002(b)(2) of
			 the Oil Pollution Act of 1990 (33 U.S.C. 2702(b)(2)) is amended—
					(1)in subparagraph
			 (D) by striking or a political subdivision thereof and inserting
			 a political subdivision of a State, or an Indian tribe;
			 and
					(2)in subparagraph
			 (F) by striking by a State and all that follows before the
			 period and inserting the United States, a State, a political subdivision
			 of a State, or an Indian tribe.
					(b)ApplicabilityThe
			 amendments made by this section apply to—
					(1)any claim arising
			 from an event occurring after the date of enactment of this Act; and
					(2)any claim arising
			 from an event occurring before such date of enactment, if the claim is brought
			 within the limitations period applicable to the claim.
					621.Federal
			 enforcement actionsSection
			 309(g)(6)(A) of the Federal Water Pollution Control Act (33 U.S.C.
			 1319(g)(6)(A)) is amended by striking or section 311(b).
			622.Time required before
			 electing to proceed with judicial claim or against the FundParagraph (2) of section 1013(c) of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2713(c)) is amended by striking
			 90 and inserting 45.
			623.Authorized
			 level of Coast Guard personnelThe authorized end-of-year strength for
			 active duty personnel of the Coast Guard for fiscal year 2011 is hereby
			 increased by 300 personnel, above any other level authorized by law, for
			 implementing the activities of the Coast Guard under this title, including the
			 amendments made by this title.
			624.Clarification
			 of memorandums of understandingNot later than September 30, 2011, the
			 President (acting through the head of the appropriate Federal department or
			 agency) shall implement or revise, as appropriate, memorandums of understanding
			 to clarify the roles and jurisdictional responsibilities of the Environmental
			 Protection Agency, the Coast Guard, the Department of the Interior, the
			 Department of Transportation, and other Federal agencies relating to the
			 prevention of oil discharges from tank vessels, nontank vessels, and facilities
			 subject to the Oil Pollution Act of 1990.
			625.Build America
			 requirement for offshore facilities
				(a)In
			 generalTitle VI of the Oil
			 Pollution Act of 1990 (33 U.S.C. 2751 et seq.) is amended by adding at the end
			 the following:
					
						6005.Build America
				requirement for offshore facilities
							(a)Build America
				requirementExcept as provided by subsection (b), a person may
				not use an offshore facility to engage in support of exploration, development,
				or production of oil or natural gas in, on, above, or below the exclusive
				economic zone unless the facility was built in the United States, including
				construction of any major component of the hull or superstructure of the
				facility.
							(b)Waiver
				authorityA person seeking to charter an offshore facility in the
				exclusive economic zone may seek a waiver of subsection (a). The Secretary may
				waive subsection (a) if the Secretary, in consultation with the Secretary of
				the Interior and the Secretary of Transportation, finds that—
								(1)the offshore
				facility was built in a foreign country and is under contract, on the date of
				enactment of this section, in support of exploration, development, or
				production of oil or natural gas in, on, above, or below the exclusive economic
				zone;
								(2)an offshore
				facility built in the United States is not available within a reasonable period
				of time, as defined in subsection (e), or of sufficient quality to perform
				drilling operations required under a contract; or
								(3)an emergency
				requires the use of an offshore facility built in a foreign country.
								(c)Written
				justification and public notice of nonavailability waiverWhen
				issuing a waiver based on a determination under subsection (b)(2), the
				Secretary shall issue a detailed written justification as to why the waiver
				meets the requirement of such subsection. The Secretary shall publish the
				justification in the Federal Register and provide the public with 45 days for
				notice and comment.
							(d)Final
				decisionThe Secretary shall approve or deny any waiver request
				submitted under subsection (b) not later than 90 days after the date of receipt
				of the request.
							(e)Reasonable
				period of time definedFor
				purposes of subsection (b)(2), the term reasonable period of
				time means the time needed for a person seeking to charter an offshore
				facility in the exclusive economic zone to meet the requirements in the primary
				term of the person’s
				lease.
							.
				(b)Clerical
			 amendmentThe table of contents contained in section 2 of such
			 Act is amended by inserting after the item relating to section 6004 the
			 following:
					
						
							Sec. 6005. Build America requirement for offshore
				facilities.
						
						.
				626.Oil spill
			 response vessel database
				(a)RequirementNot
			 later than 90 days after the date of enactment of this Act, the Commandant of
			 the Coast Guard shall complete an inventory of all vessels operating in the
			 waters of the United States that are capable of meeting oil spill response
			 needs designated in the National Contingency Plan authorized by section 311(d)
			 of the Federal Water Pollution Control Act (33 U.S.C. 1321(d)).
				(b)CategorizationThe
			 inventory required under subsection (a) shall categorize such vessels by
			 capabilities, type, function, and location.
				(c)Maintenance of
			 databaseThe Commandant shall
			 maintain a database containing the results of the inventory required under
			 subsection (a) and update the information in the database on no less than a
			 quarterly basis.
				(d)AvailabilityThe Commandant may make information
			 regarding the location and capabilities of oil spill response vessels available
			 to a Federal On-Scene Coordinator designated under section 311 of such Act (33
			 U.S.C. 1321) to assist in the response to an oil spill or other incident in the
			 waters of the United States.
				627.Offshore
			 sensing and monitoring systems
				(a)RequirementSubtitle
			 A of title IV of the Oil Pollution Act of 1990 is amended by adding at the end
			 the following new section:
					
						4119.Offshore
				sensing and monitoring systems
							(a)In
				generalThe equipment required to be available under section
				311(j)(5)(D)(iii) of the Federal Water Pollution Control Act for facilities
				listed in section 311(j)(5)(C)(iii) of such Act and located in more than 500
				feet of water includes sensing and monitoring systems that meet the
				requirements of this section.
							(b)Systems
				requirementsSensing and monitoring systems required under
				subsection (a) shall—
								(1)use an integrated,
				modular, expandable, multi-sensor, open-architecture design and technology with
				interoperable capability;
								(2)be capable of—
									(A)operating for at
				least 25 years;
									(B)real-time
				physical, biological, geological, and environmental monitoring;
									(C)providing alerts
				in the event of anomalous circumstances;
									(D)providing docking
				bases to accommodate spatial sensors for remote inspection and monitoring;
				and
									(E)collecting
				chemical boundary condition data for drift and flow modeling; and
									(3)include—
									(A)an uninterruptible
				power source;
									(B)a spatial
				sensor;
									(C)secure Internet
				access to real-time physical, biological, geological, and environmental
				monitoring data gathered by the system sensors; and
									(D)a process by which
				such observation data and information will be made available to Federal
				Regulators and to the system established under section 12304 of Public Law
				111–11 (33 U.S.C.
				3603).
									.
				(b)Request for
			 informationWithin 60 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue a request for information to determine the most capable and
			 efficient domestic systems that meet the requirements under section 4119 of the
			 Oil Pollution Act of 1990, as amended by this section.
				(c)Implementing
			 regulationsWithin 180 days after the date of enactment of this
			 Act, the Secretary of the department in which the Coast Guard is operating
			 shall issue regulations to implement section 4119 of the Oil Pollution Act of
			 1990 as amended by this section.
				(d)Clerical
			 amendmentThe table of contents in section 2 of the Oil Pollution
			 Act of 1990 is amended by adding at the end of the items relating to such
			 subtitle the following new item:
					
						
							Sec. 4119. Offshore sensing and monitoring
				systems.
						
						.
				628.Oil and gas
			 exploration and productionSection 502 of the Federal Water Pollution
			 Control Act (33 U.S.C. 1362) is amended—
				(1)by striking
			 paragraph (24); and
				(2)by redesignating
			 paragraph (25) as paragraph (24).
				629.Authorization
			 of appropriations
				(a)Coast
			 GuardIn addition to amounts
			 made available pursuant to section 1012(a)(5)(A) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712(a)(5)(A)), there is authorized to be appropriated to the
			 Secretary of the department in which the Coast Guard is operating from the Oil
			 Spill Liability Trust Fund established by section 9509 of the Internal Revenue
			 Code of 1986 (26 U.S.C. 9509) to carry out the purposes of this title and the
			 amendments made by this title the following:
					(1)For fiscal year 2011, $30,000,000.
					(2)For each of fiscal years 2012 through 2015,
			 $32,000,000.
					(b)Environmental
			 Protection AgencyIn addition
			 to amounts made available pursuant to section 1012 of the Oil Pollution Act of
			 1990 (33 U.S.C. 2712), there is authorized to be appropriated to the
			 Administrator of the Environmental Protection Agency from the Oil Spill
			 Liability Trust Fund to implement this title and the amendments made by this
			 title $10,000,000 for each of fiscal years 2011 through 2015.
				(c)Department of
			 TransportationIn addition to
			 amounts made available pursuant to section 60125 of title 49, United States
			 Code, there is authorized to be appropriated to the Secretary of Transportation
			 from the Oil Spill Liability Trust Fund to carry out the purposes of this title
			 and the amendments made by this title the following:
					(1)For each of fiscal
			 years 2011 through 2013, $7,000,000.
					(2)For each of fiscal
			 years 2014 and 2015, $6,000,000.
					630.Extension of
			 liability to persons having ownership interests in responsible parties
				(a)Definition of
			 responsible partySection 1001(32) of the Oil Pollution Act of
			 1990 (33 U.S.C. 2701(32)) is amended by adding at the end the following:
					
						(G)Person having
				ownership interestAny
				person, other than an individual, having an ownership interest (directly or
				indirectly) in any entity described in any of subparagraphs (A) through (F) of
				more than 25 percent, in the aggregate, of the total ownership interests in
				such entity, if the assets of such entity are insufficient to pay the claims
				owed by such entity as a responsible party under this
				Act.
						.
				(b)Effective
			 dateThe amendment made by this section shall apply to an
			 incident occurring on or after January 1, 2010.
				631.Clarification
			 of liability under Oil Pollution Act of 1990The Oil Pollution Act of 1990 is
			 amended—
				(1)in section 1013
			 (33 U.S.C. 2713), by inserting after subsection (f) the following:
					
						(g)Limitation on
				release of liabilityNo
				release of liability in connection with compensation received by a claimant
				under this Act shall apply to liability for any type of harm unless—
							(1)the claimant
				presented a claim under subsection (a) with respect to such type of harm;
				and
							(2)the claimant
				received compensation for such type of harm, from the responsible party or from
				guarantor of the source designated under section 1014(a), in connection with
				such release.
							;
				and
				(2)in section 1018
			 (33 U.S.C. 2718), by—
					(A)striking
			 or at the end of paragraph (1);
					(B)striking the
			 period at the end of paragraph (2) and inserting ; and;
			 and
					(C)inserting after
			 paragraph (2) the following:
						
							(3)with respect to a claim described in
				section 1013(g), affect, or be construed or interpreted to affect or modify in
				any way, the obligations or liabilities of any person under other Federal
				law.
							.
					632.Salvage
			 activitiesSection 311 of the
			 Federal Water Pollution Control Act (33 U.S.C. 1321) is amended—
				(1)in subsection
			 (a)(2)(D) by inserting or salvage activities after
			 removal; and
				(2)in subsection (c)(4)(A) by inserting
			 or conducting salvage activities after
			 advice.
				633.Requirement for
			 redundancy in response plans
				(a)RequirementSection
			 311(j)(5)(D) of the Federal Water Pollution Control Act (33 U.S.C.
			 1331(j)(5)(D)) is amended by redesignating clauses (v) and (vi) as clauses
			 (vii) and (viii), and by inserting after clause (iv) the following new
			 clauses:
					
						(v)include redundancies that specify response
				actions that will be taken if other response actions specified in the plan
				fail;
						(vi)be vetted by
				impartial
				experts;
						.
				(b)Condition of
			 permitThe Outer Continental
			 Shelf Lands Act (43 U.S.C. 1331 et seq.) is amended by adding at the end the
			 following new section:
					
						32.Response plan
				required for permit or license authorizing drilling for oil and
				gasThe Secretary may not
				issue any license or permit authorizing drilling for oil and gas on the Outer
				Continental Shelf unless the applicant for the license or permit has a response
				plan approved under section 311(j)(5)(D) of the Federal Water Pollution Control
				Act (33 U.S.C. 1331(j)(5)(D)) for the vessel or facility that will be used to
				conduct such
				drilling.
						.
				634.Federal Oil Spill
			 Research Program
				(a)Short
			 titleThis section may be
			 cited as the Oil Pollution Research
			 and Development Program Reauthorization Act of
			 2011.
				(b)Federal Oil
			 Pollution Research Committee
					(1)PurposesSection 7001(a)(2) of the Oil Pollution Act
			 of 1990 (33 U.S.C. 2761(a)(2)) is amended by striking State and
			 inserting State and tribal.
					(2)MembershipSection 7001(a)(3) of such Act (33 U.S.C.
			 2761(a)(3)) is amended to read as follows:
						
							(3)Structure
								(A)MembersThe
				Interagency Committee shall consist of representatives from the
				following:
									(i)The Coast
				Guard.
									(ii)The Department of
				Commerce, including the National Oceanic and Atmospheric Administration.
									(iii)The Department
				of the Interior.
									(iv)The Environmental
				Protection Agency.
									(B)Collaborating
				agenciesThe Interagency
				Committee shall collaborate with the following:
									(i)The National
				Institute of Standards and Technology.
									(ii)The Department of
				Energy.
									(iii)The Department
				of Transportation, including the Maritime Administration and the Pipeline and
				Hazardous Materials Safety Administration.
									(iv)The Department of
				Defense, including the Army Corps of Engineers and the Navy.
									(v)The Department of
				Homeland Security, including the United States Fire Administration in the
				Federal Emergency Management Agency.
									(vi)The National
				Aeronautics and Space Administration.
									(vii)The National
				Science Foundation.
									(viii)Other Federal
				agencies, as
				appropriate.
									.
					(3)Role of the
			 ChairSection 7001(a)(4) of such Act (33 U.S.C. 2761(a)(4)) is
			 amended to read as follows:
						
							(4)Chair
								(A)In
				generalA representative of
				the Coast Guard shall serve as Chair.
								(B)Role of
				ChairThe primary role of the Chair shall be to ensure
				that—
									(i)the activities of
				the Interagency Committee and the agencies listed in paragraph (3)(B) are
				coordinated;
									(ii)the
				implementation plans required under subsection (b)(1) are completed and
				submitted;
									(iii)the annual
				reports required under subsection (e) are completed and submitted;
									(iv)the Interagency Committee meets in
				accordance with the requirements of paragraph (5); and
									(v)the Oil Pollution Research Advisory
				Committee under subsection (f) is established and
				utilized.
									.
					(4)ActivitiesSection
			 7001(a) of such Act (33 U.S.C. 2761(a)) is amended by adding at the end the
			 following:
						
							(5)Activities
								(A)Ongoing,
				coordinated effortsThe Interagency Committee shall ensure that
				the research, development, and demonstration efforts authorized by this section
				are coordinated and conducted on an ongoing basis.
								(B)Meetings
									(i)In
				generalThe Interagency
				Committee shall meet, or otherwise communicate, as appropriate, to—
										(I)plan
				program-related activities; and
										(II)determine whether
				the program is resulting in the development of new or improved methods and
				technologies to prevent, detect, respond to, contain, and mitigate oil
				discharge.
										(ii)FrequencyIn
				no event shall the Interagency Committee meet less than once per year.
									(C)Information
				exchangeThe Interagency
				Committee, acting through the Administrator of the National Oceanic and
				Atmospheric Administration, shall develop a national information clearinghouse
				on oil discharge that—
									(i)includes
				scientific information and research on preparedness, response, and restoration;
				and
									(ii)serves as a
				single electronic access and input point for Federal agencies, emergency
				responders, the research community, and other interested parties for such
				information.
									.
					(c)Oil pollution
			 research and technology plan
					(1)Implementation
			 PlanSection 7001(b)(1) of such Act (33 U.S.C. 2761(b)(1)) is
			 amended—
						(A)by striking
			 180 days after the date of enactment of this Act and inserting
			 180 days after the date of enactment of the
			 Oil Pollution Research and Development
			 Program Reauthorization Act of 2011 and periodically thereafter,
			 as appropriate, but not less than once every 5 years;
						(B)by striking subparagraph (A) and inserting
			 the following:
							
								(A)identify the roles and responsibilities of
				each member agency of the Interagency Committee under subsection (a)(3)(A) and
				each of the collaborating agencies under subsection
				(a)(3)(B);
								;
						(C)in subparagraph (B) by inserting
			 containment, after response,;
						(D)in subparagraph (D) by inserting
			 containment, after response,;
						(E)by striking and at the end
			 of subparagraph (E);
						(F)in subparagraph (F)—
							(i)by striking the States, regional oil
			 pollution research needs and inserting State and tribal
			 governments, regional oil pollution research needs, including natural seeps and
			 pollution resulting from importing oil from overseas,; and
							(ii)by
			 striking the period at the end and inserting a semicolon; and
							(G)by adding at the end the following new
			 subparagraphs:
							
								(G)identify the information needed to conduct
				risk assessment and risk analysis research to effectively prevent oil
				discharges, including information on human factors and decisionmaking, and to
				protect the environment; and
								(H)identify a methodology that—
									(i)provides for the solicitation, evaluation,
				preapproval, funding, and utilization of technologies and research projects
				developed by the public and private sector in advance of future oil discharges;
				and
									(ii)where
				appropriate, ensures that such technologies are readily available for rapid
				testing and potential deployment and that research projects can be implemented
				during an incident
				response.
									.
						(2)Advice and
			 guidanceSection 7001(b) of such Act (33 U.S.C. 2761(b)) is
			 amended by striking paragraph (2) and all that follows through under
			 this section. and by inserting the following:
						
							(2)Advice and
				guidance
								(A)In
				generalThe Chair shall
				solicit advice and guidance in the development of the research plan under
				paragraph (1) from—
									(i)the Oil Pollution
				Research Advisory Committee established under subsection (f);
									(ii)the National
				Institute of Standards and Technology on issues relating to quality assurance
				and standards measurements;
									(iii)third party
				standard-setting organizations on issues relating to voluntary consensus
				standards; and
									(iv)the public in
				accordance with subparagraph (B).
									(B)Public
				commentPrior to the
				submission of the research plan to Congress under paragraph (1), the research
				plan shall be published in the Federal Register and subject to a public comment
				period of 30 days. The Chair shall review the public comments received and
				incorporate those comments into the plan, as
				appropriate.
								.
				
					(3)ReviewSection
			 7001(b) of such Act (33 U.S.C. 2761(b)) is further amended by adding at the end
			 the following:
						
							(3)ReviewAfter the submission of each research plan
				to Congress under paragraph (1), the Chair shall contract with the National
				Academy of Sciences—
								(A)to review the
				research plan;
								(B)to assess the
				adequacy of the research plan; and
								(C)to submit a report
				to Congress on the conclusions of the assessment.
								(4)Incorporation of
				recommendationsThe Chair shall address any recommendations in
				the review conducted under paragraph (3) and shall incorporate such
				recommendations into the research plan, as
				appropriate.
							.
					(d)Oil pollution
			 research and development program
					(1)EstablishmentSection 7001(c)(1) of such Act (33 U.S.C.
			 2761(c)(1)) is amended by striking research and development, as provided
			 in this subsection and inserting research, development, and
			 demonstration, as provided in this subsection and subsection
			 (a)(2).
					(2)Innovative oil
			 pollution technologySection
			 7001(c)(2) of such Act (33 U.S.C. 2761(c)(2)) is amended—
						(A)in the matter
			 before subparagraph (A), by striking preventing or mitigating
			 and inserting preventing, detecting, containing, recovering, or
			 mitigating;
						(B)by striking
			 subparagraph (I);
						(C)by redesignating
			 subparagraph (J) as subparagraph (I);
						(D)by striking the
			 period at the end of subparagraph (I) (as so redesignated) and by inserting at
			 the end a semicolon; and
						(E)by adding at the
			 end the following:
							
								(J)technologies and methods to address oil
				discharge on land and in inland waters, coastal areas, offshore areas,
				including deepwater and ultra-deepwater areas, and polar and other icy areas;
				and
								(K)modeling and simulation capabilities,
				including tools and technologies, that can be used to facilitate effective
				recovery and containment of oil discharge during incident
				response.
								.
						(3)Oil pollution
			 technology evaluationSection 7001(c)(3) of such Act (33 U.S.C.
			 2761(c)(3)) is amended to read as follows:
						
							(3)Oil pollution
				technology evaluationThe
				program established under this subsection shall provide for the evaluation of
				oil pollution prevention, containment, and mitigation technologies,
				including—
								(A)the evaluation of
				the performance and effectiveness of such technologies in preventing,
				detecting, containing, recovering, and mitigating oil discharges;
								(B)the evaluation of
				the environmental effects of the use of such technologies;
								(C)the evaluation and
				testing of technologies developed independently of the research and development
				program established under this subsection, including technologies developed by
				small businesses;
								(D)the establishment,
				with the advice and guidance of the National Institute of Standards and
				Technology, of standards and testing protocols traceable to national standards
				to measure the performance of oil pollution prevention, containment, or
				mitigation technologies;
								(E)an evaluation of
				the environmental effects and utility of controlled field testing;
								(F)the use, where appropriate, of controlled
				field testing to evaluate real-world application of new or improved oil
				discharge prevention, response, containment, recovery, or mitigation
				technologies;
								(G)an evaluation of
				the effectiveness of oil pollution prevention technologies based on
				probabilistic risk analyses of the system; and
								(H)research conducted by the Environmental
				Protection Agency and other appropriate Federal agencies for the evaluation and
				testing of technologies that demonstrate—
									(i)maximum
				effectiveness, including application and delivery mechanisms; and
									(ii)minimum effects,
				including toxicity, to human health and the environment in both the near-term
				and
				long-term.
									.
					(4)Oil pollution
			 effects researchSection
			 7001(c)(4) of such Act (33 U.S.C. 2761(c)(4)) is amended—
						(A)by striking
			 subparagraph (A) and inserting the following:
							
								(A)In
				general
									(i)EstablishmentThe Interagency Committee, acting through
				the Administrator of the National Oceanic and Atmospheric Administration, shall
				establish a research program to monitor and scientifically evaluate the
				environmental effects, including long-term effects, of oil discharge.
									(ii)SpecificationsSuch
				program shall include the following elements:
										(I)Research on and
				the development of effective tools to detect, measure, observe, analyze,
				monitor, model, and forecast the presence, transport, fate, and effect of an
				oil discharge throughout the environment, including tools and models to
				accurately measure and predict the flow of oil discharged.
										(II)The development
				of methods, including economic methods, to assess and predict damages to
				natural resources, including air quality, resulting from oil discharges,
				including in economically disadvantaged communities and areas.
										(III)The
				identification of types of ecologically sensitive areas at particular risk from
				oil discharges, such as inland waters, coastal areas, offshore areas, including
				deepwater and ultra-deepwater areas, and polar and other icy areas.
										(IV)The preparation
				of scientific monitoring and evaluation plans for the areas identified under
				subclause (III) to be implemented in the event of major oil discharges in such
				areas.
										(V)The collection of
				environmental baseline data in the areas identified under subclause (III) if
				such data are insufficient.
										(VI)The use of both
				onshore and offshore air quality monitoring to study the effects of an oil
				discharge and oil discharge cleanup technologies on air quality.
										(VII)Making the
				results, health, and safety warnings readily available to the public, including
				emergency responders, the research community, local residents, and other
				interested parties.
										(VIII)Research on
				technologies, methods, and standards for protecting removal personnel and for
				volunteers that may participate in incident responses, including training,
				adequate supervision, protective equipment, maximum exposure limits, and
				decontamination
				procedures.
										;
						(B)in subparagraph
			 (B)—
							(i)by
			 striking (B) The Department of Commerce and all that follows
			 through future oil discharges. and inserting the
			 following:
								
									(B)ConditionsThe Interagency Committee, acting through
				the Administrator of the National Oceanic and Atmospheric Administration, shall
				conduct research activities under subparagraph (A) for areas in which—
										(i)the amount of oil
				discharged exceeds 250,000 gallons; and
										(ii)a
				study of the long-term environmental effects of the discharge would be of
				significant scientific value, especially for preventing or responding to future
				oil
				discharges.
										;
							(ii)by
			 striking ATHOS I, and and inserting ATHOS I;;
			 and
							(iii)by
			 striking the period at the end and inserting ; Prince William Sound,
			 where oil was discharged by the EXXON VALDEZ; and the Gulf of Mexico, where oil
			 was discharged by the DEEPWATER HORIZON.; and
							(C)in subparagraph
			 (C) by striking Research and inserting Coordination.—Research.
						(5)Demonstration
			 projectsSection 7001(c)(6) of such Act (33 U.S.C. 2761(c)(6)) is
			 amended—
						(A)by striking the
			 first sentence and inserting the following: The United States Coast
			 Guard, in conjunction with such agencies as the President may designate, shall
			 conduct a total of 2 port oil pollution minimization demonstration projects, 1
			 with the Ports of Los Angeles and Long Beach, California, and 1 with a port on
			 the Great Lakes, for the purpose of developing and demonstrating integrated
			 port oil pollution prevention and cleanup systems that utilize the information
			 and implement the improved practices and technologies developed from the
			 research, development, and demonstration program established in this
			 section.; and
						(B)in the second
			 sentence by striking oil spill and inserting oil
			 discharge.
						(6)Simulated
			 Environmental TestingSection
			 7001(c)(7) of such Act (33 U.S.C. 2761(c)(7)) is amended by inserting
			 Oil pollution technology testing and evaluations shall be given priority
			 over all other activities performed at such Research Center. after
			 evaluations..
					(7)Regional
			 research program
						(A)In
			 generalSection 7001(c)(8) of such Act (33 U.S.C. 2761(c)(8)) is
			 amended—
							(i)in subparagraph
			 (A)—
								(I)by striking
			 program of competitive grants and inserting program of
			 peer-reviewed, competitive grants; and
								(II)by striking
			 (1989) and inserting (2009);
								(ii)in
			 subparagraph (C) by striking the entity or entities which and
			 inserting at least one entity that; and
							(iii)by
			 adding at the end the following new subparagraph:
								
									(H)In carrying out this paragraph, the
				Interagency Committee shall coordinate the program of peer-reviewed,
				competitive grants to universities or other research institutions, including
				Minority Serving Institutions as defined under section 371(a) of the Higher
				Education Act of 1965 (20 U.S.C. 1067q(a)), and provide consideration to such
				institutions in the recommendations for awarding
				grants.
									.
							(B)FundingSection 7001(c)(9) of such Act (33 U.S.C.
			 2761(c)(9)) is amended by striking 1991 and all that follows
			 through shall be available and inserting 2011, 2012,
			 2013, 2014, and 2015, there are authorized to be appropriated from amounts in
			 the Fund $12,000,000.
						(e)International
			 cooperationSection 7001(d) of such Act (33 U.S.C. 2761(d)) is
			 amended to read as follows:
					
						(d)International
				cooperationIn accordance with the research plan submitted under
				subsection (b), the Interagency Committee shall engage in international
				cooperation by—
							(1)harnessing global
				expertise through collaborative partnerships with foreign governments and
				research entities, and domestic and foreign private actors, including
				nongovernmental organizations and private sector companies; and
							(2)leveraging public
				and private capital, technology, expertise, and services towards innovative
				models that can be instituted to conduct collaborative oil pollution research,
				development, and demonstration activities, including controlled field tests of
				oil discharges and other activities designed to improve oil recovery and
				cleanup.
							.
				(f)Annual
			 reportsSection 7001(e) of such Act (33 U.S.C. 2761(e)) is
			 amended to read as follows:
					
						(e)Annual
				report
							(1)Concurrent with
				the submission to Congress of the President’s annual budget request in each
				year after the date of enactment of the Oil
				Pollution Research and Development Program Reauthorization Act of
				2011, the Chair of the Interagency Committee shall submit to
				Congress a report describing the—
								(A)activities carried out under this section
				in the preceding fiscal year, including—
									(i)a
				description of major research conducted on oil discharge prevention, detection,
				containment, recovery, and mitigation techniques in all environments by each
				agency described in subsection (a)(3)(A) and (B); and
									(ii)a
				summary of—
										(I)projects in which
				the agency contributed funding or other resources;
										(II)major projects
				undertaken by State and tribal governments, and foreign governments; and
										(III)major projects
				undertaken by the private sector and educational institutions;
										(B)activities being carried out under this
				section in the current fiscal year, including a description of major research
				and development activities on oil discharge prevention, detection, containment,
				recovery, and mitigation technologies and techniques in all environments that
				each agency will conduct or contribute to; and
								(C)activities proposed to be carried out under
				this section in the subsequent fiscal year, including an analysis of how these
				activities will further the purposes of the program authorized by this
				section.
								(2)If the National
				Academy of Sciences provides recommendations on the research plan under
				subsection (b)(3), the Chair shall include, in the first annual report under
				paragraph (1) of this subsection, a description of those recommendations
				incorporated into the research plan, and a description of, and explanation for,
				any recommendations that are not included in such
				plan.
							.
				(g)Advisory
			 committeeSection 7001 of such Act (33 U.S.C. 2761) is further
			 amended—
					(1)by redesignating
			 subsection (f) as subsection (g); and
					(2)by inserting after
			 subsection (e) the following:
						
							(f)Advisory
				committee
								(1)EstablishmentNot
				later than 90 days after the date of enactment of the
				Oil Pollution Research and Development
				Program Reauthorization Act of 2011, the Chair of the Interagency
				Committee shall establish an advisory committee to be known as the Oil
				Pollution Research Advisory Committee (in this subsection referred to as the
				advisory committee).
								(2)Membership
									(A)In
				generalThe advisory committee shall be composed of members
				appointed by the Chair, in consultation with each member agency described in
				subsection (a)(3), including—
										(i)individuals with
				extensive knowledge and research experience or operational knowledge of
				prevention, detection, response, containment, and mitigation of oil
				discharges;
										(ii)individuals
				broadly representative of stakeholders affected by oil discharges; and
										(iii)other
				individuals, as determined by the Chair.
										(B)LimitationsThe
				Chair shall—
										(i)appoint no more
				than 25 members that shall not include representatives of the Federal
				Government, but may include representatives from State, tribal, and local
				governments; and
										(ii)ensure that no
				class of individuals described in clause (ii) or (iii) of subparagraph (A)
				comprises more than 1/3 of the membership of the advisory
				committee.
										(C)Terms of
				service
										(i)In
				generalMembers shall be appointed for a 3-year term and may
				serve for not more than 2 terms, except as provided in clause (iii).
										(ii)VacanciesVacancy
				appointments shall be for the remainder of the unexpired term of the
				vacancy.
										(iii)Special
				ruleIf a member is appointed to fill a vacancy and the remainder
				of the unexpired term is less than 1 year, the member may subsequently be
				appointed for 2 full terms.
										(D)Compensation and
				expensesMembers of the advisory committee shall not be
				compensated for service on the advisory committee, but may be allowed travel
				expenses, including per diem in lieu of subsistence, in accordance with
				subchapter I of chapter 57 of title 5, United States Code.
									(3)DutiesThe
				advisory committee shall review, advise, and comment on Interagency Committee
				activities, including the following:
									(A)Management and functioning of the
				Interagency Committee.
									(B)Collaboration of
				the Interagency Committee and the agencies listed in subsection
				(a)(3)(B).
									(C)The research and
				technology development of new or improved response capabilities.
									(D)The use of
				cost-effective research mechanisms.
									(E)Research,
				computation, and modeling needs and other resources needed to develop a
				comprehensive program of oil pollution research.
									(4)SubcommitteesThe
				advisory committee may establish subcommittees of its members.
								(5)MeetingsThe
				advisory committee shall meet at least once per year and at other times at the
				call of the Chair of the Interagency Committee.
								(6)ReportThe
				advisory committee shall submit biennial reports to the Interagency Committee
				and Congress on the function, activities, and progress of the Interagency
				Committee and the programs established under this section.
								(7)ExpirationSection
				14 of the Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the
				advisory
				committee.
								.
					(h)Funding
					(1)In
			 generalSection 7001(g) of
			 such Act, as redesignated by subsection (g) of this section, is amended to read
			 as follows:
						
							(g)FundingFrom the amounts authorized in section 321
				of the Implementing the Recommendations of
				the BP Oil Spill Commission Act of 2011, there are authorized to
				be appropriated—
								(1)$16,000,000 to the
				Administrator of the National Oceanic and Atmospheric Administration annually
				to carry out this section; and
								(2)$2,000,000 for
				each of fiscal years 2011, 2012, 2013, and 2014 to carry out the activities in
				subsection
				(c)(6).
								.
					(i)Access to
			 research during an emergencySection 7001 of such Act (33 U.S.C.
			 2761) is amended by adding at the end the following new subsection:
					
						(h)Access to
				research during an emergencyAny entity that receives Federal funding
				for research, the methodologies or results of which may be useful for response
				activities in the event of an oil discharge incident described in sections
				300.300–334 of title 40 of the Code of Federal Regulations, shall, upon request
				to that entity, make the methodologies or results of such research available to
				the Interagency Committee and the Federal On-Scene Coordinator (as defined in
				section 311(a)(21) of the Federal Water Pollution Control Act (33 U.S.C.
				1321(a)(21))). Any methodologies or research results made available under this
				subsection shall be for use only for purposes of the response activities with
				respect to the oil discharge incident, and shall not be available for
				disclosure under section 552 of title 5, United States Code, or included in
				information made publicly available pursuant to this
				Act.
						.
				635.
			 Oil Spill Liability Trust Fund
				(a)Advance
			 paymentsSection 1012 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2712) is amended by adding at the end the following:
					
						(m)Advance
				paymentsThe President shall promulgate regulations that allow
				advance payments to be made from the Fund to States and political subdivisions
				of States for actions taken to prepare for and mitigate substantial threats
				from the discharge of
				oil.
						.
				(b)Oil Spill
			 Liability Trust Fund
					(1)Limitations on
			 expendituresSection 9509(c)
			 of the Internal Revenue Code of 1986 (relating to expenditures from the Oil
			 Spill Liability Trust Fund) is amended—
						(A)by striking
			 paragraph (2);
						(B)by striking
			 Expenditures and all that follows through
			 Amounts in and inserting Expenditures.—Amounts
			 in; and
						(C)by redesignating
			 subparagraphs (A) through (F) as paragraphs (1) through (6), respectively, and
			 indenting appropriately.
						(2)Authority To
			 borrowSection 9509(d) of the Internal Revenue Code of 1986
			 (relating to authority to borrow for the Oil Spill Liability Trust Fund) is
			 amended—
						(A)by striking
			 paragraph (2);
						(B)by redesignating
			 paragraph (3) as paragraph (2); and
						(C)in paragraph (2)
			 (as so redesignated)—
							(i)by
			 striking subparagraph (B); and
							(ii)by
			 redesignating subparagraph (C) as subparagraph (B).
							VIIMiscellaneous
			 Provisions
			701.Repeal of
			 certain taxpayer subsidized royalty relief for the oil and gas
			 industry
				(a)Provisions
			 relating to planning areas offshore AlaskaSection 8(a)(3)(B) of
			 the Outer Continental Shelf Lands Act (43 U.S.C. 1337(a)(3)(B)) is amended by
			 striking and in the Planning Areas offshore Alaska after
			 West longitude.
				(b)Provisions
			 relating to Naval Petroleum Reserve in AlaskaSection 107 of the
			 Naval Petroleum Reserves Production Act of 1976 (as transferred, redesignated,
			 moved, and amended by section 347 of the Energy Policy Act of 2005 (119 Stat.
			 704)) is amended—
					(1)in subsection (i)
			 by striking paragraphs (2) through (6); and
					(2)by striking
			 subsection (k).
					702.Leasing on
			 Indian landsNothing in this
			 Act modifies, amends, or affects leasing on Indian lands as currently carried
			 out by the Bureau of Indian Affairs.
			703.Outer
			 Continental Shelf State boundaries
				(a)GeneralNot
			 later than 2 years after the date of enactment of this Act, the President,
			 acting through the Secretary of the Interior, shall publish a final
			 determination under section 4(a)(2) of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1333(a)(2)) of the boundaries of coastal States projected seaward to
			 the outer margin of the Outer Continental Shelf.
				(b)Notice and
			 commentIn determining the projected boundaries specified in
			 subsection (a), the Secretary shall comply with the notice and comment
			 requirements under chapter 5 of title 5, United States Code.
				(c)Savings
			 clauseThe determination and publication of projected boundaries
			 under subsection (a) shall not be construed to alter, limit, or modify the
			 jurisdiction, control, or any other authority of the United States over the
			 Outer Continental Shelf.
				704.Liability for
			 damages to national wildlife refugesSection 4 of the National Wildlife Refuge
			 System Administration Act of 1966 (16 U.S.C. 668dd) is amended by adding at the
			 end the following new subsection:
				
					(p)Destruction or
				loss of, or injury to, refuge resources
						(1)Liability
							(A)Liability to
				united statesAny person who destroys, causes the loss of, or
				injures any refuge resource is liable to the United States for an amount equal
				to the sum of—
								(i)the amount of the
				response costs and damages resulting from the destruction, loss, or injury;
				and
								(ii)interest on that
				amount calculated in the manner described under section 1005 of the Oil
				Pollution Act of 1990 (33 U.S.C. 2705).
								(B)Liability in
				remAny instrumentality, including a vessel, vehicle, aircraft,
				or other equipment, that destroys, causes the loss of, or injures any refuge
				resource shall be liable in rem to the United States for response costs and
				damages resulting from such destruction, loss, or injury to the same extent as
				a person is liable under subparagraph (A).
							(C)DefensesA
				person is not liable under this paragraph if that person establishes
				that—
								(i)the destruction or
				loss of, or injury to, the refuge resource was caused solely by an act of God,
				an act of war, or an act or omission of a third party, and the person acted
				with due care;
								(ii)the destruction,
				loss, or injury was caused by an activity authorized by Federal or State law;
				or
								(iii)the destruction,
				loss, or injury was negligible.
								(D)Limits to
				liabilityNothing in sections 30501 to 30512 or section 30706 of
				title 46, United States Code, shall limit the liability of any person under
				this section.
							(2)Response
				actionsThe Secretary may undertake or authorize all necessary
				actions to prevent or minimize the destruction or loss of, or injury to, refuge
				resources, or to minimize the imminent risk of such destruction, loss, or
				injury.
						(3)Civil actions
				for response costs and damages
							(A)In
				generalThe Attorney General, upon request of the Secretary, may
				commence a civil action against any person or instrumentality who may be liable
				under paragraph (1) for response costs and damages. The Secretary, acting as
				trustee for refuge resources for the United States, shall submit a request for
				such an action to the Attorney General whenever a person may be liable for such
				costs or damages.
							(B)Jurisdiction and
				venueAn action under this subsection may be brought in the
				United States district court for any district in which—
								(i)the defendant is
				located, resides, or is doing business, in the case of an action against a
				person;
								(ii)the
				instrumentality is located, in the case of an action against an
				instrumentality; or
								(iii)the destruction
				of, loss of, or injury to a refuge resource occurred.
								(4)Use of recovered
				amountsResponse costs and damages recovered by the Secretary
				under this subsection shall be retained by the Secretary in the manner provided
				for in section 107(f)(1) of the Comprehensive Environmental Response,
				Compensation, and Liability Act of 1980 (42 U.S.C. 9607(f)(1)) and used as
				follows:
							(A)Response
				costsAmounts recovered by the United States for costs of
				response actions and damage assessments under this subsection shall be used, as
				the Secretary considers appropriate—
								(i)to
				reimburse the Secretary or any other Federal or State agency that conducted
				those activities; and
								(ii)after
				reimbursement of such costs, to restore, replace, or acquire the equivalent of
				any refuge resource.
								(B)Other
				amountsAll other amounts recovered shall be used, in order of
				priority—
								(i)to
				restore, replace, or acquire the equivalent of the refuge resources that were
				the subject of the action, including the costs of monitoring the refuge
				resources;
								(ii)to restore
				degraded refuge resources of the refuge that was the subject of the action,
				giving priority to refuge resources that are comparable to the refuge resources
				that were the subject of the action; and
								(iii)to restore
				degraded refuge resources of other refuges.
								(5)DefinitionsIn
				this subsection, the term—
							(A)damages
				includes—
								(i)compensation
				for—
									(I)(aa)the cost of replacing,
				restoring, or acquiring the equivalent of a refuge resource; and
										(bb)the value of the lost use of a refuge
				resource pending its restoration or replacement or the acquisition of an
				equivalent refuge resource; or
										(II)the value of a
				refuge resource if the refuge resource cannot be restored or replaced or if the
				equivalent of such resource cannot be acquired;
									(ii)the cost of
				conducting damage assessments;
								(iii)the reasonable
				cost of monitoring appropriate to the injured, restored, or replaced refuge
				resource; and
								(iv)the cost of
				enforcement actions undertaken by the Secretary in response to the destruction
				or loss of, or injury to, a refuge resource;
								(B)response
				costs means the costs of actions taken or authorized by the Secretary
				to minimize destruction or loss of, or injury to, refuge resources, or to
				minimize the imminent risks of such destruction, loss, or injury, including
				costs related to seizure, forfeiture, storage, or disposal arising from
				liability, or to monitor ongoing effects of incidents causing such destruction,
				loss, or injury under this subsection; and
							(C)refuge
				resource means any living or nonliving resource of a refuge that
				contributes to the conservation, management, and restoration mission of the
				System, including living or nonliving resources of a marine national monument
				that may be managed as a unit of the
				System.
							.
			705.Strengthening
			 coastal State oil spill planning and responseThe Coastal Zone Management Act of 1972 (16
			 U.S.C. 1451 et seq.) is amended adding at the end the following new
			 section:
				
					320.Strengthening
				coastal state oil spill response and planning
						(a)Grants to
				statesThe Secretary may make grants to eligible coastal
				States—
							(1)to revise
				management programs approved under section 306 (16 U.S.C. 1455) to identify and
				implement new enforceable policies and procedures to ensure sufficient response
				capabilities at the State level to address the environmental, economic, and
				social impacts of oil spills or other accidents resulting from Outer
				Continental Shelf energy activities with the potential to affect any land or
				water use or natural resource of the coastal zone; and
							(2)to review and
				revise where necessary applicable enforceable policies within approved State
				management programs affecting coastal energy activities and energy to ensure
				that these policies are consistent with—
								(A)other emergency
				response plans and policies developed under Federal or State law; and
								(B)new policies and
				procedures developed under paragraph (1); and
								(3)after a State has
				adopted new or revised enforceable policies and procedures under paragraphs (1)
				and (2)—
								(A)the State shall
				submit the policies and procedures to the Secretary; and
								(B)the Secretary
				shall notify the State whether the Secretary approves or disapproves the
				incorporation of the policies and procedures into the State’s management
				program pursuant to section 306(e).
								(b)ElementsNew
				enforceable policies and procedures developed by coastal States with grants
				awarded under this section shall consider, but not be limited to—
							(1)other existing
				emergency response plans, procedures and enforceable policies developed under
				other Federal or State law that affect the coastal zone;
							(2)identification of
				critical infrastructure essential to facilitate spill or accident response
				activities;
							(3)identification of
				coordination, logistics and communication networks between Federal and State
				government agencies, and between State agencies and affected local communities,
				to ensure the efficient and timely dissemination of data and other
				information;
							(4)inventories of
				shore locations and infrastructure and equipment necessary to respond to oil
				spills or other accidents resulting from Outer Continental Shelf energy
				activities;
							(5)identification and
				characterization of significant or sensitive marine ecosystems or other areas
				possessing important conservation, recreational, ecological, historic, or
				aesthetic values;
							(6)inventories and
				surveys of shore locations and infrastructure capable of supporting alternative
				energy development; and
							(7)other information
				or actions as may be necessary.
							(c)GuidelinesThe
				Secretary shall, within 180 days after the date of enactment of this section
				and after consultation with the coastal states, publish guidelines for the
				application for and use of grants under this section.
						(d)ParticipationA
				coastal state shall provide opportunity for public participation in developing
				new enforceable policies and procedures under this section pursuant to sections
				306(d)(1) and 306(e), especially by relevant Federal agencies, other coastal
				state agencies, local governments, regional organizations, port authorities,
				and other interested parties and stakeholders, public and private, that are
				related to, or affected by Outer Continental Shelf energy activities.
						(e)Annual
				grants
							(1)In
				generalFor each of fiscal years 2011 through 2015, the Secretary
				may make a grant to a coastal state to develop new enforceable polices and
				procedures as required under this section.
							(2)Grant amounts
				and limit on awardsThe amount of any grant to any one coastal
				State under this section shall not exceed $750,000 for any fiscal year. No
				coastal state may receive more than two grants under this section.
							(3)No State
				matching contribution requiredAs it is in the national interest
				to be able to respond efficiently and effectively at all levels of government
				to oil spills and other accidents resulting from Outer Continental Shelf energy
				activities, a coastal state shall not be required to contribute any portion of
				the cost of a grant awarded under this section.
							(4)Secretarial
				review and limit on awardsAfter an initial grant is made to a
				coastal state under this section, no subsequent grant may be made to that
				coastal state under this section unless the Secretary finds that the coastal
				state is satisfactorily developing revisions to address offshore energy
				impacts. No coastal state is eligible to receive grants under this section for
				more than 2 fiscal years.
							(f)ApplicabilityThe requirements of this section shall only
				apply if appropriations are provided to the Secretary to make grants under this
				section. This section shall not be construed to convey any new authority to any
				coastal state, or repeal or supersede any existing authority of any coastal
				state, to regulate the siting, licensing, leasing, or permitting of energy
				facilities in areas of the Outer Continental Shelf under the administration of
				the Federal Government. Nothing in this section repeals or supersedes any
				existing coastal state authority.
						(g)Assistance by
				the SecretaryThe Secretary as authorized under section 310(a)
				and to the extent practicable, shall make available to coastal states the
				resources and capabilities of the National Oceanic and Atmospheric
				Administration to provide technical assistance to the coastal states to prepare
				revisions to approved management programs to meet the requirements under this
				section.
						.
			706.Information
			 sharingSection 388(b) of the
			 Energy Policy Act of 2005 (43 U.S.C. 1337 note) is amended by adding at the end
			 the following:
				
					(4)Availability of
				data and informationAll heads of departments and agencies of the
				Federal Government shall, upon request of the Secretary, provide to the
				Secretary all data and information that the Secretary deems necessary for the
				purpose of including such data and information in the mapping initiative,
				except that no department or agency of the Federal Government shall be required
				to provide any data or information that is privileged or
				proprietary.
					.
			707.Limitation on
			 use of fundsNone of the funds
			 authorized or made available by this Act may be used to carry out any activity
			 or pay any costs for removal or damages for which a responsible party (as such
			 term is defined in section 1001 of the Oil Pollution Act of 1990 (33 U.S.C.
			 2701)) is liable under the Oil Pollution Act of 1990 (33 U.S.C. 2701 et seq.)
			 or other law.
			708.Environmental
			 reviewSection 390 of the
			 Energy Policy Act of 2005 (Public Law 109–58; 42 U.S.C. 15942) is
			 repealed.
			709.Government
			 Accountability Office evaluation
				(a)EvaluationThe Comptroller General shall conduct an
			 evaluation of the Department of the Interior to determine—
					(1)whether the
			 reforms carried out under this Act and the amendments made by this Act address
			 concerns of the Government Accountability Office and the Inspector General
			 expressed before the date of enactment of this Act;
					(2)whether the increased hiring authority
			 given to the Secretary of the Interior under this Act and the amendments made
			 by this Act has resulted in the Department of the Interior being more effective
			 in addressing its oversight missions; and
					(3)whether there has been a sufficient
			 reduction in the conflict between mission and interest within the Department of
			 the Interior.
					(b)ReportNot
			 later than 3 years after the date of enactment of this Act, the Comptroller
			 General shall submit to Congress a report containing the results of the
			 evaluation conducted under subsection (a).
				710.Study on relief
			 wellsNot later than 60 days
			 after the date of enactment of this Act, the Secretary shall enter into an
			 arrangement with the National Academy of Engineering under which the Academy
			 shall, not later than 1 year after such arrangement is entered into, submit to
			 the Secretary and to Congress a report that assesses the economic, safety, and
			 environmental impacts of requiring that 1 or more relief wells be drilled in
			 tandem with the drilling of some or all wells subject to the requirements of
			 this Act and the amendments made by this Act.
			711.Flow rate
			 technical group
				(a)EstablishmentWithin
			 180 days after the date of enactment of this Act, the Secretary, acting through
			 the Director of the United States Geologic Survey, shall establish a permanent
			 Flow Rate Technical Group to develop and maintain expertise in measuring and
			 estimating flow rates and spill volumes.
				(b)MembershipThe
			 Flow Rate Technical Group shall be chaired by the Director of the United States
			 Geologic Survey and shall include representatives from the Coast Guard, the
			 National Oceanic and Atmospheric Administration, the Department of Energy, the
			 national laboratories, and academic institutions.
				(c)Application of
			 the Federal Advisory Committee ActThe Task Force shall not be
			 considered an advisory committee under the Federal Advisory Committee Act (5
			 U.S.C. App.).
				VIIIStudy of
			 actions to improve the accuracy of collection of royalties
			801.Short
			 titleThis title may be cited
			 as the Study of Ways To Improve the
			 Accuracy of the Collection of Federal Oil, Condensate, and Natural Gas
			 Royalties Act of 2011.
			802.Study of
			 actions to improve the accuracy of collection of Federal oil, condensate, and
			 natural gas royaltiesThe
			 Secretary of the Interior shall seek to enter into an arrangement with the
			 National Academy of Engineering under which the Academy, by not later than six
			 months after the date of the enactment of this Act, shall study and report to
			 the Secretary regarding whether the accuracy of collection of royalties on
			 production of oil, condensate, and natural gas under leases of Federal lands
			 (in eluding submerged and deep water lands) and Indian lands would be improved
			 by any of the following:
				(1)Requiring the
			 installation of digital meters, calibrated at least monthly to an absolute zero
			 value, for all lands from which natural gas (including condensate) is produced
			 under such leases.
				(2)Requiring
			 that—
					(A)the size of every
			 orifice plate on each natural gas well operated under such leases be inspected
			 at least quarterly by the Secretary; and
					(B)chipped orifice
			 plates and wrong-sized orifice plates be replaced immediately after those
			 inspections and reported to the Secretary for retroactive volume measurement
			 corrections and royalty payments with interest of 8 percent compounded
			 monthly.
					(3)Requiring that any
			 plug valves that are in natural gas gathering lines be removed and replaced
			 with ball valves.
				(4)Requiring
			 that—
					(A)all meter runs
			 should be opened for inspection by the Secretary and the producer at all times;
			 and
					(B)any welding or
			 closing of the meter runs leading to the orifice plates should be prohibited
			 unless authorized by the Secretary.
					(5)Requiring the installation of straightening
			 vanes approximately 10 feet before natural gas enters each orifice meter,
			 including each master meter and each sales meter.
				(6)Requiring that all
			 master meters be inspected and the results of such inspections be made
			 available to the Secretary and the producers immediately.
				(7)Requiring
			 that—
					(A)all sampling of
			 natural gas for heating content analysis be performed monthly upstream of each
			 natural gas meter, including upstream of each master meter;
					(B)records of such
			 sampling and heating content analysis be maintained by the purchaser and made
			 available to the Secretary and to the producer monthly;
					(C)probes for such
			 upstream sampling be installed upstream within three feet of each natural gas
			 meter;
					(D)any oil and
			 natural gas lease for which heat content analysis is falsified shall be subject
			 to cancellation;
					(E)natural gas
			 sampling probes be located—
						(i)upstream of the
			 natural gas meter at all times;
						(ii)within a few feet
			 of the natural gas meter; and
						(iii)after the
			 natural gas goes through a Welker or Y–Z vanishing chamber; and
						(F)temperature probes
			 and testing probes be located between the natural gas sampling probe and the
			 orifice of the natural gas meter.
					(8)Prohibiting the
			 dilution of natural gas with inert nitrogen or inert carbon dioxide gas for
			 royalty determination, sale, or resale at any point.
				(9)Requiring that both the measurement of the
			 volume of natural gas and the heating content analyses be reported only on the
			 basis of 14.73 PSI and 60 degrees Fahrenheit, regardless of the elevation above
			 sea level of such volume measurement and heating content analysis, for both
			 purchases and sales of natural gas.
				(10)Prohibiting the
			 construction of bypass pipes that go around the natural gas meter, and imposing
			 criminal penalties for any such construction or subsequent removal including,
			 but not limited to, automatic cancellation of the lease.
				(11)Requiring that all natural gas sold to
			 consumers have a minimum BTU content of 960 at an atmospheric pressure of 14.73
			 PSI and be at a temperature of 60 degrees Fahrenheit, as required by the State
			 of Wyoming Public Utilities Commission.
				(12)Requiring that all natural gas sold in the
			 USA will be on a MMBTU basis with the BTU content adjusted for elevation above
			 sea level in higher altitudes. Thus all natural gas meters must correct for BTU
			 content in higher elevations (altitudes).
				(13)Issuance by the
			 Secretary of rules for the measurement at the wellhead of the standard volume
			 of natural gas produced, based on independent industry standards such as those
			 suggested by the American Society of Testing Materials (ASTM).
				(14)Requiring use of
			 the fundamental orifice meter mass flow equation, as revised in 1990, for
			 calculating the standard volume of natural gas produced.
				(15)Requiring the use
			 of Fpv in standard volume measurement computations as described in the 1992
			 American Gas Association Report No. 8 entitled Compressibility Factor of
			 Natural Gas and Other Related Hydrocarbon Gases.
				(16)Requiring that
			 gathering lines must be constructed so as to have as few angles and turns as
			 possible, with a maximum of three angles, before they connect with the natural
			 gas meter.
				(17)Requiring that
			 for purposes of reporting the royalty value of natural gas, condensate, oil,
			 and associated natural gases, such royalty value must be based upon the natural
			 gas’ condensate’s, oil’s, and associated natural gases’ arm’s length,
			 independent market value, as reported in independent, respected market reports
			 such as Platts or Bloombergs, and not based upon industry controlled posted
			 prices, such as Koch’s.
				(18)Requiring that
			 royalties be paid on all the condensate recovered through purging gathering
			 lines and pipelines with a cone-shaped device to push out condensate (popularly
			 referred to as a pig) and on condensate recovered from separators, dehydrators,
			 and processing plants.
				(19)Requiring that all royalty deductions for
			 dehydration, treating, natural gas gathering, compression, transportation,
			 marketing, removal of impurities such as carbon dioxide
			 (CO2), nitrogen (N2), hydrogen
			 sulphide (H2S), mercaptain (HS), helium (He), and other
			 similar charges on natural gas, condensate, and oil produced under such leases
			 that are now in existence be eliminated.
				(20)Requiring that at
			 all times—
					(A)the quantity,
			 quality, and value obtained for natural gas liquids (condensate) be reported to
			 the Secretary; and
					(B)such reported
			 value be based on fair independent arm’s length market value.
					(21)Issuance by the
			 Secretary of regulations that prohibit venting or flaring (or both) of natural
			 gas in cases for which technology exists to reasonably prevent it, strict
			 enforcement of such prohibitions, and cancellation of leases for
			 violations.
				(22)Requiring lessees
			 to pay full royalties on any natural gas that is vented, flared, or otherwise
			 avoidably lost.
				(23)(A)Requiring payment of
			 royalties on carbon dioxide at the wellhead used for tertiary oil recovery from
			 depleted oil fields on the basis of 5 percent of the West Texas Intermediate
			 crude oil fair market price to be used for one MCF (1,000 cubic feet) of carbon
			 dioxide gas.
					(B)Requiring that—
						(i)carbon dioxide used for edible
			 purposes should be subjected to a royalty per thousand cubic feet (MCF) on the
			 basis of the sales price at the downstream delivery point without deducting for
			 removal of impurities, processing, transportation, and marketing costs;
						(ii)such price to apply with respect
			 to gaseous forms, liquid forms, and solid (dry ice) forms of carbon dioxide
			 converted to equivalent MCF; and
						(iii)such royalty to apply with
			 respect to both a direct producer of carbon dioxide and purchases of carbon
			 dioxide from another person that is either affiliated or not affiliated with
			 the purchaser.
						(24)Requiring
			 that—
					(A)royalties be paid
			 on the fair market value of nitrogen extracted from such leases that is used
			 industrially for well stimulation, helium recovery, or other uses; and
					(B)royalties be paid
			 on the fair market value of ultimately processed helium recovered from such
			 leases.
					(25)Allowing only 5
			 percent of the value of the elemental sulfur recovered during processing of
			 hydrogen sulfide gas from such leases to be deducted for processing costs in
			 determining royalty payments.
				(26)Requiring that
			 all heating content analysis of natural gas be conducted to a minimum level of
			 C15.
				(27)Eliminating
			 artificial conversion from dry BTU to wet BTU, and requiring that natural gas
			 be analyzed and royalties paid for at all times on the basis of dry BTU
			 only.
				(28)Requiring that
			 natural gas sampling be performed at all times with a floating piston cylinder
			 container at the same pressure intake as the pressure of the natural gas
			 gathering line.
				(29)Requiring use of
			 natural gas filters with a minimum of 10 microns, and preferably 15 microns,
			 both in the intake to natural gas sampling containers and in the exit from the
			 natural gas sampling containers into the chromatograph.
				(30)Mandate the use
			 of a Quad Unit for both portable and stationary chromatographs in order to
			 correct for the presence of nitrogen and oxygen, if any, in certain natural gas
			 streams.
				(31)Require the
			 calibration of all chromatograph equipment every three months and the use of
			 only American Gas Association-approved standard comparison containers for such
			 calibration.
				(32)Requiring payment of royalties on any such
			 natural gas stored on Federal or Indian lands on the basis of corresponding
			 storage charges for the use of Federal or Indian lands, respectively, for such
			 storage service.
				(33)Imposing
			 penalties for the intentional nonpayment of royalties for natural gas liquids
			 recovered—
					(A)from purging of
			 natural gas gathering lines and natural gas pipelines; or
					(B)from field
			 separators, dehydrators, and processing plants,
					including
			 cancellation of oil and natural gas leases and criminal penalties.(34)Requiring that the separator, dehydrator,
			 and natural gas meter be located within 100 feet of each natural gas
			 wellhead.
				(35)Requiring that BTU heating content analysis
			 be performed when the natural gas is at a temperature of 140 to 150 degrees
			 Fahrenheit at all times, as required by the American Gas Association (AGA)
			 regulations.
				(36)Requiring that
			 heating content analysis and volume measurements are identical at the sales
			 point to what they are at the purchase point, after allowing for a small volume
			 for leakage in old pipes, but with no allowance for heating content
			 discrepancy.
				(37)Verification by the Secretary that the
			 specific gravity of natural gas produced under such leases, as measured at the
			 meter run, corresponds to the heating content analysis data for such natural
			 gas, in accordance with the Natural Gas Processors Association Publication
			 2145–71(1), entitled Physical Constants Of Paraffin Hydrocarbons And
			 Other Components Of Natural Gas, and reporting of all discrepancies
			 immediately.
				(38)Prohibiting all
			 deductions on royalty payments for marketing of natural gas, condensate, and
			 oil by an affiliate or agent.
				(39)Requiring that
			 all standards of the American Petroleum Institute, the American Gas
			 Association, the Gas Processors Association, and the American Society of
			 Testing Materials, Minerals Management Service Order No. 5, and all other
			 Minerals Management Service orders be faithfully observed and applied, and
			 willful misconduct of such standards and orders be subject to oil and gas lease
			 cancellation.
				803.DefinitionsIn this title:
				(1)Covered
			 landsThe term covered lands means—
					(A)all Federal
			 onshore lands and offshore lands that are under the administrative jurisdiction
			 of the Department of the Interior for purposes of oil and gas leasing;
			 and
					(B)Indian onshore
			 lands.
					(2)SecretaryThe
			 term Secretary means the Secretary of the Interior.
				IXOffshore Oil and
			 Gas Worker Whistleblower Protection
			901.Short
			 titleThis title may be cited
			 as the Offshore Oil and Gas Worker
			 Whistleblower Protection Act of 2011.
			902.Whistleblower
			 protections; employee protection from other retaliation
				(a)Prohibition
			 Against Retaliation
					(1)In
			 generalNo employer may discharge or otherwise discriminate
			 against a covered employee because the covered employee, whether at the covered
			 employee’s initiative or in the ordinary course of the covered employee’s
			 duties—
						(A)provided, caused
			 to be provided, or is about to provide or cause to be provided to the employer
			 or to a Federal or State government official, information relating to any
			 violation of, or any act or omission the covered employee reasonably believes
			 to be a violation of, any provision of the Outer Continental Shelf Lands Act
			 (43 U.S.C. 1301 et seq.), or any order, rule, regulation, standard, or
			 prohibition under that Act, or exercised any rights provided to employees under
			 that Act;
						(B)testified or is
			 about to testify in a proceeding concerning such violation;
						(C)assisted or
			 participated or is about to assist or participate in such a proceeding;
						(D)testified or is
			 about to testify before Congress on any matter covered by such Act;
						(E)objected to, or refused to participate in
			 any activity, policy, practice, or assigned task that the covered employee
			 reasonably believed to be in violation of any provision of such Act, or any
			 order, rule, regulation, standard, or ban under such Act;
						(F)reported to the employer or a State or
			 Federal government official any of the following related to the employer’s
			 activities described in section 1003(1): an illness, injury, unsafe condition,
			 or information regarding the adequacy of any oil spill response plan required
			 by law; or
						(G)refused to perform
			 the covered employee’s duties, or exercised stop work authority, related to the
			 employer’s activities described in section 1003(1) if the covered employee had
			 a good faith belief that performing such duties could result in injury to or
			 impairment of the health of the covered employee or other employees, or cause
			 an oil spill to the environment.
						(2)Good faith
			 beliefFor purposes of paragraph (1)(E), the circumstances
			 causing the covered employee’s good faith belief that performing such duties
			 would pose a health and safety hazard shall be of such a nature that a
			 reasonable person under circumstances confronting the covered employee would
			 conclude there is such a hazard.
					(b)Process
					(1)In
			 generalA covered employee who believes that he or she has been
			 discharged or otherwise discriminated against (hereafter referred to as the
			 complainant) by any employer in violation of subsection (a)(1)
			 may, not later than 180 days after the date on which such alleged violation
			 occurs or the date on which the covered employee knows or should reasonably
			 have known that such alleged violation occurred, file (or have any person file
			 on his or her behalf) a complaint with the Secretary of Labor (referred to in
			 this section as the Secretary) alleging such discharge or
			 discrimination and identifying employer or employers responsible for such act.
			 Upon receipt of such a complaint, the Secretary shall notify, in writing, the
			 employer or employers named in the complaint of the filing of the complaint, of
			 the allegations contained in the complaint, of the substance of evidence
			 supporting the complaint, and of the opportunities that will be afforded to
			 such person under paragraph (2).
					(2)Investigation
						(A)In
			 generalNot later than 90 days after the date of receipt of a
			 complaint filed under paragraph (1) the Secretary shall initiate an
			 investigation and determine whether there is reasonable cause to believe that
			 the complaint has merit and notify, in writing, the complainant and the
			 employer or employers alleged to have committed a violation of subsection
			 (a)(1) of the Secretary’s findings. The Secretary shall, during such
			 investigation afford the complainant and the employer or employers named in the
			 complaint an opportunity to submit to the Secretary a written response to the
			 complaint and an opportunity to meet with a representative of the Secretary to
			 present statements from witnesses. The complainant shall be provided with an
			 opportunity to review the information and evidence provided by employer or
			 employers to the Secretary, and to review any response or rebuttal by such the
			 complaint, as part of such investigation.
						(B)Reasonable cause
			 found; preliminary orderIf the Secretary concludes that there is
			 reasonable cause to believe that a violation of subsection (a)(1) has occurred,
			 the Secretary shall accompany the Secretary’s findings with a preliminary order
			 providing the relief prescribed by paragraph (3)(B). Not later than 30 days
			 after the date of notification of findings under this paragraph, the employer
			 or employers alleged to have committed the violation or the complainant may
			 file objections to the findings or preliminary order, or both, and request a
			 hearing on the record before an administrative law judge of the Department of
			 Labor. The filing of such objections shall not operate to stay any
			 reinstatement remedy contained in the preliminary order. Any such hearing shall
			 be conducted expeditiously. If a hearing is not requested in such 30-day
			 period, the preliminary order shall be deemed a final order that is not subject
			 to judicial review. The Secretary of Labor is authorized to enforce preliminary
			 reinstatement orders in the United States district court for the district in
			 which the violation was found to occur, or in the United States district court
			 for the District of Columbia.
						(C)Dismissal of
			 complaint
							(i)Standard for
			 complainantThe Secretary shall dismiss a complaint filed under
			 this subsection and shall not conduct an investigation otherwise required under
			 subparagraph (A) unless the complainant makes a prima facie showing that any
			 behavior described in subparagraphs (A) through (G) of subsection (a)(1) was a
			 contributing factor in the adverse action alleged in the complaint.
							(ii)Standard for
			 employerNotwithstanding a finding by the Secretary that the
			 complainant has made the showing required under clause (i), no investigation
			 otherwise required under subparagraph (A) shall be conducted if the employer
			 demonstrates, by clear and convincing evidence, that the employer would have
			 taken the same adverse action in the absence of that behavior.
							(iii)Violation
			 standardThe Secretary may determine that a violation of
			 subsection (a)(1) has occurred only if the complainant demonstrates that any
			 behavior described in subparagraphs (A) through (G) of such subsection was a
			 contributing factor in the adverse action alleged in the complaint.
							(iv)Relief
			 standardRelief may not be ordered under subparagraph (A) if the
			 employer demonstrates by clear and convincing evidence that the employer would
			 have taken the same adverse action in the absence of that behavior.
							(3)Orders
						(A)In
			 generalNot later than 90 days after the receipt of a request for
			 a hearing under subsection (b)(2)(B), the administrative law judge shall issue
			 findings of fact and order the relief provided under this paragraph or deny the
			 complaint. At any time before issuance of an order, a proceeding under this
			 subsection may be terminated on the basis of a settlement agreement entered
			 into by the Secretary, the complainant, and the person alleged to have
			 committed the violation. Such a settlement may not be agreed by such parties if
			 it contains conditions which conflict with rights protected under this title,
			 are contrary to public policy, or include a restriction on a complainant’s
			 right to future employment with employers other than the specific employers
			 named in the complaint.
						(B)Content of
			 orderIf, in response to a complaint filed under paragraph (1),
			 the administrative law judge determines that a violation of subsection (a)(1)
			 has occurred, the administrative law judge shall order the employer or
			 employers who committed such violation—
							(i)to
			 take affirmative action to abate the violation;
							(ii)to
			 reinstate the complainant to his or her former position together with
			 compensation (including back pay and prejudgment interest) and restore the
			 terms, conditions, and privileges associated with his or her employment;
			 and
							(iii)to
			 provide compensatory and consequential damages, and, as appropriate, exemplary
			 damages to the complainant.
							(C)Attorney
			 feesIf such an order is issued under this paragraph, the
			 Secretary, at the request of the complainant, shall assess against the employer
			 or employers a sum equal to the aggregate amount of all costs and expenses
			 (including attorneys’ and expert witness fees) reasonably incurred by the
			 complainant for, or in connection with, the bringing of the complaint upon
			 which the order was issued at the conclusion of any stage of the
			 proceeding.
						(D)Bad faith
			 claimIf the Secretary finds that a complaint under paragraph (1)
			 is frivolous or has been brought in bad faith, the Secretary may award to the
			 prevailing employer reasonable attorneys’ fees, not exceeding $1,000, to be
			 paid by the complainant.
						(E)Administrative
			 appealNot later than 30 days after the receipt of findings of
			 fact or an order under subparagraph (B), the employer or employers alleged to
			 have committed the violation or the complainant may file, with objections, an
			 administrative appeal with the Secretary, who may designate such appeal to a
			 review board. In reviewing a decision and order of the administrative law
			 judge, the Secretary shall affirm the decision and order if it is determined
			 that the factual findings set forth therein are supported by substantial
			 evidence and the decision and order are made in accordance with applicable law.
			 The Secretary shall issue a final decision and order affirming, or reversing,
			 in whole or in part, the decision under review within 90 days after receipt of
			 the administrative appeal under this subparagraph. If it is determined that a
			 violation of subsection (a)(1) has occurred, the Secretary shall order relief
			 provided under subparagraphs (B) and (C). Such decision shall constitute a
			 final agency action with respect to the matter appealed.
						(4)Action in
			 court
						(A)In
			 generalIf the Secretary has not issued a final decision within
			 330 days after the filing of the complaint, the complainant may bring an action
			 at law or equity for de novo review in the appropriate district court of the
			 United States, which action shall, at the request of either party to such
			 action, be tried by the court with a jury. The proceedings shall be governed by
			 the same legal burdens of proof specified in paragraph (2)(C).
						(B)ReliefThe
			 court may award all appropriate relief including injunctive relief,
			 compensatory and consequential damages, including—
							(i)reinstatement with
			 the same seniority status that the covered employee would have had, but for the
			 discharge or discrimination;
							(ii)the
			 amount of back pay sufficient to make the covered employee whole, with
			 prejudgment interest;
							(iii)exemplary
			 damages, as appropriate; and
							(iv)litigation costs, including reasonable
			 attorney fees and expert witness fees.
							(5)Review
						(A)In
			 generalAny person aggrieved
			 by a final order issued under paragraph (3) or a judgment or order under
			 paragraph (4) may obtain review of the order in the appropriate United States
			 Court of Appeals. The petition for review must be filed not later than 60 days
			 after the date of the issuance of the final order of the Secretary. Review
			 shall be in accordance with chapter 7 of title 5, United States Code. The
			 commencement of proceedings under this subparagraph shall not, unless ordered
			 by the court, operate as a stay of the order.
						(B)No other
			 judicial reviewAn order of the Secretary with respect to which
			 review could have been obtained under subparagraph (A) shall not be subject to
			 judicial review in any other proceeding.
						(6)Failure to
			 comply with orderWhenever any employer has failed to comply with
			 an order issued under paragraph (3), the Secretary may obtain in a civil action
			 in the United States district court for the district in which the violation was
			 found to occur, or in the United States district court for the District of
			 Columbia, all appropriate relief including, but not limited to, injunctive
			 relief and compensatory damages.
					(7)Civil action to
			 require compliance
						(A)In
			 generalWhenever an employer
			 has failed to comply with an order issued under paragraph (3), the complainant
			 on whose behalf the order was issued may obtain in a civil action in an
			 appropriate United States district court against the employer to whom the order
			 was issued, all appropriate relief.
						(B)AwardThe
			 court, in issuing any final order under this paragraph, may award costs of
			 litigation (including reasonable attorneys’ and expert witness fees) to any
			 party whenever the court determines such award is appropriate.
						(c)Construction
					(1)Effect on other
			 lawsNothing in this section preempts or diminishes any other
			 safeguards against discrimination, demotion, discharge, suspension, threats,
			 harassment, reprimand, retaliation, or any other manner of discrimination
			 provided by Federal or State law.
					(2)Rights of
			 employeesNothing in this section shall be construed to diminish
			 the rights, privileges, or remedies of any employee under any Federal or State
			 law or under any collective bargaining agreement. The rights and remedies in
			 this section may not be waived by any agreement, policy, form, or condition of
			 employment.
					(d)Enforcement of
			 Nondiscretionary DutiesAny nondiscretionary duty imposed by this
			 section shall be enforceable in a mandamus proceeding brought under section
			 1361 of title 28, United States Code.
				(e)Posting of
			 Notice and TrainingAll employers shall post a notice which has
			 been approved as to form and content by the Secretary of Labor in a conspicuous
			 location in the place of employment where covered employees frequent which
			 explains employee rights and remedies under this section. Each employer shall
			 provide training to covered employees of their rights under this section within
			 30 days of employment, and at not less than once every 12 months thereafter,
			 and provide covered employees with a card which contains a toll free telephone
			 number at the Department of Labor which covered employees can call to get
			 information or file a complaint under this section.
				(f)Designation by
			 the SecretaryThe Secretary of Labor shall, within 30 days of the
			 date of enactment of this Act, designate by order the appropriate agency
			 officials to receive, investigate, and adjudicate complaints of violations of
			 subsection (a)(1).
				903.DefinitionsAs used in this title the following
			 definitions apply:
				(1)The term
			 covered employee—
					(A)means an
			 individual performing services on behalf of an employer that is engaged in
			 activities on or in waters above the Outer Continental Shelf related to—
						(i)supporting, or
			 carrying out exploration, development, production, processing, or
			 transportation of oil or gas; or
						(ii)oil
			 spill cleanup, emergency response, environmental surveillance, protection, or
			 restoration, or other oil spill activities related to occupational safety and
			 health; and
						(B)includes an
			 applicant for such employment.
					(2)The term
			 employer means one or more individuals, partnerships,
			 associations, corporations, trusts, unincorporated organizations,
			 nongovernmental organizations, or trustees, and includes any agent, contractor,
			 subcontractor, grantee or consultant of such employer.
				(3)The term
			 Outer Continental Shelf has the meaning that the term outer
			 Continental Shelf has in the Outer Continental Shelf Lands Act (43
			 U.S.C. 1331 et seq.).
				
